    Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 1 of 174 Page ID #:5587


   From:                         Rami Ghanem <ramithe@gmail.com>
   Sent:                         Friday, January 16, 2015 5:53 AM
   To:                           Yuriy Kryzhalko <ykr0007@gmail.com>
   Subject:                      New EUC Required items
   Attach:                       Drafl:2 (Autosaved).docx




   Dear Yuriy,

   As per to our meeting of today please see attached file for the items we are looking to get the
   new EUC as we discussed, please see attached file for the items we are looking to have, please
   let me know what's next.

   Regards

   Hoping to hear back from you soon.

   Best Regards




   ~                             J!U,i.Ue .&,d ~l!LB
   Behind ABC Bank. AI -Shmeisani
   Abdul Al-Rahim Al- Waked St. - Shmeisani. Bldg. No. 42
   P.O. Box 830589
   Amman-11183 Jordan
   Tel: 962 6 5685624 Ext.104
   Fax: 962 6 5685625 Mobile:,.lternational # : +37282432246
   ramithe@gmail.com_or rami@caravaname._com
   US Telephone: 772 675-4363 Skype Address: car:avaname
    The information con~lned tl th s m!ssage Is for the lnte,ded addressee only and ma·, contain c:onfldentlal and/orprl\Uegtd Information. tt you art not the intended acdressee. thb mes~,e w II self destruct so
    notify the sender; do not copy or distribute this message or dsclose its co,te,ts to anvone. Any views or opmions expresse-:f in this message are those d the autho,anddo not nece>sar ly repr~nt tho~ of CWE or
    of any cl its associated companies. No reliance may be pliceel on this messaee withoUi wrltter contirrraUon from an autho·U:ed representa:lve of the company.




                         Life is short .. So love y our life .. Be happy .. And Keep smil ing .. and


                                                                            Before you spea k >> List en
                                                                             Before yo u w rite >>Think
                                                                             Before you spend »Earn
                                                                            Before you pray »Forgive
                                                                              Before you hurt »Feel


00091277.pdf                                                                                                                                                                         Ghanem 0000024 1
                                                                           Ghanem_Sentencing_00000167
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 2 of 174 Page ID #:5588


                             Before you hate »Love
                              Before you quit »Try
                              Before you die » Live

                                  That's Life ...




                                                                    Ghanem 00000241
                           Ghanem_Sentencing_00000168
    Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 3 of 174 Page ID #:5589




               No                       (Description of Goods)                (Quantity)
                                                                                  oes
         1          Ammunition 23 mm                                         1400000

         2          Ammunition 14.5 mm                                       1500000

         3          Ammunition                                               1000000
                    54x7.62PKT mm

         4          Cannon shell 106 mm                                      3000

         5          Rocket 130 mm                                            3000

         6          Rocket 107 mm                                            3000

         7          Belts for ZU-23mm                                        500 meter

                    50 Rounds each section       I   500 section .. tota I   long

         8          Belts for ZU-14.5                                        500 meter

                                                                             long
                    SO Rounds each section       I 500 section .. tota I
         9          GRAD 122 MM                                              3000


         10         30 mm Ammunition                                         100000

                                                                             with belt




00091279.pdf                                                                  Ghanem 00000241
                                  Ghanem_Sentencing_00000169
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 4 of 174 Page ID #:5590




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            527

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                           Ghanem_Sentencing_00000170
    Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 5 of 174 Page ID #:5591


   From:                               Rami Ghanem <ramithe@gmail.com>
   Sent:                               Tuesday, January 20, 2015 3:01 AM
   To:                                 ykr0007@gmail.com
   Subject:                            FW: Draft2 (Autosaved).docx
   Attach:                             Draft2 (Autosaved).docx




   Dear Yuriy,

   Please see attached file for the list of items we are looking to have the EUC from the
   country of N.

   Thanks & Regards




   Behind ABC Bank. AI-Shmeisan i
   Abdul Al-Rahim Al- Waked St. - Shmeisani. Bldg. No. 42
   P.O. Box 830589
   Amman-11183 Jordan
   Tel: 962 6 5685624 Ext.104
   Fax: 962 6 5685625                   Mobile: lternational #: +37282432246
   ramithe@gmail.com     or rami@caravaname.com
   US Telephone: 772 675-4363 Skype Address: caravaname
    The Information wnta1ned In this rnemge i$ for the lnterdedaddresue onty ud m)y tontiin confidential and/or privlle,ed inforrmlion. If you art not t he- lntendeo addressee, this rtessiee will wlf destn.r:t so notifyt~e se,det; do
    not copy o r distribute t his mes~ge ~r dis.clo!e ltscon:ents to anyo,1e. Any views o r opinions e,cpressed in this message a·e those ot t h! author and :io not necessarityre ptesent those c,t CME o , o t any of Its associated compa1ies. No
    reli:lnc:• Maybe p aced o n this   ~n•   wit h.:iut writt•n c:onfirtnatb n from in n t >io,iJ.d representt ti\'e oft he (OMpany.




                                       Life is short .. So love your life .. Be happy.. And Keep smi ling .. and


                                                                                            Before you speak >>Listen
                                                                                             Before you write »Think
                                                                                             Before you spend »Earn
                                                                                            Before you pray >>Forgive
                                                                                              Before you hurt »Feel
                                                                                              Before you hate »Love
                                                                                               Before you quit >>Try
                                                                                               Before you die »Live

                                                                                                               That's Life ...




00091103.pdf                                                                                                                                                                                                     Ghanem 00000241
                                                                                        Ghanem_Sentencing_00000171
    Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 6 of 174 Page ID #:5592




               No                       (Description of Goods)                (Quantity)
                                                                                  oes
         1          Ammunition 23 mm                                         1400000

         2          Ammunition 14.5 mm                                       1500000

         3          Ammunition                                               1000000
                    54x7.62PKT mm

         4          Cannon shell 106 mm                                      3000

         5          Rocket 130 mm                                            3000

         6          Rocket 107 mm                                            3000

         7          Belts for ZU-23mm                                        500 meter

                    50 Rounds each section       I   500 section .. tota I   long

         8          Belts for ZU-14.5                                        500 meter

                                                                             long
                    SO Rounds each section       I 500 section .. tota I
         9          GRAD 122 MM                                              3000


         10         30 mm Ammunition                                         100000

                                                                             with belt




00091104.pdf                                                                  Ghanem 00000241
                                  Ghanem_Sentencing_00000172
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 7 of 174 Page ID #:5593




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        528

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                           Ghanem_Sentencing_00000173
    Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 8 of 174 Page ID #:5594


   From:               Rami Ghanem <ramithe@gmail.com>
   Sent:               Tuesday, February 10, 2015 9:05 AM
   To:                 gerton.businessllp@gmail.com
   Subject:            Emailing: LOI for Octopus for 23mm (S). pdf
   Attach:             LOI for Octopus for 23mm (S).pdf



   Your message is ready to be sent with the following file or link
   attachments:

   LOI for Octopus for 231lllll (S).pdf


   Note: To protect against computer viruses, e-mail programs may prevent
   sending or receiving certain types of file attaclunents. Cbeck your e-mail
   security settings to detemtine how attachments are handled


   <<... >>




00090107.pdf                                                                    Ghanem 00000241
                                                  Ghanem_Sentencing_00000174
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 9 of 174 Page ID #:5595




            Date: Monday, February 9, 2015
            Messrs.
            Octopus Consulting & Trading ltd
            Ref N: B20150117-1EM
            Attn.: Mr. Evgeni Malamud

            Subject: Purchase Ammunition 23 mm.


                                   Letter of Intent

            Dear Mr. Malamud,
            We, the undersigned (Banari Sergiu, VP for business development,, address,
            Chisinau St. – Mit.Petru Movila 23/3 ap.6.Republic of Moldova -2008 tel:
            +37254311856., and e-mail ) info@gatewaymena.com on behalf of Ministry
            of Defense of Republic of LIBYA, with address        in Tripoli – Libya. Hereby
            state that we are interested, able and capable to purchase the following items:
            1)
                  purchase ammunition 23 mm for the prices $ 14.2

             2) Meantime we inform you that we are interested in purchasing the next
                items :
              - 7,62*54 mm – 2 000 000 pcs.
              - 14,5 mm – 1 000 000 pcs.
              - 122 mm ( GRAD) – 5 000 pcs.
               Please provide us the information about the quantity you are able to
                deliver and prices you have at the moment


             We remain with best regards.




            Sergiu Banari
                        4281 Express Lane. Suite L7503. Sarasota, Florida 34238



       00090108                                                          Ghanem_00000241


                                Ghanem_Sentencing_00000175
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 10 of 174 Page ID #:5596




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             529

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000176
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 11 of 174 Page ID #:5597


   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Saturday, March 28, 2015 5:43 PM
   To:         sandro.k.64@gmail.com
   Subject:    Target prices.docx
   Attach:     Target prices.docx




00080569.pdf                                                           Ghanem-00072443
                                   Ghanem_Sentencing_00000177
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 12 of 174 Page ID #:5598




                            Items 1-3 are the urgent requirements to be delivered within maxi mum 10 days



          X!!                                                                         Estimated
                                              Ha11Mc11oaa1111c                                              KOJ1-Bo (op.)
         Nos.
                                                Description                            Prices$               QTY (pc)


                         I,oenp11nac 23 MM
          1                                                                                                          500,000
                         Ammunition 23 mm                                             12.78
                         J;oen1umac 14,5 c\'IM
          2                                                                                                          SU0,000
                         Ammunition 14.5 mm
                                                                                      4.5
                         6oenp1mac 7,62x54 MM IlKT
          3                                                                                                        1,000,000
                         Ammu11ition 7.62x54 mm PKT
                                                                                      .25



                              Items 1 -12 are the 2•d urgent rec1uirement to be delivered within 30 days



                         M1moxs1>1>ra<1e11 111CTJ)eJ1 81 MM
          1.     4                                                                                    280               3,000
                         Mortar round 81 mm
                         M1111oxB1,.pra<1e11111cTpCJ1120 MM
          2.     5                                                                                    390               1,000
                         Mortar round 120 mm
                         Prucern 130 \'IM
          3.     6                                                                                    145               1000
                         Rocket 130 mm
                         Ilp0Il1BOT3JIK08a JTY 9Il135M-Ml
          -t 13          Antitank Launcher 9Pl35M-Ml
                                                                                                                            20
                         Prucern Ja IlY 9Ill35M-Ml
          5.    14                                                                                                          200
                         Missiles Antitank Launcher 9P135M-Ml
                         Jla3epe11 ,na.Jier.oMep
          6.    15                                                                                                          20
                         Laser Range Finder
                         C11aiinc1> no 2 000 111.
          7.    16                                                                                                          20
                         Snioer for 2,000 m
                         30 MM r]lanarnxn1.pra•1i.a Arc - 17
          8.    24
                         ACS - 17 30 mm grenade Launchers                                                                   50

                2.:::;                                                                                                  200,0
          9.             Ammuni tion for 30mm G renade T,auncher
                                                                                                                           00
          10. 26         C-5 rocket                                                                                     1000

          11. 27         C-8 rocket                                                                                         500

          12. 28         9K114 Shturm Missile                                                                               150




00080570.pdf                                                                                                      Ghanem-00072443
                                                 Ghanem_Sentencing_00000178
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 13 of 174 Page ID #:5599




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         530

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000179
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 14 of 174 Page ID #:5600


   From:             byronland.inv <byronland.inv@gmail.com>
   Sent:             Sunday, April 5, 2015 I 0: 12 AM
   To:               ramithe <rarnithe@gmail.com>
   Subject:          Delivery of engines



   I will deliver 2 engines TB3-1 l 7 BMA for mi -24 helicopters and
   1 APU AH 9B (auxiliary engine) to Misurata air base in 7 working
   Days after payment
     Price for above mentioned items delivered to Misurata will be
   1150000$.
   Please inform us of your intention to buy above mentioned items
   and time when you are ready to pay. It allows me to affange plane
   and permissions in order to to deli ver cargo ASAP.
   I am waiti ng for answer.latest the day after tomorrow.
    ---------------------------------------------------------------------------------------------------------:DELIVERY of ammo
   1. 40 tons of23 mm. Total 54747 pieces.Price-980000$
   2 . 40 tons of 14,5 mm ammo. Total 139860 .Price 699300$
   3. 20 tons of7,62 x54. Total 628320.Price 136814$
   4. 20 tons of 12,7 mm ammo. Total ·117110. Pri ce 410000$
   Total Price for above mentioned cargo -2226114$
   5% of this sum -111305$ is for end user certificate.
   I need 50% this sum-55652$ to bring end user certificate to stan
   procedure. Second half will be paid when we get export licence.
   Money for each plane will be paid separately.
   End user certificate will be provided in 1 week after payment of
   55652$. Export licence will be provided in ?days after the getting end user certificate. Shipment will be
   possible in 15 days after getting the end user certificate.
   This is the fastest ever way . especially when it comes to your
   Country.
   If you accept these conditions please g ive me your written confirmation.
   P.S everything was discussed several times with my connections.
   So now it's up to you to accept it or not. If you pay for engines soon I can use money from my commission to
   get end user certificate.
          Waiting for your w ritten confirmation.
              Best regards. David
   P.S information about other things will be given to you later tonight after meeting with Sandro.



   0TrrpasneHo c ycTpOHCTBa Samsung.




00080561.pdf                                                                                                Ghanem-00072443
                                              Ghanem_Sentencing_00000180
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 15 of 174 Page ID #:5601




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             531

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000181
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 16 of 174 Page ID #:5602


   From:            Tahsin Ammouri <tammouri@hotmail.com>
   Sent:            Monday, April 20, 2015 7:22 AM
   To:              rami <ramithe@gmail.com>
   Subject:         FW: Excel Table of products
   Attach:          Microsoft Excel Worksheet.xlsx




   Hello Rami
   I was able to get these products and prices for the Yemen i's,, but at present we cannot deliver to them, please
   consult with the Libyans and let me know soon.
   Regards

   Tahsin Ammouri




00083863.pdf                                                                                    Ghanem 00000241
                                         Ghanem_Sentencing_00000182
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 17 of 174 Page ID #:5603




       Description                                    Quantity             Price
       AK-47 7.62x39 Folding Stock                                  5000
       Ammunition 7.62x39                                        5000000
       Ammunition 7.62x54                                        5000000   200 $/1000 pcs
       Ammunition 23 mm                                          1000000   10 $
       Ammunition 14,5 mm                                        2000000   8$
       Ammunition 12,7mm                                         2000000   8$
        Mortar Launcher 81 mm                                        100
        Mortar Launcher 120 mm                                       100
        Mortar Rounds 81 mm                                         5000   100 $
        Mortar Rounds 120 mm                                        5000   145 $
       Rocket 57 mm                                                 1000   365 $
       Rocket 80 mm                                                 1000   685 $
       Rocket 107 mm                                                1000
       Rocket 130 mm                                                1000
       Rocket 240mm                                                 1000
       Grade Missel laucher 122 mm                                   100
       Grade Ammunition                                            10000
       Missels For Launcher 107                                    10000
       Cornet Launcher                                               100
       Cornet Missels                                              10000
       Anti-tank Konkurs launcher 9p135m-m1                          150   26500 $
       Missels Anti-tank Konkurs launcher 9p135m-m1                 1500   19800 $
       Belts For Zu-23 mm                                            500
       Belts For Zu-14,5 mm                                          500
       Laser Range finder                                            200
       Sniper for 200 m                                              100
       At-2 swatter                                                 2500
       AT-6 Spiral missiles                                         2500
       AGS-17 30 mm Grenade Launchers                                 16   30800 $
       ROCKET Launcher Ml-24                                          16




  00083864                                                          Ghanem_00000241

                                  Ghanem_Sentencing_00000183
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 18 of 174 Page ID #:5604




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT        532

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000184
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 19 of 174 Page ID #:5605


   From:                           Rami Ghanem <ramithe@gmail.com>
   Sent:                           Friday, April 24, 2015 4:44 PM
   To:                             Tahsin Ammouri <tammouri@ hotmail.com>
   Subject:                        RE: Excel Table of products




   Tahsin,

   In general it sound very well, but how can I convince my people in Tripoli that your
   people are able to use their EUC, what is the extra power your team have over other
   government, they are very tired of trying out submitting EUC, let' s talk over maybe
   Viber to discuss it farther.
   I don't have any problem going with the contract and the trial order but the trial
   order have to be for minimum 120 MT. one IL 76 for the 1st 3 items in your offered
   list.

   Let me know, today I am in Istanbul.

   Regards




   tilffl!NIIJJ ~- I.IB.NA.                                           /t6'T.l!EJ
   Egypt Office
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@gmail.com or rami@caravan.:ime.com
   US Telephone: 772 675-4363 Skype Address: faravaname

    The information contained i, th s mess.ate is for the inteided add res.see only and ma·, contain confidential and/or pril,ilt!.eed information. If vou are not the Intended acdre1see. this m«s.s.a,e w II s.elf destruct so
    notify the sender; do not copy or distribute thls message or d.sc.lose Its coiterts to anvont. Any views or opinions expresse,j In this message are those d the author and do not nece;s.ar ly repr~nt tho;e of CtvE or
    of a,ny d its a$$0C1attd companies. No reliance may be placed on this messaae wi1hout writter conf1rrration from an autho·Q:ed representa~ive of the company.




                          Life is short .. So love your life .. Be happy .. And Keep smiling .. and




00083618.pdf                                                                                                                                                                                    Ghanem 00000241
                                                                                Ghanem_Sentencing_00000185
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 20 of 174 Page ID #:5606


                                         Before you speak »Listen
                                          Before you write »Think
                                          Before you spend »Earn
                                         Before you pray >>Forgive
                                           Before you hurt >>Feel
                                           Before you hate »Love
                                            Before you quit »Try
                                            Before you die » Live

                                                That's Life ...



From: Tahsin Ammouri [mailto:tammouri@hotmail.com]
Sent: Friday, April 24, 2015 11:13 PM
To: rami
Subject: RE: Excel Table of products

Dear Rami
I have consulted with my suppliers on your EUC before I submitted my offer to you, they will accept it ..
We have no problem with a trial shipment, but I advice, it should be part of the main contract to avoid
submitting a separate EUC for each shipment, and consequently applying for separate export permits for each
shipment ..

I can use one EUC, and ship for you a trial shipment comprising of one plane load of SO Tons, you have to
choose what equipment you like to receive in the trial order, and I will make sure the cargo will include it, and
will be around a full load of an LU 76 Approx. SO Tons, If th is is acceptable to you, I will provide you with
information you shou ld include in the EUC needed by the suppliers ..

Regards
Tahsin


From: ramithe@gmail.com
To: tammouri@hotmail.com
Subject: RE: Exce l Table of products
Date: Fr i, 24 Apr 2015 19:39:19 +0300

Dear Tahsin,


Thank you for your e-mail, 1st our EUC is not approved 2nd payment is not an issue
for us we can arrange but before we go in full contract we would like to see the
ability of fulfilling so we do a contract based on the following:




                                                                                               Ghanem 00000241
                                         Ghanem_Sentencing_00000186
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 21 of 174 Page ID #:5607




1st try shipment small one
2nd our mean contract wi ll be activated and fulfilled up on having the trial one
completed
3rd we are will ing to pay extra cost for th e trial based on all extra will be deducted
from the mean contract as soon as large contract is fulfilled .

Please let me know if you can arrange.

Than ks & regards

1111111.r tiMllM/11
6"6aNIIJI ~e .lIBNA- /6,nJQ
Egypt Office
CompleK 133, Building 7, Apartment 32
Al Rehab City, Cairo Egypt
lternational #: +37282432246
Telephone# 00201127999552
Jordan Office
Tel: 962 6 5685624
Fax: 962 6 5685625
ramithe@gmail.com or rami@caravaname.com
US Telephone: 772 675·4363 Skype Address: ca ravaname
 The information contalried i'I th s m:~ssage is for the intcided addressee only and may contain confidential and/or prl\ifeged Information. tf you are not the Intended acdre~e. this messate w II self destruct so
 notify the sender; do not copy o r distribute this mC'S$3&e or osclose JU coiterts to anvone. A ny views o r op1n1ons expresse,;11n th1smessa1e are th~ d the author and<fo not nece;.$ar ly represent tho;.e of Cfl/C o r
 of ~Yd It~ ;;.~~l.;\tl"<I ('Oml).:inif'~ No r4'll.;\n~ ""',IV b~ pl:u"~ on t hl.-;, m.-sue~ wlthoo't wdtr~r ('(u'lflrn-..'lhon frtim .:in .:.utho·Q~d '""D'~'-~nt~·,~ i,f thP ('(lmp:iny,




                       Life is short .. So love your life .. Be happy .. And Keep smiling.. and

                                                                            Before you speak >> List en
                                                                             Before you write >>Think
                                                                             Before you spend »Earn
                                                                            Before you pray »Forgive
                                                                              Before you hurt »Feel
                                                                              Before you hate »Love
                                                                               Before you quit »Try
                                                                               Before you die » Live

                                                                                               That 's Life ...




                                                                                                                                                                                           Ghanem 00000241
                                                                            Ghanem_Sentencing_00000187
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 22 of 174 Page ID #:5608


From: Tahsin Ammouri [mailto:tammouri@hotmail.com]
Sent: Friday, April 24, 20 15 3 :17 PM
To: Rami Ghanem
Subject: RE: Excel Table of products

Dear Rami
Pleas clarify your meth od of payment. we need 30 % down payment against bank guarantee from us. can you provide
EUC.?
Regards
Tahsin

Sent from my W indows Phone

From: Ramf Ghanem
Sent: 24/04/2015 14 :03
To: 'Tahsin Ammouri'
Subject: RE: Excel Table of product s
What's the requirements for us to ship?

ll11111I 6.INmlalll
<ill&NIIJJ ~" .IEBRA- /tin!(/
Egypt Office
CompleK 133, Building 7, Apartment 32
Al Rehab City, Cairo Egypt
1ternational #: +37282432246
Telephone# 00201127999552
Jordan Office
Tel: 962 6 5685624
Fax: 962 6 5685625
ramithe@gmail.com or rami@caravaname.com
US Telephone: 772 675-4363                                          Skype Address: caravaname
 The Information contained ti th s m!!ssage Is for the inteided addre~e only and may contain confldentlal and/or prli.ifegtd Information. If you art not the Intended acdre~see. this mts:~te w II self destruct so
 nulify llu:: ::.cmJc::,; do uot copy 0 1d~hibutc thi::. rnc~!ltt: 01 d!)dlhC ib ccnlc1·l'> to dnyum:. Any vicw:i. OI' opi nion!) t:XfJI t:!):.c,:I in lhi!)Ul t:!)!)4CC: idllt: those c;J l ht: ll!Ulhtn ~mdUu nol nt:'t.t:>:..dl l y 1c:v1 ot:nl lho>e: of Cfl/E or
 nf ;,,ny rl it<t. ;i,<."<r,ri.u M mmpi1niP<.. No ,,.lilelnl"P   ~v hP ('lbrPrl on thi<. m~ue,. withnut writrPr rnnfirn-;i,rio,n frnm .in :u1thn·0'1"d rPJ)tl"<.Mt;1· 1vP nf thl" .-~mruny.


                             Life is short .. So love your life .. Be happy .. And Keep smiling.. and

                                                                                              Before you speak »Listen
                                                                                               Before you write »Think
                                                                                               Before you spend »Earn
                                                                                              Before you pray >> Forgive
                                                                                                Before you hurt »Feel
                                                                                                Before you hate »Love
                                                                                                 Before you quit >>Try
                                                                                                 Before you die » Live

                                                                                                                 That 's Life ...




                                                                                                                                                                                                                               Ghanem 00000241
                                                                                             Ghanem_Sentencing_00000188
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 23 of 174 Page ID #:5609




From: Tahsin Ammouri [mailto:tammouri@hotmail.com]
Sent : Wednesday, April 22, 2015 5 :17 PM
To : rami
Subject : RE: Excel Table of products



Dear Rami / I lowered price for both Items below, our Airfreight cost to your designated airport, please add 12
% due to high risk involved, below is the complete list of available items with prices ..

SPECIFICATION
 NQ                         The Name                        Quantity          Priece            Tota] Piece
                                                             (pcs)           USD/pcs               USD
 1.           Amm unition 23mm                              5000000             10               50000000
 2.          Ammunition 14,5mm                              5000000            5.50              27500000
f--
    -                                                              -      f--        -      -             -
 3.      Ammunition 54x7,62 BKTmm                           5000000            200                1000000
 4.          Mortar rounds 81 mm                             12000             100                1200000
 5.          Mortar rounds 120 mm                            12000             145                1740000
 6.          Ammunition 12,7mm                              3000000            5.50              16500000
 7.              57mm Rocket                                  1000             365                365000
 8.           801run Rocket (C8)                              1000             685                685000
 9.     AGS-l 7mm Grenade Launcher                              16            30800               492800
10.                 AK-SU                                    50000             305               15250000
11.                  AK-47                                    5000             255                1275000
12.            GRAD 122 mm                                   10000             920               9200000
13. Antitank Konkurs latmcher 9P 135 m-ml                      150            28800               4320000
14. Missiles antitank Konkurs launcher 9P                     1500            21600              32400000
                   135m-ml
15.           Laser range finder                               200               1800             360000
16.           Sniper for 2000 m                                 100             3360              336000
17.             240 mm rocket                                  1000             4800             4800000
18.           Launcher 12,7 mm                                 2000             18000            36000000
19.           Launcher 14,5 mm                                  300             10800            3240000
20.            Launcher 60 mm                                   300             28800            8640000
21.            Launcher 82 mm                                   300             24000            7200000
22.           Launcher 120 mm                                  200              40800            8 160000
    TOTAL:                                                                                        160,913,800


Rami, please double check the tota l cost




                                                                                             Ghanem       0000024 1
                                            Ghanem_Sentencing_00000189
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 24 of 174 Page ID #:5610



Tahsin Ammouri

From: ram ithe@.gmail.com
To : tammouri@hotmail.com
Subject: RE: Excel Table of products
Date: Tue, 21 Apr 2015 02 :57:44 +0300
Hello Tahsin,

Very much interested but can you deliver to Libya ( Misurata or Tripoli) ? also the
following items are much higher than the prices by %230:

 Ammunition 14,5 mm                                    $ 5.50
 Ammunition 12,7mm                                     $ 5.50

Please let me know

lllDld GMIIIUI
Gll6&wq ~" .l!LB.NA. /G'T.l!Q
Egypt Office
Complex 133, Building 7, Apartment 32
Al Rehab City, Cairo Egypt
lternational #: +37282432246
Telephone# 00201127999552
Jordan Office
Tel: 962 6 5685624
Fax: 962 6 5685625
ramithe@gmail.com or rami@caravaname.com
US Telephone: 772 675-4363                         Skype Address: caravana111e
  T1i• informoitton contained in th s mus..iie i, for the int•,ded addre5"e only and m av contain conftd•ntial and/or prh.1fegtd information. II yov ar• not the intended 41<:dreu.ee. th• muu4e w II s.elf des.truct $0
 notify the $tndet; do not copy or di$1r1bute this mess1e.e or dsc.lose its couert$ to anvont. Any views or opi nions express.e,1 In this message are th~ cf the au1hor and do not nt-ee~s.arlv repre;ent tho~t of ewe or
 of any d its associated companies. No reliance may be placed on this messace without wrltter confirrration from an autho·b:ed representa:lve of the company,



                       Life is short .. So love your life .. Be happy .. And Keep smiling .. and

                                                                            Before you speak >>Listen
                                                                             Before you write >>Think
                                                                             Before you spend »Earn
                                                                            Before you pray »Forgive
                                                                              Before you hurt »Feel
                                                                              Before you hate »Love
                                                                               Before you quit »Try
                                                                               Before you die »Live




                                                                                                                                                                                         Ghanem 00000241
                                                                           Ghanem_Sentencing_00000190
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 25 of 174 Page ID #:5611


                                               That's Life .. .




From: Tahsin Ammouri [mailto:tammouri@hotmail.com]
Sent : Monday, April 20, 2015 5:22 PM
To: rami
Subject : FW: Excel Table of produ cts

Hello Rami
I was able to get these products and prices for the Yemen i's,, but at present we cannot deliver to them, please
consult with the Libyans and let me know soon.
Regards

Tahsin Ammouri




                                                                                             Ghanem 0000024 1
                                         Ghanem_Sentencing_00000191
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 26 of 174 Page ID #:5612




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             533

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000192
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 27 of 174 Page ID #:5613


   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Friday, May 1, 2015 3:13 PM
   To:         Salam <fakrunl@gmail.com>
   Subject:    Amm Guns.docx
   Attach:     Amm Guns.docx




00082991.pdf                                                           Ghanem 00000241
                                  Ghanem_Sentencing_00000193
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 28 of 174 Page ID #:5614




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             534

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000194
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 29 of 174 Page ID #:5615


   From:             Tahsin Ammouri <tammouri@hotmail.com>
   Sent:             Friday, May 1, 2015 11:35 AM
   To:               rami <ramithe@gmail.com>
   Subject:          FW:




   Correction ( decision )



   To: ramithe@gmail.com
   From: tammouri@hotmail.com
   Subject: RE:
   Date: Fr i, 1 May 2015 13:20:05 +0300




   Dear Rami

   I was informed this morning by the suppliers that a political decision has been obtained to supply your clients. they also
   advice us to keep all transactions low key. pleas advice the PM he will be getting full support as the politics of the region
   is swinging
   from day to day.they consider at present the other side not reliable after( Khalifa H.) signed a large contract with
   another country.



   We have their full support to proceed

   Pleas request a decision to be made very soon

   Regards

   Tahsin

   Sent from my Windows Phone




   From:
   Rami. Ghanem

   Sent:
   30/04/2015 10:23




00083004.pdf                                                                                                Ghanem 00000241
                                              Ghanem_Sentencing_00000195
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 30 of 174 Page ID #:5616


To:
'Tahsin Ammouri'


Subject:
RE:




Tahsin,



I am waiting for the PM to answer me, I already discussed with him and he
promised me to answer shortly.



Regards




Egypt Office

Comple,c 133, Building 7, Apartment 32

Al Rehab City, Cairo Egypt

lternational #: +37282432246

Telephone# 00201127999552

Jordan Office

Te l: 962 6 S685624



Fax: 962 6 5685625




                                                                      Ghanem 00000241
                                         Ghanem_Sentencing_00000196
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 31 of 174 Page ID #:5617


ramithe@.gmail.com
or rami~caravaname.com

US Telephone: 772 675-4363                         Skype Address:
caravaname




  The information contained i'I th s m!ssaee i$for the inteided
 addressee ooly jnd may contain confidential and/or privi1ege4 informatio1. If vouare not the intendec addressee, this message: wil self destruct so notly the sender; do not copy or distribute this rAessage or d sdose
 its contents to a,yone. f..ny view) or
 opinions o:prc~,cd in th!$ m:»ogc arc thoxof the outhor ond <to not nc,c33erlty rcprc)C'1t those of CME or of ony of ih O!>$OC.Otcd com?4'1iC-$ No rc liencc moy be plo«:d en thb mc33tCC without written
 confirmation from an authorized representative of the
 company.




                       Life is short .. So love your life .. Be happy .. And Keep smiling .. and




                                                                                      Before you speak
                                                                                           » Listen

                                                                             Before you write >>Think

                                                                             Before you spend »Earn

                                                                           Before you pray »Forgive

                                                                                Before you hurt »Feel

                                                                               Before you hate »Love

                                                                                  Before you quit >>Try

                                                                                  Before you die »Live




                                                                                                                                                                                       Ghanem 00000241
                                                                           Ghanem_Sentencing_00000197
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 32 of 174 Page ID #:5618




                                                   That's Life.. .




From: Tahsin Ammouri [mailto:tammouri@hotmail.com]


Se nt: Thursday, April 30, 2015 10:15 AM

To: Rami Ghanem

Subject : R[:




Dear Rami

I would appreciate your response and decision to my last email..

Regards

Tahsin




Sent from my Windows Phone




From:
Rami. Ghanem




                                                                        Ghanem 0000024 1
                                           Ghanem_Sentencing_00000198
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 33 of 174 Page ID #:5619



Sent:
28/04/2015
14:52

To: 'Tahsin.Ammouri'


Subject:
RE:




Hello Tahsin,



Thank you so much for your e-mail, please note the following:




Yes we are very much interested for all sources of supply


No we are not stuck as you had mentioned, we are doing a very good work in
delivering to our people a good amount of Vegetables


True we had our EUC fluting all over Europe in Oct, Nov, Dec & January. But after
that we had change our work strategies and we are doing well,


Since that time all of our work had been low-profile and we are not sharing the
information with anybody out of our loop.


I was very unhappy with the returned EUC because you guys did not change on the
3rd page the counties where we will be buying as it's easy to keep sending new
EUC's......... it looked like you are doing
us a favor ...... and the true fact we are not looking for any favors from anybody at
all.


                                                                         Ghanem 00000241
                              Ghanem_Sentencing_00000199
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 34 of 174 Page ID #:5620




If you don't feel we are a good customer and you believe because we are Arab you
helping us, then we can say thank you we are not interested.


I am looking for only people to work with who is interested in taking our busi ness
important


Based on the above information, if I am not sure that your guys are capable and
able to process our EUC and obtain export licenses and supply us with the goods,
then by al l means I am not interested to continue.



Thanking you so much for your understanding



Best Regards




JIIIJld(i~

Gll'&NIIJJ ~" IIBNA.             /li'l'I/
Egypt Office

Complex 133, Building 7, Apartment 32

Al Rehab City, Cairo Egypt

lternational #: +37282432246

Telephone# 00201127999552

Jordan Office

Tel: 962 6 5685624



Fax: 962 6 5685625




                                                                       Ghanem 00000241
                                        Ghanem_Sentencing_00000200
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 35 of 174 Page ID #:5621



ramj_!he~Jll!!._ail.com
or rami@caravaname.com

US Telephone: 772 675-4363                          Skype Address:
caravaname




 The information contained i'I th s m.:ssagc h for the intc,dcd add res.sec
 onlv and may cootaln confidential and/01 orivilee:ed information. !f yoo are not the intended addressee. this messae:e will self destruct so nctifvthe sender; do not copy or distribute this messae-e or disdose its
 con1enti to anyone. Any views o· opinions e>pressed
 In this mes.sage ue those of the author and Co not necessarUy represent those of CME or of ary of its issociated cc:mpanies. No reliance may be pla,:ed on this nes.saee without written :onfirmation from an
 authorized rcprcscntath'C of t hccorapany.




                       Life is short .. So love your life .. Be happy .. And Keep smiling .. and




                                                                                        Before you speak
                                                                                             »Listen

                                                                               Before you write »Think

                                                                               Before you spend »Earn

                                                                              Before you pray »Forgive

                                                                                  Before you hurt »Feel

                                                                                 Before you hate »Love

                                                                                    Before you quit »Try

                                                                                    Before you die » Live




                                                                                                                                                                                            Ghanem 00000241
                                                                              Ghanem_Sentencing_00000201
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 36 of 174 Page ID #:5622




                                                 That's Life.. .




From: Tahsin Ammouri [mailt o:tammouri@hotmail.com]


Se nt: Tuesday, April 28, 2015 12:15 AM

To: rami

Subject :




Hello Rami




Do you wont to proceed with the EUC, or should I inform my associates they are free from any commitments
they gave me




For your Info .. These guys are one level higher than




                                                                                        Ghanem 0000024 1
                                          Ghanem_Sentencing_00000202
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 37 of 174 Page ID #:5623



Rosoberon export,,its unfo rtunate if we dont test their ability




We have no financial obligations to any one befor they present to me an export permit from the Russian
Authority, after we submit the EUC




Regards




Tahsin




Sent from Samsung tablet




                                                                                          Ghanem 00000241
                                       Ghanem_Sentencing_00000203
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 38 of 174 Page ID #:5624




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             535

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000204
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 39 of 174 Page ID #:5625


   From:             Rami Ghanem <ramithe@gmail.com>
   Sent:                 Monday, May 4, 2015 9:43 AM
   To:                   golding.consultant@ymai l.com
   Subject:              Ammunitions



   Jay Jay,

   Also we are looking for a good contact with Head of the army or president in any
   African countries to help us in the supply of ammunitions to help us eater by selling us
   directly from their old stock and they buy a new one or help us in issuing an end user
   certificate and we will pay fo r them the for the service. For now we are looking for any
   quantities of the following:

         No                               (Description of Goods)           (Quantity)

    1           Ammunition 23 mm                                          500,000 or
                                                                          more if
                                                                          available
    2           Ammunition 14.S mm                                        1,000,000 or
                                                                          more if
                                                                          available
    3           Ammunition                                                2,000,000 or
                BKT 7 .62x54 mm                                           more if
                                                                          available
   Please let me know what can you do.

   Thanks & Regards




   61meNIIJI ~- .Bgi,e. /ti'.l'.E}
   Comple>< 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   lternational #: +37282432246
   Jordan Office

   Tel: 962 6 5685624
   Fa-x: 962 6 5685625
   ramithe~ gmail.com . or rcuui(74caravaname.com
   US Telephone: 772 675-4363     Skype Address: gtj"av~ am~




00082299.pdf                                                                          Ghanem 00000241
                                             Ghanem_Sentencing_00000205
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 40 of 174 Page ID #:5626

The i.nformatfon contained in th s m?ssage isfor the inteided addressee only and ma·1 contai n confidential and/or prl\Ueged infornation. tt you are not the Intended acdre~see, this messate w II self destruct so
notify the sender; do not copy or distribute this mes.sige or dsdose ltsco,terts to anyone. Any vit:Ws or opi nions expre:s:se-J In thls message are thos.e d the author and do not nece~s.ar ly repres.ent tho;e of CWE or
uf dflV U ib d::,::.ocidtt:d l.:JIIIJJdnio . No n::!idm~ mov lie Pl•ccd u11 lhi::.. lrtQUgt: wilhuul w, itler l:uufim dliun f,c>111 dll dulho il.t:d ft:JJlt:::..cnld.ive of lht: u:imv<11ny,




                          Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                       Before you speak »Listen
                                                                                        Before you write >>Think
                                                                                        Before you spend »Earn
                                                                                       Before you pray »Forgive
                                                                                         Before you hurt »Feel
                                                                                         Before you hate »Love
                                                                                          Before you quit »Try
                                                                                          Before you die »Live

                                                                                                            That's Life ...




                                                                                                                                                                                                Ghanem 00000241
                                                                                       Ghanem_Sentencing_00000206
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 41 of 174 Page ID #:5627




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         536

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000207
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 42 of 174 Page ID #:5628


   From:          Tahsin Ammouri <tammouri@hotmail.com>
   Sent :         Sunday, May 10, 2015 12:15 PM
   To:            rami <ramithe@gmail.com>
   Subject:       FW: [Fwd : ] Libyan Orders & EUC
   Attach:        ATI00001; IMG_0392.JPG; ATI00002; IMG_0393.JPG; ATI00003; IMG_0394.J PG




   Dear Rami /// please print the following text on your company letterhead sign ans stamp and send to ASAP
    I am sending you your EUC to check the references




   DATE ;


                                             LEGAL AMENDMENT




   BY THE LEGAL RAWER OFAnORNEY GIVEN TO US BY THE LIBYAN MINISTRY OF DEFENSE IN THE END USE
   CERTIFICATE DATED
   18 - 11 - 2014 REFERENCE NUMBER 8628 - 57 WE WISH TO CONFIRM OUR BUYERS INTEREST TO ADD TO
   COUNTRY'S OF OREGON
   THE COUNTRY OF RUSSIA




   SIGN & STAMP




00081357.pdf                                                                                 Ghanem 0000024 1
                                        Ghanem_Sentencing_00000208
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 43 of 174 Page ID #:5629




                                                          ••
                                                               •
                                                           •




 0081358                                                      Ghanem_00000241


                            Ghanem_Sentencing_00000209
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 44 of 174 Page ID #:5630




   -i~     ·············· I .. ..... / ....... ~;L..11
                                              Date
   ..;,~ ............. I ....... / .......   J.il_,..JI


   .............................. /,,J;oi Jl.:.iJII ~ )
                                      Ref.Number


                                                                 Ministry of Defense




                       Statement of the end-user.
                       We certify that we are the end-user and impo11er of the goods/technologies referred to in item 3.
                       Except as authorized by prior wri.uen approval of the export 1.:ontrol authority of the following
                       Governments: Montenegro. Hungary, Ukraine, Poland, Belarns, Serbia. Bosnia, Slovenia,
                       Croatia, Slovakia, Romania, Estonia we undertake not to: ( I) re-export, (2) sell, (3) lend to any
                       other person or otherwise dispose of the goods/technologies referred to in this document outside
                       the country of end user. This refers also to spare parts. specialist tools, documentation, technical
                       support and operating manuals necessary for the after-sales suppott.
                       A relevant Delivery Verification Certificate will be present to tho Supplier for each individual
                       shipment, within 30 days from the date of its receipt.




       00081359                                                                                        Ghanem_00000241


                                                          Ghanem_Sentencing_00000210
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 45 of 174 Page ID #:5631




                    •

                                                 II




                                                                  •
                                            •            •
                                  Iii
                                                ••
                        •               •
    00081360                                                 Ghanem_00000241


                            Ghanem_Sentencing_00000211
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 46 of 174 Page ID #:5632




   "~ .............. I ....... /.......                ~Jt.:.1 ,
   ·    ·                                              Date
   ,P~ .............           I ....... / .......    Jl>tj,4JI


   ..•.. .. ..••.. .•........ . . .... . / •• J:.j.JL.:.)/1
                                             Ref.Number
                                                              iJJ
                                                                            ®    -
                                                                           Ministry of Defense




                                 11            GRAD 122 MM                                                      10,000
                                 12            Ammunition 12.7                                                  3,000,000
                                 13            Anti-tank Konkurs launcher 9p135m-ml                             150
                                  14           Missiles Anti-tank Konkurs launcher 9pJ35m-ml                    1500
                                  IS           Laser ranee find er                                              200
                                  16           Sniver for 2000 m                                                100
                                  17           Rocket launchers for MI-24                                       16
                                  18           AT-2swattcr                                                      2500
                                   19          AT-6 spiral missiles                                             2500
                                  20           57 mm Rocket                                                     1000
                                  21           80 mm Rocket                                                     1000
                                  22           130 mm Rocket                                                    1000
                                  23           240 mm Rocket                                                    1000
                                  24           AGS-17                                                           16
                                               30 mm Grenade launchers
                           4. Description of fina l use (purpose):
                           The goods will be used by the Government of Libya, under the supervision of the Ministry of
                            Defense of to keep security in the country
                           5. Name, address, telephone and fax numbers, and e-mai I address of the suppl ier:
                           Gateway to MENA for Logistics Services, represented by Mr. Rami Ghanern having their address in
                            Behind ABC Bank. AI-Shmeisani, Abdul Al-Rahim Al- Waked St. - Shmeisani. Bldg. No. 42. P.O.
                            Box 830589. Amrnan-1 11 83 Jordan. Telphone +20 I 127999552. +962795569299. E-mail address:
                            ramithe,(v.gmail.com
                           Supplier have power of a1torny from the buyer to authrise lockal companies mintioned in the list
                           below to siirn all related documints to help in optaning the requ ired expo11 lice11ces.




       00081361                                                                                          Ghanem_00000241


                                                                    Ghanem_Sentencing_00000212
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 47 of 174 Page ID #:5633




                    -
                    •                                                   ..
           •

                        •                                               -

                                   I
                                                          • •
                                                                •


                                       r:r':..--- •:..a


                               I




                              . --



                                                                    •   -

    00081362                                                    Ghanem_00000241


                            Ghanem_Sentencing_00000213
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 48 of 174 Page ID #:5634




   -s -     .:............ / ....... /....... f::,!iL:..1 1
                                                 Dille

            .z~.1. l/1.././.. /../.~a,~,
                                                                        ®
   y •~

   .................... .......... 1•. , :./JI...:.'!• ;J;
                                        Ref.N umbe r


                                                                       Ministry of Defense




                                                                ..J.g..I .. . f./ .../2014
                                                                   End User Certificate
                         1. Country of ultimate                                              LIBYAN STAT E
                         destination
                         2. Name, address, telephone
                         and fa x numbers, e-mail                   Ministry of Defense of Republic of LIBYA
                         address oftb e End User
                                                          T ripoli - Libya
                         3. Description of goods, quantity, description

                                No                                    (Description of Goocls)                    (Qua ntity)
                                                                                                                      PCS

                                1         Ammunit ion 23 mm                                                     5,000,000

                                2         Ammunition 14.5 mm                                                    5, 000,000

                                3          Ammuniti on                                                          5,000,000
                                           54x7.62BKT mm

                                4          Mortar rounds 81 mm                                                  12,000

                                5          M ortar round 120mm                                                  12,000

                                6          Cannon she/1106 mm                                                   15, 000

                                7          Rocket 130 mm                                                        10000

                                8          Rocket 107 mm                                                         10000

                                9          Belts for ZU -23 mm                                                   500m

                               10          Belts for ZU- 14.5                                                    500 m




      00081363                                                                                               Ghanem_00000241


                                                              Ghanem_Sentencing_00000214
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 49 of 174 Page ID #:5635




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             537

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000215
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 50 of 174 Page ID #:5636


   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                          Sunday, May 10, 2015 6:02 PM
   To:                            Tahsin Ammouri <tammouri@ hotmail.com>
   Subject:                       RE: [Fwd: ] Libyan Orders & EUC
   Attach:                        Legal Amendment.pdf




   Abu Tala l,

   As requested please see attached file for the required copy of the legal
   amendment.

   Thanking you fo r your support.

   Best Regards




   Egypt Office
   CompleK 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@__gmail.com or rami@ caravaname.com
   US Telephone: 772 675-4363                        Skype Address: caravaname

    The information contair1ed in th s m~ssage is for the inte1ded addressee only and ma·1 contain confidential and/or prii.1leged information. If you are nol the Intended acdre~see. this messate w II self destruct so
    notify the sendet; do not copy or distribute this messace or d$close Its co,terts to anvone. Any views or opinions expressed ln thl5meuce are those d the author and do not nece~sarlv repreient tho.e of CWE or
    of ony d lh 0$30Ciotcd c:omponiu. No rclion«: moy be pkced on thb rnc,-,.ge without writtcr c:onfimotton from on outho·itcd rcprcs.c::nto:ivc of the c:omptny,




                         Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                              Before you speak »Listen
                                                                               Before you write >>Think
                                                                               Before you spend »Earn
                                                                              Before you pray »Forgive
                                                                                Before you hurt »Feel


00081328.pdf                                                                                                                                                                              Ghanem 00000241
                                                                             Ghanem_Sentencing_00000216
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 51 of 174 Page ID #:5637


                                            Before you hate »Love
                                             Before you quit »Try
                                             Befo re you die » Live

                                                 That 's Life...



From: Tahsin Ammouri [mailto:tammouri@hotmail.com]
Se nt: Sunday, May 10, 2015 10:15 PM
To: rami
Subject : FW: [Fwd:] Libyan Orders & EUC

Dear Rami /// please print the following text on your company letterhead sign ans stamp and send to ASAP
 I am sending you your EUC to check the references




DATE ;
                                              LEGAL AMENDMENT

BY THE LEGAL RAWER OF ATIORNEY GIVEN TO US BY THE LIBYAN MINISTRY OF DEFENSE IN THE END USE
CERTIFICATE DATED
18 · 11 · 2014 REFEREN CE NUMBER 8628 · 57 WE WISH TO CONFIRM OUR BUYERS INTEREST TO ADD TO
COUNTRY'S OF OREGON
THE COUNTRY OF RUSSIA




SIGN & STAMP




                                                                                          Ghanem 0000024 1
                                           Ghanem_Sentencing_00000217
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 52 of 174 Page ID #:5638




                       7RZKRPLWP\FRQFHUQ
                DATE ; May 11th, 2015.


                                 LEGAL AMENDMENT

                BY THE LEGAL RAWER OF ATTORNEY GIVEN TO US
                BY THE LIBYAN MINISTRY OF DEFENSE IN THE END
                USE CERTIFICATE DATED 18 - 11 - 2014 REFERENCE
                  NUMBER 8628 - 57 WE WISH TO CONFIRM OUR
                  BUYERS INTEREST TO ADD TO COUNTRY'S OF
                       OREGON THE COUNTRY OF RUSSIA


                Authorized Signature position

                Name & Signature & Stamp
                                                                     


            
                           Rami N Ghanem


                           info@Gatewaymena.com
                           Tele: +37282432246




        00081330                                            Ghanem_00000241


                               Ghanem_Sentencing_00000218
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 53 of 174 Page ID #:5639




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             538

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000219
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 54 of 174 Page ID #:5640


   From:                           Rami Ghanem <ramithe@gmail.com>
   Sent:                           Monday, May 18, 2015 3:42 PM
   To:                             Tahsin Ammouri <tammouri@hotmail.com>
   Sub.iect:                       QTY



   40 Tons= 62,000 - 66,000 pieces 23mm
   40 Tons = 164,000 pieces    14.5mm
   20 Tons= remaining whatever is the QTY




   611NWIIJI ~- .l!IEN&. /6'1'.aI
   Egypt Office
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@gmail.com or rami@caravaname.com
   US Tt:k:phonc: 772 675-4363                          Skype Addn:ss; c,u:a vanamc

     The Information contained In lhis mts,age k for the lnttnded ad,i ress.et only and -nay contain <on™tntlal and/er prt,.,lttted Information. II yo\lare not 11\t htended add,ess-ee, this mtS$1ge Yilll self dtstn.ct so notify the under:
    do not copy or dinribllte this mes~ee or dis.close itscon:ents to 1nyone. Any views or opinions expru,ed in this mesH,e ,re 1hose of the avthoran:t do not necunrily npresentthose of CME or of ant of t$ associated
    comp;)ni:~. No rdi;)ncc m~y b,e pb:cd o n tll~ n"C!;~~c without written confirml1tion from 3n 3-.thori;:cd rcp,c~nt3tiYe ofthc company.




                                 Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                        Before you speak »Listen
                                                                                        Before you write »Think
                                                                                        Before you spend »Earn
                                                                                       Before you pray »Forgive
                                                                                           Before you hurt »Feel
                                                                                           Before you hate »Love
                                                                                            Before you quit >>Try
                                                                                            Before you die »Live

                                                                                                         That's Life ...




00079951.pdf                                                                                                                                                                                                Ghanem-00072443
                                                                                    Ghanem_Sentencing_00000220
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 55 of 174 Page ID #:5641




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             539

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000221
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 56 of 174 Page ID #:5642


   From:            Sandro <sandro.k.64@gmail.com>
   Sent:            Wednesday, May 20, 2015 3:26 PM
   To:              Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:



   Mr. Rami today we have talked and tomorrow we will arrange prices of mixed ammo cal:23/ 14/7,62
   Air company must be our. decision is made money payment must be with real money tomorrow we will work
   count everything and I wilJ talk to you from Tbilisi everything is fine.




00079890.pdf                                                                              Ghanem-00072443
                                           Ghanem_Sentencing_00000222
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 57 of 174 Page ID #:5643




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             540

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000223
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 58 of 174 Page ID #:5644


   From:       Tahsin Ammouri <tammouri@hotmail.com>
   Sent:       Saturday, May 23, 2015 11:02 AM
   To:         Rami <ramithe@gmail.com>
   Subject:    FW: Gemeral invoice corrected- to be agreed
   Attach:     last lnvoice.pdf.xlsx




00079664.pdf                                                           Ghanem-00072443
                                       Ghanem_Sentencing_00000224
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 59 of 174 Page ID #:5645




                                        Specpromukr Ltd.                                                  Invoice No.
                          AKARA, BLDG 22 DE CASTRO TORTOTA VG
                                                                                                                     INVOICE


Requester Name:                             Yuri Gurov                                                 Date                  18-May-15
Phone:
Transport:                                  Aircraft
Payment condition:                          100% down payment
Transport documents:                        Airway Bill
Submitted to:                               Ministry of Defense of Libya                               PO #                    8628-57

KIndly requested to settle the amount listed below for goods and services provided.


   No.           QTY.            Unit                         Description                                 Unit Price           TOTAL
    1           5,000,000          1                           23mm Ammunition                                      $10.00    $ 50,000,000.00
    2           5,000,000          1                             14.5 Ammunition                                     $6.50       $32,500,000
    3           5,000,000        5000                            7,62x54 BKT Ammunition                            $190.00      $ 950,000.00
    4            12,000            1                             Mortar Rounds 81mm                                  $108      $ 1,296,000.00
    5            ϭϮ͕ϬϬϬ            1        DŽƌƚĂƌZŽƵŶĚƐϭϮϬŵŵ                                 $156      $ 1,872,000.00
    6            3,000,000         1                          12.7mm Ammunition                                      $5.50    $ 16,500,000.00
    7            1,000             1                            57mm Rocket                                          $356       $ 356,000.00
    8            1,000             1                          80mm Rocket (C8)                                       $744       $ 744,000.00
     9             16              1                           ASG-17 mm Grenade Launcher                          $30,800       $ 492,800.00
    10           50,000            1                             AK-SU                                               $305     $ 15,250,000.00
    11            5,000            1                            AK-47                                                $255      $ 1,275,000.00
    12           10,000            1                            Grad 122mm                                           $994      $ 9,940,000.00
    13            150              1                Konkurs Anti-tank Launcher 9P 135 m-m1                         $28,800     $ 4,320,000.00
    14           1,500             1                  Missile Konkurs Anti-tank 9P 135 m-m1                        $21,600    $ 32,400,000.00
    15            200              1                            Laser Ranger Finder                                 $1,800      $ 360,000.00
    16            100              1                           OSV-96 12.7mm Sniper Rifle                           $3,360      $ 336,000.00
    17           1,000             1                           240mm Rocket (Smersh 9m)                            $48,000    $ 48,000,000.00
    18            200              1                           12.7 Launcher                                       $18,000     $ 3,600,000.00
    19            300              1                           14.5 Launcher                                        $9,600     $ 2,880,000.00
    20            300              1                           60mm Mortar launcher                                $24,000     $ 7,200,000.00
    21            300              1                           81mm Mortar Launcher                                $30,000     $ 9,000,000.00
    22            200              1                            120mm Mortar Launcher                              $51,600    $ 10,320,000.00

                                                                                                       Sub Total             $ 249,591,800.00

                                                                                                   Less Downpayment

                                                                                                          TOTAL DUE          $ 249,591,800.00

Buyer                                                                       Seller



____________________                                                        ________________________




                00079665                                                                                Ghanem-00072443


                                                   Ghanem_Sentencing_00000225
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 60 of 174 Page ID #:5646




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             541

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000226
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 61 of 174 Page ID #:5647


   From:       Tahsin Ammouri <tammouri@hotmail.com>
   Sent :      Saturday, May 23, 2015 11:03 AM
   To:         Rami <ramithe@gmail.com>
   Subject:    FW: First delivery total including flights ----Annex_1 TA
   Attach:     Annex_l-TA.xlsx




00079662.pdf                                                               Ghanem-00072443
                                     Ghanem_Sentencing_00000227
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 62 of 174 Page ID #:5648



                                                                                                 Invoice No.
                                   Specpromukr Ltd.
                      AKARA, BLDG 22 DE CASTRO TORTOTA VG
                                                                                                            Annex No. 1


Requester Name:                       Yuri Gurov                                                Date                18-May-15
Phone:
Transport:                            Aircraft
Payment condition:                    100% down payment
Transport documents:                  Airway Bill
Submitted to:                         Ministry of Defense of Libya                              contract #          8628-57

KIndly requested to settle the amount listed below for goods and services provided.


  No.       QTY.           Unit             Description      Total value per flight   Flights     Unit Price        TOTAL
   1       138,600           1            23mm Ammunition         $1,386,000             6             $10.00   $    8,316,000.00
   2       453,600           1            14.5 Ammunition         $2,948,400             6              $6.50         $17,690,400
   3      4,224,000        4224       7,62x54 BKT Ammunition       $802,560              1           $190.00    $      802,560.00




                                                                                                Sub Total       $    26,808,960.00

                                                                                                Down payment

                                                                                                 TOTAL DUE      $    26,808,960.00

Buyer



____________________




        00079663                                                                                       Ghanem-00072443


                                                Ghanem_Sentencing_00000228
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 63 of 174 Page ID #:5649




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         542

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000229
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 64 of 174 Page ID #:5650


   From:       ALMEFT AH ENG <almeftaheng@gmail.com>
   Sent:       Monday, May 25, 20 15 7:54 A}.;(
   To:         ramithe <rarnithe@gmail.com>
   Subject:
   Attach:     001.jpg; 002.jpg




00079622.pdf                                                           Ghanem-00072443
                                  Ghanem_Sentencing_00000230
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 65 of 174 Page ID #:5651




      <I- .............. J ....... , .......      e,,.,,,
                                                  Date
      <I'-;;..,. ............ I ....... / ....... .;o,,..i,

      ... .........y.t,• ......... /,,,:<J,""1' iJ,
                                        Rd.Numbc<
                                                                        ®
                                                                       Minh;:try nf Defense:




                           Statement of the end-user.
                           We certify that we are the end-user and importer of the goods/technologies referred
                           to in item 5. Except as authorized by prior written approval of the export control
                           authority ol the following Government: Republic of Armenia, we undertake not to:
                           ( 1) re-export, (2) sell, (3) Jene to any other person or otherwise dispose of the
                           goods/technologies referred to in thi, clocument outside the country of end user.
                           This reters also to spare parts, specialist tools, documentation, technical suppo.rt
                           and operating manuals necessary for the after-sales support.
                           A relevant Delivery Verification Cenificare will b<:: prc:sem to the Supplier for each
                           individual shipment, within 30 days from the date of its receipt


                           ENG : Kbolifh M. Ghwel, r--~:::.._                                  For the End U~er
                                    Minister of Defence                                          stamp & Signature,




                                                                                                      www.defcnse.gov.ly

       00079623                                                                                      Ghanem-00072443


                                                              Ghanem_Sentencing_00000231
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 66 of 174 Page ID #:5652




      .,_ ............. / ....... /....... ~'""'
                                         Dau
      .,.,.,.. .:i-u., .9.s:.,.1..'4. .;.,...,,
       5,a.1.S-1..JJ.'J.. t,.,,,1,~r• .,.,
                                  lid.Number




                                                          End User Certificate
                     I. Couatry of ultimate                               LIBYAN STATE
                     destinatioa
                     2. Name, address, t<lepbonc     \JlNISTR\' ~f DEHNSE RF.PUBLIC OF
                     and fa,: numbers, e-mail oftbe LIBYA
                     End User
                                                     Tripoli · Libya
                     3. Su.,.,ller / addres,         Minister of Defence, Republic of Armenia
                     4. country of origin of ddel\se Republic of .6.1,nonia
                     artldes

                     S. Description of goods, q wtntity. description

                           No                                           (Uescnpuon of Goods)                           (•_

                          l       Ammunition 23 mm                    655 Boxes                                              55,020.00

                          2       Ammunition 14.S mm 1160Bmec                                                                97,440.00

                                  Ammuniton
                          3                                                                                             1,632,400.00
                                  ls4x7.62BKT Mm 1166 Boxes

                          4       Ammunition 12.7 mm                      12061:s.:i.;;;                                 192,660.00

                          5       GRADU2 MM                     340 Boxes                                                      340

                     4. Description offinaJ uae (purpose):
                     The goods wili be used b} the Govemrnem of' .ih.i. under the supervision of the Ministry of
                     Defense of to keep securitv in the comtrv               ·
                     5. Name, address, tclephouc 2111d fa 1 a umlJers, and e-mail address of the s upplier:
                     Cat• way to MENA for Lo~stics S.,rvices, repmsented by Mr. Rami Cluuicm b.oving their addr..• in
                     Behind .ABC Sant. Al·Shmelsani, Abdul A1·1\3him Al- Waked SL - Shmelsanl. Bldg. No. 42. P.O. Box 830S89. Amman-
                     lll83 Jordar. Telphone -3n82432246. f·ma•I addre;s: W'.!1'.\ll•@gman,mm
                     Supplier haw power of attcrny from the buyer to autrr,se lockal companies nlntloned In the list below to sgn ,11
                     ,-lated documlnts to help ll't optdn1ne tl'-tt ,,.,.L,lrlld Hf"H'l"t lie"'nc~




                                                                                 -
                                                                                     . t~~
                                                                                         '
                                                                                         ~   v,..I~ \
                                                                                                        ,.
                                                                                                        V
                                                                                                             .
                                                                                     •           ' I




                                                                                                                 www.defense.gov.ly


      00079624                                                                                               Ghanem-00072443


                                                    Ghanem_Sentencing_00000232
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 67 of 174 Page ID #:5653




                                               CASE NO.   CR 15-0704 (A)-SJO
                                                     UNITED STATES OF AMERICA
                                                VS.     GHANEM

                                               PLAINTIFF=S EXHIBIT          543

                                               DATE                               IDEN.

                                               DATE                               EVID.

                                               BY
                                                             DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000233
 Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 68 of 174 Page ID #:5654


From:           Tahsin Ammouri <tammouri@hotmail.com>
Sent:           Monday, June 8, 2015 12:31 PM
To:             Rami <ramithe@gmail.com>
Subject:        FW: contract-- appendix 1-- annex 1
Attach:         Annex_l.xlsx; Appendix 1.xlsx; Contract(final_v2).docx




Dear Rami
Please find attached the following.

1- Annex 1- first shipment
2- Appendix 1 General offer
3- Contract draft, accepted by sellers after several amendments I requested ( in read color)

Please read and if you have any remarks please mark in Green or other color.
I did my best to have them agree to the small quantity offirst trial shipment, and that's what they agreed
upon

If all acceptable, at this point I need your banking coordinates to allow them open t he bank guarantee
They will sign contract as soon as I receive your consent and reply ..

Regards
Tahsin




        00079090                                                                   Ghanem-00072443


                                       Ghanem_Sentencing_00000234
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 69 of 174 Page ID #:5655



                          QUISIANTO TRADING LIMITED                               Invoice No.   8628–57-A
                                Gr.Xenopoulou, 17
                              3106, Limassol, Cyprus                                         Annex No. 1


      Requester Name:                    Mr. Alexei Kharlanov                   Date                 18-May-15
      Phone:
      Transport:                         Aircraft
      Payment condition:                 100% down payment
      Transport documents:               Airway Bill
      Submitted to:                      Ministry of Defense of Libya           contract #            8628-57


      KIndly requested to settle the amount listed b elow for goods and services provided.



        No.      QTY.          Unit            Description    Flights            Unit Price        TOTAL
         1      122,000         1            23mm Ammunition      1                 $10.00       $ 1,220,000.00
         2      328,000         1            14.5 Ammunition      1                   $6.50          $2,132,000
         3     1,300,000       1300        7,62x54 Ammunition     1                $190.00       $   247,000.00




                                                                                  Sub Total      $     3,599,000.00

                                                                                    12%
                                                                                 handling fee              $433,440

                                                                                   TOTAL         $     4,032,440.00

      Buyer



      ____________________




   00079091                                                                                       Ghanem-00072443


                                        Ghanem_Sentencing_00000235
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 70 of 174 Page ID #:5656


                                QUISIANTO TRADING LIMITED                                               Invoice No.
                                     Gr.Xenopoulou, 17
                                   3106, Limassol, Cyprus                                                        Appe ndix 1



Requester Name:                            Mr. Ale xe i Kharlanov                                 Da te                  18-May-15
Phone:
Transport:                                  Aircraft
Payment condition:                          cas h trans fe r
Transport documents:                        Airway Bill
Submitted to:                              Minis try of De fe ns e of Libya                       PO #                    8628-57

KIndly requested to settle the amount listed below for goods and services provided.



   EŽ͘           Ydz͘           hŶŝƚ                           ĞƐĐƌŝƉƚŝŽŶ                              hŶŝƚWƌŝĐĞ        dKd>
    1        5,000,000           1                           23mm Ammunition                             $10.00        $ 50,000,000.00
    2        5,000,000           1                           14.5 Ammunition                              $6.50           $32,500,000
    3        5,000,000          5000                         7,62x54 BKT Ammunition                      $190.00          $ 950,000.00
    4         12,000             1                           Mortar Rounds 81mm                           $108          $ 1,296,000.00
    5         ϭϮ͕ϬϬϬ             1         DŽƌƚĂƌZŽƵŶĚƐϭϮϬŵŵ                           $156          $ 1,872,000.00
    6        3,000,000           1                           12.7mm Ammunition                            $5.50        $ 16,500,000.00
    7          1,000             1                            57mm Rocket                                 $365            $ 365,000.00
    8          1,000             1                           80mm Rocket (C8)                             $744            $ 744,000.00
    9            16              1                           AS G-17 mm Gre nade Launche r               $30,800          $ 492,800.00
    10        50,000             1                           AK-S U                                       $305         $ 15,250,000.00
    11         5,000             1                           AK-47                                        $255          $ 1,275,000.00
    12        10,000             1                            Grad 122mm                                  $984          $ 9,840,000.00
    13          150              1                   Konkurs Anti-tank Launche r 9P 135 m-m1             $28,800        $ 4,320,000.00
    14         1,500             1                     Mis s ile Konkurs Anti-tank 9P 135 m-m1           $21,600       $ 32,400,000.00
    15          200              1                            Las e r Range r Finde r                    $1,800           $ 360,000.00
    16          100              1                            OS V-96 12.7mm S nipe r Rifle              $3,360           $ 336,000.00
    17         1,000             1                            240mm Rocke t (S me rs h 9m)               $48,000       $ 48,000,000.00
    18          200              1                            12.7 Launche r                             $18,000        $ 3,600,000.00
    19          300              1                            14.5 Launche r                             $9,600         $ 2,880,000.00
    20          300              1                            60mm Mortar launche r                      $24,000        $ 7,200,000.00
    21          300              1                            82mm Mortar Launche r                      $30,000        $ 9,000,000.00
    22          200              1                            120mm Mortar Launche r                     $51,600       $ 10,320,000.00

                                                                                                        S ub Total    $ 249,500,800.00

                                                                                                   12% handling
                                                                                                       Fe e

                                                                                                        TOTAL         $ 249,500,800.00

Buye r                                                                       S e lle r



____________________                                                         ________________________




                00079092                                                                                Ghanem-00072443


                                                    Ghanem_Sentencing_00000236
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 71 of 174 Page ID #:5657




                                 Yh/^/EdKdZ/E'>/D/d


    Contract á 8628–57                                                                    18 May 2015



    ŽŵƉĂŶǇ͕Yh/^/EdKdZ/E'>/D/dŚĞƌĞŝŶĂĨƚĞƌƌĞĨĞƌƌĞĚĂƐĂͨ^ĞůůĞƌͩƌĞƉƌĞƐĞŶƚĞĚďǇŝƌĞĐƚŽƌDƌ͘
    ůĞǆĞŝ<ŚĂƌůĂŶŽǀ͕'ƌ͘yĞŶŽƉŽƵůŽƵ͕ϭϳϯϭϬϲ͕>ŝŵĂƐƐŽů͕ǇƉƌƵƐ͕ĂĐƚŝŶŐŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚŽŵƉĂŶǇΖƐ
    ďǇůĂǁƐŽŶƚŚĞŽŶĞƉĂƌƚĂŶĚŽŵƉĂŶǇ͗'ĂƚĞǁĂǇŽĨDĞŶĂĨŽƌ>ŽŐŝƐƚŝĐƐĂŶĚ^ĞƌǀŝĐĞƐ͕ůʹ^ŚŵĞŝƐĂŶŝ͕ďĚƵů
    ůͲZĂŚŝŵůtĂŬĞĚ^ƚ͕^ŚŵĞŝƐĂŶŝůĚŐ͘ŵŵĂŶʹ:ŽƌĚĂŶŚĞƌĞŝŶĂĨƚĞƌƌĞĨĞƌƌĞĚĂƐĂŶĚƚŚĞͨƵǇĞƌͩ
    ƌĞƉƌĞƐĞŶƚĞĚďǇŝƌĞĐƚŽƌDƌ͘ZĂŵŝ'ŚĂŶĞŵ͕ĂĐƚŝŶŐŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚŽŵƉĂŶǇΖƐďǇůĂǁƐŽŶƚŚĞŽƚŚĞƌ
    ƉĂƌƚ͕ũŽŝŶƚůǇĂŶĚƐĞƉĂƌĂƚĞůǇŚĞƌĞŝŶĂĨƚĞƌƌĞĨĞƌƌĞĚƚŽĂƐĂͨWĂƌƚŝĞƐ͕ͩŚĂǀĞĐŽŶĐůƵĚĞĚƚŚĞƉƌĞƐĞŶƚŽŶƚƌĂĐƚ
    ĐŽŶĐĞƌŶŝŶŐƚŚĞĨŽůůŽǁŝŶŐ͗

    ϭ͘^ƵďũĞĐƚŽĨƚŚĞŽŶƚƌĂĐƚ

    ϭ͘ϮdŚĞ^>>ZƐŚĂůůƐĞůůĂŶĚƚŚĞhzZƐŚĂůůďƵǇƉƌŽĚƵĐƚƐ͕ǁŚŝĐŚƋƵĂŶƚŝƚǇĂŶĚĂƐƐŽƌƚŵĞŶƚƐĂƌĞ
    ƐƉĞĐŝĨŝĞĚŝŶƉƉĞŶĚŝǆϭƚŽƚŚĞƉƌĞƐĞŶƚĐŽŶƚƌĂĐƚNo. ϴϲϮϴʹϱϳĨŽƌŵŝŶŐĂŶŝŶƚĞŐƌĂůƉĂƌƚŽĨƚŚĞŽŶƚƌĂĐƚNo.
    ϴϲϮϴʹϱϳĂŶĚĐŽƌƌĞƐƉŽŶĚŝŶŐƚŽŝƚƐƌĞƋƵŝƌĞŵĞŶƚƐ͘

    ϭ͘ϯdŚĞhzZƐŚĂůůƉĂǇĨŽƌƚŚĞĚĞůŝǀĞƌĞĚƋƵŝƉŵĞŶƚĂƐƉƌŽǀŝĚĞĚĨŽƌŝŶůĂƵƐĞϮŚĞƌĞŝŶ͘

    Ϯ͘ŽŶƚƌĂĐƚǀĂůƵĞĂŶĚƚŚĞƚĞƌŵƐŽĨƉĂǇŵĞŶƚ͗

    Ϯ͘ϭdŚĞƉƌŝĐĞŽĨĞƋƵŝƉŵĞŶƚĐĂƉŝƚĂůŽŶƚƌĂĐƚŝƐ;ΨϮϰϵ͕ϱϬϬ͕ϴϬϬ͘ϬϬͿdǁŽŚƵŶĚƌĞĚĨŽƌƚǇŶŝŶĞŵŝůůŝŽŶƐĨŝǀĞ
    ŚƵŶĚƌĞĚƚŚŽƵƐĂŶĚĂŶĚĞŝŐŚƚŚƵŶĚƌĞĚh^͕ƉůƵƐϭϮйƐĞƌǀŝĐĞƐ&ĞĞƐƚŽďĞŝŶǀŽŝĐĞĚƐĞƉĂƌĂƚĞůǇŝŶĂĚǀĂŶĐĞ
    ďǇ'ŽůĚĞŶtŝŶŐƐ͕/ŶĐ͘ƚŽĂůůŽǁŽƵƌĂŐĞŶƚƐƚŽŝŵƉůĞŵĞŶƚĂůůƐĞƌǀŝĐĞƐƌĞƋƵŝƌĞĚ͘

    Ϯ͘ϮdŚĞŐĞŶĞƌĂůŝŶǀŽŝĐĞ;ƉƉĞŶĚŝǆϭͿŝƐƚŚĞƐƵďũĞĐƚƚŽϭϬƐŚŝƉŵĞŶƚƐǀĂůƵĞĚĂƚϮϱŵŝůůŝŽŶh^ƉĞƌ
    ƐŚŝƉŵĞŶƚƉůƵƐϭϮйƐĞƌǀŝĐĞƐĨĞĞƐĂŶĚƐĞůůĞƌŵƵƐƚŝƐƐƵĞƐĞƉĂƌĂƚĞŝŶǀŽŝĐĞƐƉƌŝŽƌƚŽĞĂĐŚƐŚŝƉŵĞŶƚ͘

    Ϯ͘ϯWĂǇŵĞŶƚƵŶĚĞƌƚŚĞƉƌĞƐĞŶƚEŽ͘ϴϲϮϴʹϱϳŽŶƚƌĂĐƚƐŚĂůůďĞĞĨĨĞĐƚĞĚďǇƚŚĞhzZŝŶh^ĚŽůůĂƌƐĂƐ
    ĨŽůůŽǁƐ͘

    Ϳ^ĞůůĞƌƚŽŝƐƐƵĞĂƌĞǀŽůǀŝŶŐďĂŶŬŐƵĂƌĂŶƚĞĞĨŽƌƚŚĞǀĂůƵĞŽĨϮϱŵŝůůŝŽŶh^нϱйƉĞŶĂůƚǇŝŶĐĂƐĞŽĨ
    ŶŽŶĞƉĞƌĨŽƌŵĂŶĐĞ;dǁĞŶƚǇĨŝǀĞŵŝůůŝŽŶh^нϱйͿ



     /ŶŝƚŝĂůƐͺͺͺͺͺͺͺͺͺͺͺͺ

                          'ƌ͘yĞŶŽƉŽƵůŽƵ͕ϭϳ͕ϯϭϬϲ͕>ŝŵĂƐƐŽů͕ǇƉƌƵƐ
    00079093                                                                              Ghanem-00072443


                                       Ghanem_Sentencing_00000237
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 72 of 174 Page ID #:5658




                                Yh/^/EdKdZ/E'>/D/d


    ϭϮйƐƵƉƉůĞŵĞŶƚĂƌǇƐĞƌǀŝĐĞƐĨĞĞǁŝůůďĞŝŶǀŽŝĐĞĚƐĞƉĂƌĂƚĞůǇ;ƚƌĂŶƐƉŽƌƚĂƚŝŽŶŝŶůĂŶĚ͕ĂŝƌĨƌĞŝŐŚƚƚŽ
    ĚĞƐƚŝŶĂƚŝŽŶ͕ŚĂŶĚůŝŶŐ͕ƐƚŽƌĂŐĞ͕ůŽĂĚŝŶŐ͕/ŶƐƵƌĂŶĐĞ͕ĨŝŶĂŶĐŝĂůΘĞǆƉŽƌƚĨĞĞƐĂŶĚĐŽŶƐƵůƚĂŶĐǇĨĞĞƐͿ͘tŝůůďĞ
    ŝŶǀŽŝĐĞĚďǇŽƵƌĂƵƚŚŽƌŝǌĞĚƌĞƉƌĞƐĞŶƚĂƚŝǀĞ'ŽůĚĞŶtŝŶŐƐ͕/ŶĐ͘ŵŵĂŶ͕:ŽƌĚĂŶ͘

    ͘ͿϭƐƚƐŚŝƉŵĞŶƚ;ŶŶĞǆϭͿǀĂůƵĞĚĂƚ;ϯ͕ϱϵϵ͕ϬϬϬͿƚŚƌĞĞŵŝůůŝŽŶĨŝǀĞŚƵŶĚƌĞĚĂŶĚŶŝŶĞƚǇŶŝŶĞƚŚŽƵƐĂŶĚ
    h^͕ŚĞƌĞŝŶĂĨƚĞƌŝƐĐŽŶƐŝĚĞƌĞĚĂŶŝŶƚĞŐƌĂůƉĂƌƚŽĨƚŚŝƐĐŽŶƚƌĂĐƚEŽ͘ϴϲϮϴʹϱϳƌĞĨĞƌĞŶĐĞƉƉĞŶĚŝǆϭ͕ƵƉŽŶ
    ĚĞůŝǀĞƌŝŶŐƚƌŝĂůŽƌĚĞƌ;ŶŶĞǆϭͿ͕ƚŚŝƐĐŽŶƚƌĂĐƚEŽ͘ϴϲϮϴʹϱϳǁŝůůďĞŝŵƉůĞŵĞŶƚĞĚŝŶƚŽƚĂůŝŶĂĐĐŽƌĚĂŶĐĞ
    ǁŝƚŚĂůůƚĞƌŵƐĂŶĚĐŽŶĚŝƚŝŽŶƐƐƚŝƉƵůĂƚĞĚŝŶƚŚŝƐĐŽŶƚƌĂĐƚEŽ͘ϴϲϮϴʹϱϳ͘ůůƉĂǇŵĞŶƚƐĨŽƌƉƌĞƐĞŶƚĂŶĚ
    ĨƵƚƵƌĞƐŚŝƉŵĞŶƚƐǁŝůůďĞƉĂŝĚďǇǁŝƌĞƚƌĂŶƐĨĞƌĂŐĂŝŶƐƚƌĞǀŽůǀŝŶŐďĂŶŬŐƵĂƌĂŶƚĞĞĨŽƌĨƵůůĂŵŽƵŶƚŽĨĞĂĐŚ
    ƐŚŝƉŵĞŶƚ͘

    tŝƌĞƚƌĂŶƐĨĞƌƉĂǇŵĞŶƚĐŽŶĚŝƚŝŽŶƐ

    dŚĞƐĞĚŽĐƵŵĞŶƚƐŵƵƐƚďĞƉƌĞƐĞŶƚĞĚĂƚďƵǇĞƌƐďĂŶŬĐŽƵŶƚĞƌǁŝƚŚŝŶϮϰ,ŽƵƌƐĂĨƚĞƌĂĐĐĞƉƚĂŶĐĞƚŽĂůůŽǁ
    ĂƵƚŽŵĂƚŝĐĂůůǇŶĞǆƚǁŝƌĞƚƌĂŶƐĨĞƌŽĨϮϱŵŝůůŝŽŶh^ƚŽŝŶŝƚŝĂƚĞŶĞǆƚƐŚŝƉŵĞŶƚ͘

    ͲŝƌǁĂǇŝůů
    ͲWĂĐŬŝŶŐ>ŝƐƚ
    ͲŽŵŵĞƌĐŝĂů/ŶǀŽŝĐĞ
    Ͳ/ŶƐƉĞĐƚŝŽŶĐĞƌƚŝĨŝĐĂƚĞƐŝŐŶĞĚďǇďƵǇĞƌƐ͛ƌĞƉƌĞƐĞŶƚĂƚŝǀĞĨŽƌƉƌĞǀŝŽƵƐͬůĂƐƚƐŚŝƉŵĞŶƚ͘

    Ϯ͘Ϯ͘ϯůůďĂŶŬĐŚĂƌŐĞƐƌĞůĂƚĞĚƚŽƉĂǇŵĞŶƚƐƵŶĚĞƌƚŚĞƉƌĞƐĞŶƚŽŶƚƌĂĐƚNo. ϴϲϮϴʹϱϳĂƚƚŚĞhzZ
    ƚĞƌƌŝƚŽƌǇƐŚĂůůďĞďŽƌŶĞďǇƚŚĞhzZĂŶĚĂƚƚŚĞ^>>ZƚĞƌƌŝƚŽƌǇʹďǇƚŚĞ^>>Z͘

    ϯ͘dŚĞƚĞƌŵƐĂŶĚĐŽŶĚŝƚŝŽŶƐŽĨĚĞůŝǀĞƌǇ

    ϯ͘ϭdŚĞĚĂƚĞŽĨƐŝŐŶŝŶŐƚŚĞĞůŝǀĞƌǇͲĐĐĞƉƚĂŶĐĞĂŶĚŝŶƐƉĞĐƚŝŽŶZĞƉŽƌƚŝƐĐŽŶƐŝĚĞƌĞĚƚŽďĞƚŚĞĚĂƚĞŽĨ
    ƋƵŝƉŵĞŶƚŚĂŶĚŽǀĞƌͬĂĐĐĞƉƚĂŶĐĞƚŽƚŚĞhzZ͘

    ϯ͘ϮdŚĞƐĞůůĞƌŵƵƐƚĐŽŶƚĂĐƚƚŚĞďƵǇĞƌƐ͛ƌĞƉƌĞƐĞŶƚĂƚŝǀĞďǇĞŵĂŝůƚŽƉƌŽǀŝĚĞƚŚĞĚĂƚĞĂŶĚƉůĂĐĞŽĨůŽĂĚŝŶŐ
    ĂŶĚŝŶƐƉĞĐƚŝŽŶ͘

    ϯ͘ϯdŚĞďƵǇĞƌƐ͛ƌĞƉƌĞƐĞŶƚĂƚŝǀĞ;ĂƚůĞĂƐƚƚǁŽƉĞƌƐŽŶƐͿǁŝƚŚWŽǁĞƌŽĨƚƚŽƌŶĞǇƚŽĞǆĞĐƵƚĞƚŚŝƐŵŝƐƐŝŽŶ͕
    ǁŝůůďĞŚĂŶĚĞĚƚŚĞƉĂĐŬŝŶŐůŝƐƚŽĨƚŚĞĐƵƌƌĞŶƚƐŚŝƉŵĞŶƚĨŽƌĂĐĐĞƉƚĂŶĐĞ͘



     /ŶŝƚŝĂůƐͺͺͺͺͺͺͺͺͺͺͺͺ

                          'ƌ͘yĞŶŽƉŽƵůŽƵ͕ϭϳ͕ϯϭϬϲ͕>ŝŵĂƐƐŽů͕ǇƉƌƵƐ
    00079093                                                                              Ghanem-00072443


                                       Ghanem_Sentencing_00000238
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 73 of 174 Page ID #:5659




                                Yh/^/EdKdZ/E'>/D/d
    ϯ͘ϰZĞƉƌĞƐĞŶƚĂƚŝǀĞŽĨƚŚĞƵǇĞƌǁŝůůĐŽŵƉůĞƚĞĐŚĞĐŬŝŶŐƚŚĞƋƵĂŶƚŝƚǇĂŶĚƋƵĂůŝƚǇŽĨŐŽŽĚƐďĞĨŽƌĞ
    ĚĞƉĂƌƚƵƌĞŽĨĞĂĐŚƐŚŝƉŵĞŶƚ͘

    ϯ͘ϱĨƚĞƌĐŚĞĐŬŝŶŐƚŚĞƋƵĂŶƚŝƚǇŽĨŐŽŽĚƐ͕ďŽƚŚƉĂƌƚŝĞƐŵƵƐƚƐŝŐŶƚŚĞWĂĐŬŝŶŐ>ŝƐƚĂŶĚŚĂǀĞŝƚƐƚĂŵƉĞĚďǇ
    ƚŚĞďƵǇĞƌƌĞƉƌĞƐĞŶƚĂƚŝǀĞĂƚƚŚĞĂŝƌƉŽƌƚŝŶĐŽŵƉůŝĂŶĐĞǁŝƚŚůĂǁƐĂŶĚƌĞŐƵůĂƚŝŽŶƐŽĨĞǆƉŽƌƚŝŶŐĐŽƵŶƚƌǇ͘

    ϯ͘ϲdŚĞĂĐĐĞƉƚĂŶĐĞƌĞƉŽƌƚƐŚĂůůďĞƐŝŐŶĞĚďǇƚŚĞĂƵƚŚŽƌŝǌĞĚƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐŽĨďŽƚŚWĂƌƚŝĞƐŝŶϮ;dǁŽͿ
    ĐŽƉŝĞƐ͕ŝŶZƵƐƐŝĂŶĂŶĚŶŐůŝƐŚůĂŶŐƵĂŐĞƐĂƚƚŚĞƉŽƌƚŽĨĚĞƉĂƌƚƵƌĞ͘

    ϯ͘ϳdŚĞƉĞƌŝŽĚŽĨƋƵŝƉŵĞŶƚĚĞůŝǀĞƌǇŝƐϮϭĚĂǇƐ;dǁĞŶƚǇKŶĞĚĂǇƐͿĨŽƌƚŚĞĨŝƌƐƚƐŚŝƉŵĞŶƚĨŽůůŽǁŝŶŐƚŚĞ
    ĚĂƚĞŽĨŽďƚĂŝŶŝŶŐƚŚĞĂƵƚŚŽƌŝǌĂƚŝŽŶĚŽĐƵŵĞŶƚƐĨƌŽŵƚŚĞĐŽŵƉĞƚĞŶƚĂƵƚŚŽƌŝƚŝĞƐĨŽƌƚŚĞĞǆĞĐƵƚŝŽŶŽĨƚŚĞ
    ƉƌĞƐĞŶƚŽŶƚƌĂĐƚƉƌŽǀŝĚĞĚƚŚĂƚƚŚĞ^>>ZƌĞĐĞŝǀĞƐƚŚĞǁŝƌĞƚƌĂŶƐĨĞƌĂŶĚƉŽƐƚƐƚŚĞďĂŶŬŐƵĂƌĂŶƚĞĞ͘dŚĞ
    ƚŝŵĞƉĞƌŝŽĚĨŽƌĚĞůŝǀĞƌǇŽĨĂůůŐŽŽĚƐŵĞŶƚŝŽŶĞĚŝŶƉƉĞŶĚŝǆϭ;'ĞŶĞƌĂůŝŶǀŽŝĐĞͿŝƐϵϬĚĂǇƐͲϭϮϬĚĂǇƐ͘

    ϯ͘ϴdŚĞƉĂĐŬŝŶŐŽĨƚŚĞĚĞůŝǀĞƌĞĚƋƵŝƉŵĞŶƚƚŽƐŚĂůůĐŽŶĨŽƌŵƚŽƚŚĞƐƚĂŶĚĂƌĚƐĂŶĚĐŽŶĚŝƚŝŽŶƐƐƚŝƉƵůĂƚĞĚ
    ďǇƚŚĞŵĂŶƵĨĂĐƚƵƌĞƌŽĨƚŚĞƋƵŝƉŵĞŶƚĂŶĚƐŚĂůůŐƵĂƌĂŶƚĞĞĨƵůůƐĂĨĞƚǇŽĨƚŚĞƋƵŝƉŵĞŶƚĚƵƌŝŶŐ
    ƚƌĂŶƐƉŽƌƚĂƚŝŽŶĂŶĚƐƚŽƌĂŐĞĂƚƚŚĞƉŽƌƚŽĨĚĞƉĂƌƚƵƌĞ͘

    ϯ͘ϵ&ƵůůƐĞƚŽĨƉĂĐŬŝŶŐůŝƐƚƐƐŚĂůůďĞƉůĂĐĞĚŝŶƚŽƚŚĞĨŝƌƐƚĐĂƐĞ;ĐĂƐĞηϭͿŽĨƚŚĞĐŽŶƐŝŐŶŵĞŶƚƚŽďĞƐŚŝƉƉĞĚ͘
    ůůƚŚĞƐŚŝƉƉŝŶŐĚŽĐƵŵĞŶƚƐĂƌĞƚŽďĞŝƐƐƵĞĚŝŶŶŐůŝƐŚ͘/ĨƌĞƋƵŝƌĞĚĞĂĐŚƉĂĐŬĂŐĞƐŚĂůůďĞƉƌŽǀŝĚĞĚǁŝƚŚ
    ĂĚĚŝƚŝŽŶĂůŝŶƐĐƌŝƉƚŝŽŶƐŝŶŶŐůŝƐŚĂƐ͞dŽƉ͕͟͞ŽŶŽƚƚƵƌŶ͕͟͞'ƌĂǀŝƚǇĐĞŶƚĞƌ͕͟͞ƚƚĂĐŚƐůŝŶŐƐŚĞƌĞ͟ĂƐǁĞůůĂƐ
    ƚŚĞƐŝŐŶƐŽĨĂŶĂƌƌŽǁ͕ŐůĂƐƐĞƚĐ͘

    ϰ͘YƵĂůŝƚǇ

    dŚĞƋƵĂůŝƚǇŽĨƚŚĞƋƵŝƉŵĞŶƚĚĞůŝǀĞƌĞĚƵŶĚĞƌƚŚĞƉƌĞƐĞŶƚŽŶƚƌĂĐƚNo. ϴϲϮϴʹϱϳƐŚĂůůĐŽŵƉůǇǁŝƚŚƚŚĞ
    ŶŽƌŵĂŶĚƐƚĂŶĚĂƌĚƐĂŶĚƐŚĂůůďĞĐŽŶĨŝƌŵĞĚďǇƋƵĂůŝƚǇĞƌƚŝĨŝĐĂƚĞ͕ŝƐƐƵĞĚďǇƚŚĞ^>>Z͘

    ϱ͘WdEK&'KK^

    ϱ͘ϭŚĞĐŬŽĨĂƚĞĐŚŶŝĐĂůĐŽŶĚŝƚŝŽŶŽĨƚŚĞ'ŽŽĚƐŝƐĐŽŶĚƵĐƚĞĚĂƚƚŚĞŝƌƉŽƌƚŽĨƚŚĞ^>>Z͘ƵǇĞƌŵĂǇ
    ŝŶƐƉĞĐƚŐŽŽĚƐĂƚƐƚŽƌĞƐŽƌĨĂĐƚŽƌǇŝĨŚĞĐŚŽŽƐĞƐƚŽ͘

    ϱ͘ϮĞĨŽƌĞƐŝŐŶŝŶŐƚŚĞĐĞƌƚŝĨŝĐĂƚĞƐŽĨĂĐĐĞƉƚĂŶĐĞ͕ďŽƚŚƉĂƌƚŝĞƐ͛ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐǁŝůůĞǆĐŚĂŶŐĞƉŽǁĞƌƐŽĨ
    ĂƚƚŽƌŶĞǇƚŽƐŚŽǁƚŚĞƌŝŐŚƚŽĨƐŝŐŶŝŶŐƚŚĞĐĞƌƚŝĨŝĐĂƚĞƐŽĨĂĐĐĞƉƚĂŶĐĞ͘

    ϱ͘ϰ'ŽŽĚƐĂĐĐĞƉƚĂŶĐĞͬƚƌĂŶƐĨĞƌŝƐŵĂĚĞĂƚƉŽƌƚŽĨƚŚĞ^>>Z͘


     /ŶŝƚŝĂůƐͺͺͺͺͺͺͺͺͺͺͺͺ

                          'ƌ͘yĞŶŽƉŽƵůŽƵ͕ϭϳ͕ϯϭϬϲ͕>ŝŵĂƐƐŽů͕ǇƉƌƵƐ
    00079093                                                                              Ghanem-00072443


                                       Ghanem_Sentencing_00000239
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 74 of 174 Page ID #:5660




                                Yh/^/EdKdZ/E'>/D/d
    ϱ͘ϱdŚĞĂĐĐĞƉƚĂŶĐĞĐĞƌƚŝĨŝĐĂƚĞĨŽƌƚŚĞŐŽŽĚƐƐƵďƐĐƌŝďĞƐŝŶϲĐŽƉŝĞƐ;ϱĐŽƉŝĞƐƚŽĞĂĐŚ^ŝĚĞͿ͘

    ϲ͘tĂƌƌĂŶƚǇ

    ϲ͘ϭdŚĞ^>>ZŐƵĂƌĂŶƚĞĞƐƋƵĂůŝƚǇŽĨƚŚĞĚĞůŝǀĞƌĞĚĞƋƵŝƉŵĞŶƚ͘

    ϳ͘&ŽƌĐĞͲŵĂũĞƵƌĞ

    ϳ͘ϭEŽŶĞŽĨƚŚĞWĂƌƚŝĞƐƐŚĂůůďĞĂƌƌĞƐƉŽŶƐŝďŝůŝƚǇĨŽƌƚŚĞŝƌƉĂƌƚŝĂůŽƌĐŽŵƉůĞƚĞŶŽŶͲĨƵůĨŝůůŵĞŶƚŽĨƚŚĞŝƌ
    ĐŽŶƚƌĂĐƚƵĂůŽďůŝŐĂƚŝŽŶƐ͕ƐŚŽƵůĚƚŚŝƐĨĂŝůƵƌĞďĞƌĞƐƵůƚĞĚĨƌŽŵĐŝƌĐƵŵƐƚĂŶĐĞƐŽĨĨŽƌĐĞͲŵĂũĞƵƌĞƐƵĐŚĂƐ;ďƵƚ
    ŶŽƚůŝŵŝƚĞĚͿ͗ŶĂƚƵƌĂůĚŝƐĂƐƚĞƌƐ;ĨůŽŽĚƐ͕ĨŝƌĞƐ͕ĞĂƌƚŚƋƵĂŬĞƐĂŶĚŽƚŚĞƌƐͿ͕ƐƚƌŝŬĞ͕ůĂďŽƌĐŽŶĨůŝĐƚƐ͘

    ϳ͘ϮŵďĂƌŐŽͬǁĂƌŝƐŶŽƚĐŽŶƐŝĚĞƌĞĚĂƐĂĨŽƌĐĞͲŵĂũĞƵƌĞĨŽƌƚŚŝƐĐŽŶƚƌĂĐƚ͘

    /ŶƚŚŝƐĞǀĞŶƚƚŚĞƉĞƌŝŽĚŽĨĨƵůĨŝůůŵĞŶƚŽĨŽďůŝŐĂƚŝŽŶƐƵŶĚĞƌƚŚĞƉƌĞƐĞŶƚŽŶƚƌĂĐƚNo. ϴϲϮϴʹϱϳƐŚĂůůďĞ
    ĞǆƚĞŶĚĞĚŝŶƉƌŽƉŽƌƚŝŽŶƚŽƚŚĞƉĞƌŝŽĚŽĨƚŚĞĨŽƌĐĞͲŵĂũĞƵƌĞĐŝƌĐƵŵƐƚĂŶĐĞƐŝŶĨŽƌĐĞĂŶĚĞůŝŵŝŶĂƚŝŽŶŽĨ
    ƚŚĞŝƌĐŽŶƐĞƋƵĞŶĐĞƐƚŚĞƌĞŽĨ͘

    ϳ͘ϮdŚĞWĂƌƚǇŝŶǀŽŬŝŶŐƚŚĞĨŽƌĐĞͲŵĂũĞƵƌĞĐŝƌĐƵŵƐƚĂŶĐĞƐƐŚĂůůŶŽƚŝĨǇƚŚĞŽƚŚĞƌWĂƌƚǇŝŶǁƌŝƚƚĞŶĨŽƌŵ
    ĂďŽƵƚƚŚĞŽĐĐƵƌƌĞŶĐĞŽĨƚŚĞĞǀĞŶƚǁŝƚŚŝŶϭϱ;&ŝĨƚĞĞŶͿĐĂůĞŶĚĂƌĚĂǇƐŽĨŝƚƐĐŽŵŵĞŶĐĞŵĞŶƚ͘dŚĞ
    ŶŽƚŝĨŝĐĂƚŝŽŶƐŚĂůůĂůƐŽŝŶĚŝĐĂƚĞĞǆƉĞĐƚĞĚĚƵƌĂƚŝŽŶĂŶĚĐĞƐƐĂƚŝŽŶŽĨƚŚĞĂďŽǀĞĐŝƌĐƵŵƐƚĂŶĐĞƐ͘

    ϳ͘ϯdŚĞWĂƌƚŝĞƐƐŚĂůůƚĂŬĞĂůůƚŚĞƉŽƐƐŝďůĞŵĞĂƐƵƌĞƐƚŽĐŽŶƚŝŶƵĞƚŚĞĨƵůĨŝůůŵĞŶƚŽĨƚŚĞŝƌŽďůŝŐĂƚŝŽŶƐŝŶƚŚĞ
    ƉĞƌŝŽĚŽĨƚŚĞĨŽƌĐĞͲŵĂũĞƵƌĞ͘

    ϴ͘KE&/Ed/>/dz͘

    ϴ͘ϭdŚĞƉĂƌƚŝĞƐǁŝůůƚƌĞĂƚĂŶǇŝŶĨŽƌŵĂƚŝŽŶƌĞůĂƚĞĚƚŽƚŚĞƉƌĞƐĞŶƚŽŶƚƌĂĐƚNo. ϴϲϮϴʹϱϳĂƐŽŵŵĞƌĐŝĂů
    ^ĞĐƌĞƚ͕ďĂƐĞĚŽŶƚŚĞEŽŶĞͲŝƐĐůŽƐƵƌĞĐŽŶĨŝĚĞŶƚŝĂůŝƚǇĂŐƌĞĞŵĞŶƚƐŝŐŶĞĚďǇďŽƚŚƉĂƌƚŝĞƐ͘

    ϴ͘ϯůůĂŵĞŶĚŵĞŶƚƐŽƌĂĚĚŝƚŝŽŶƐƚŽƚŚĞƉƌĞƐĞŶƚŽŶƚƌĂĐƚƐŚĂůůďĞƐŝŐŶĞĚďǇĚƵůǇĂƵƚŚŽƌŝǌĞĚ
    ƌĞƉƌĞƐĞŶƚĂƚŝǀĞŽĨďŽƚŚ^ŝĚĞƐ͘

    ϵ͘ƌďŝƚƌĂƚŝŽŶ

    ϵ͘ϭ͘dŚĞWĂƌƚŝĞƐƐŚĂůůƚĂŬĞĂůůƚŚĞƉƌĂĐƚŝĐĂůŵĞĂƐƵƌĞƐƚŽƐĞƚƚůĞĚŝƐƉƵƚĞƐĂŶĚĚŝƐĂŐƌĞĞŵĞŶƚƐǁŚŝĐŚŵĂǇ
    ĂƌŝƐĞŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚŝƐŽŶƚƌĂĐƚǀŝĂŶĞŐŽƚŝĂƚŝŽŶƐ͘/ĨƚŚĞĚŝƐƉƵƚĞƐŽƌĚŝƐĂŐƌĞĞŵĞŶƚƐĐĂŶŶŽƚďĞ
    ƐĞƚƚůĞĚĂŵŝĐĂďůǇƚŚĞŶĚŝƐƉƵƚĞƐŽƌĚŝƐĂŐƌĞĞŵĞŶƚƐƐŚĂůůďĞƌĞĨĞƌƌĞĚƚŽĂƌďŝƚƌĂƚŝŽŶĂĐĐŽƌĚŝŶŐƚŽĐůĂƵƐĞϵ͘Ϯ͘

     /ŶŝƚŝĂůƐͺͺͺͺͺͺͺͺͺͺͺͺ

                          'ƌ͘yĞŶŽƉŽƵůŽƵ͕ϭϳ͕ϯϭϬϲ͕>ŝŵĂƐƐŽů͕ǇƉƌƵƐ
    00079093                                                                              Ghanem-00072443


                                       Ghanem_Sentencing_00000240
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 75 of 174 Page ID #:5661




                                Yh/^/EdKdZ/E'>/D/d




    ϵ͘Ϯ͘ůůƚŚĞĚŝƐƉƵƚĞƐĂŶĚͬŽƌĚŝƐĂŐƌĞĞŵĞŶƚƐĂŶĚͬŽƌĐůĂŝŵƐĂƌŝƐŝŶŐŝŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞĐŽŶƚƌĂĐƚǁŚŝĐŚ
    ĐĂŶŶŽƚďĞƐĞƚƚůĞĚǀŝĂŶĞŐŽƚŝĂƚŝŽŶƐĂƌĞƚŽďĞƐĞƚƚůĞĚŝŶƚŚĞƌďŝƚƌĂƚŝŽŶ/ŶƐƚŝƚƵƚĞ͕ŚĂŵďĞƌŽĨŽŵŵĞƌĐĞ͕
    ŝŶ^ƚŽĐŬŚŽůŵ͕^ǁĞĚĞŶ͘dŚĞĂƌďŝƚƌĂƚŝŽŶĂǁĂƌĚƐŚĂůůďĞĨŝŶĂůĂŶĚďŝŶĚŝŶŐĨŽƌƚŚĞďŽƚŚWĂƌƚŝĞƐĂŶĚĐĂŶŶŽƚ
    ďĞƐƵďũĞĐƚƚŽĂŶǇĂƉƉĞĂůŽƌƌĞĐŽƵƌƐĞŽĨĂŶǇŬŝŶĚ͘dŚĞĐŽƵƌƚŚĞĂƌŝŶŐŝƐƚŽďĞĞǆĞĐƵƚĞĚŝŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ
    ƚŚĞZĞŐƵůĂƚŝŽŶƐŽĨƚŚĞŵĞŶƚŝŽŶĞĚĐŽƵƌƚ͘dŚĞůĂŶŐƵĂŐĞŽĨƚŚĞŚĞĂƌŝŶŐŝƐŶŐůŝƐŚ͘

    ϭϬ͘ĨĨĞĐƚŝǀĞĚĂƚĞĂŶĚƉĞƌŝŽĚŽĨŽŶƚƌĂĐƚǀĂůŝĚŝƚǇ

    ϭϬ͘ϭdŚĞƉƌĞƐĞŶƚŽŶƚƌĂĐƚĐŽŵĞƐŝŶƚŽĨŽƌĐĞǁŚĞŶƚŚĞĨŽůůŽǁŝŶŐƉƌŽĐĞĚƵƌĞƐĂŶĚƌĞƋƵŝƌĞŵĞŶƚƐĂƌĞŵĞƚ͗

    ϭϬ͘ϭ͘ϭdŚĞWĂƌƚŝĞƐƐŝŐŶƚŚĞŽŶƚƌĂĐƚNo. ϴϲϮϴʹϱϳ͘

    ϭϬ͘ϭ͘ϮtŝƚŚŝŶϱ;ĨŝǀĞͿĚĂǇƐĨƌŽŵƚŚĞĚĂǇŽĨƐŝŐŶŝŶŐŽĨƚŚĞƉƌĞƐĞŶƚŽŶƚƌĂĐƚƚŚĞƐĞůůĞƌƐƵďŵŝƚƐƚŽƚŚĞ
    ďƵǇĞƌĂƌĞǀŽůǀŝŶŐďĂŶŬŐƵĂƌĂŶƚĞĞϮϱDŝůůŝŽŶнϱйŶŽŶĞƉĞƌĨŽƌŵĂŶĐĞƉĞŶĂůƚǇ;dǁĞŶƚǇĨŝǀĞŵŝůůŝŽŶh^
    нϱйͿĂĐĐŽƌĚŝŶŐƚŽƚŚĞĨŝƌƐƚŝŶǀŽŝĐĞǁŚŝĐŚŝƐĂƉĂƌƚŽĨƚŚĞŐĞŶĞƌĂůŝŶǀŽŝĐĞ




     /ŶŝƚŝĂůƐͺͺͺͺͺͺͺͺͺͺͺͺ

                          'ƌ͘yĞŶŽƉŽƵůŽƵ͕ϭϳ͕ϯϭϬϲ͕>ŝŵĂƐƐŽů͕ǇƉƌƵƐ
    00079093                                                                              Ghanem-00072443


                                       Ghanem_Sentencing_00000241
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 76 of 174 Page ID #:5662




                                                Yh/^/EdKdZ/E'>/D/d




    ĂŶŬĞƚĂŝůƐĂŶŬĞƚĂŝůƐ

                                                                                                                     He lle nic Bank Ltd
                                                       /ƌĂŶĐŚ͕ŽƌŶĞƌůĞŽĨŽƌŽƐƌĐŚ
                                                                                                                     Makarios 111 131
                                         >ŽĂŶŶŽƵWŽůĞŵŝ͕ϰ&ůŽŽƌ
                                                                                                                     PO Box 51791, 3508 Limas s ol
                                                                   hZKϮϰϬͲϬϭͲϳϮϯϱϬϭͲϬϭ
      /EzϭϱϬϬϱϬϬϮϰϬϬϬϬϮϰϬϬϭϳϮϯϱϬϭϬϭ
                                            h^ϮϰϬͲϬϳͲϳϮϯϱϬϭͲϬϭ
                                                                                                                    IBAN CY85 0050 0240 0002 4007 7235 0101



    dŚĞƵǇĞƌ dŚĞ^ĞůůĞƌ




    ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
    Mr. Rami Ghane m                                                                                     Mr. Ale xe i Kharlanov




     /ŶŝƚŝĂůƐͺͺͺͺͺͺͺͺͺͺͺͺ

                                      'ƌ͘yĞŶŽƉŽƵůŽƵ͕ϭϳ͕ϯϭϬϲ͕>ŝŵĂƐƐŽů͕ǇƉƌƵƐ
    00079093                                                                                                                            Ghanem-00072443


                                                          Ghanem_Sentencing_00000242
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 77 of 174 Page ID #:5663




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             544

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000243
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 78 of 174 Page ID #:5664


   From:           Tahsin Ammouri <tammouri@hotmail.com>
   Sent:           Monday, June 22, 2015 1:14 PM
   To:             Rami <ramithe@gmail.com>
   Subject:        final contract
   Attach:         Contract{v3_final_2).docx




   Dear Rami,

   Please review the modified contract based on your request to initiate the first shipment for 2.5 million.

   If all satisfactory please sign and return with your banking details tomorrow.

   Best

   Tahsin




00078603.pdf                                                                                      Ghanem-00072443
                                          Ghanem_Sentencing_00000244
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 79 of 174 Page ID #:5665




                                 QUISIANTO TRADING LIMITED


    Contract ʋ–57                                                              18 May 2015



    Company, QUISIANTO TRADING LIMITED hereinafter referred as a «Seller » represented by Director Mr.
    Alexei Kharlanov, Gr.Xenopoulou, 17 3106, Limassol, Cyprus, acting in accordance with Company's
    bylaws on the one part and Company: Gateway of Mena for Logistics and Services, Al–Shmeisani, Abdul
    Al-Rahim Al Waked St, Shmeisani Bldg. Amman – Jordan hereinafter referred as and the «Buyer»
    represented by Director Mr. Rami Ghanem, acting in accordance with Company's bylaws on the other
    part, jointly and separately hereinafter referred to as a «Parties», have concluded the present Contract
    concerning the following:

    1. Subject of the Contract

    1.2 The SELLER shall sell and the BUYER shall buy products, which quantity and assortments are specified
    in Appendix 1 to the present contract No. 8628–57 forming an integral part of the Contract No. 8628–57
    and corresponding to its requirements.

    1.3 The BUYER shall pay for the delivered Equipment as provided for in Clause 2 herein;

    2. Contract value and the terms of payment:

    2.1 The price of equipment capital Contract is ($250,000,000.00) Two hundred forty nine millions five
    hundred thousand and eight hundred USD, 12% services Fees to be invoiced separately in advance by
    Golden Wings, Inc. to allow our agents to implement all services required.

    2.2 «Buyer» has the right to change, replace and modify items mentioned in (Appendix 1) as per the
    requirements of the original EUC, any changes must not affect the total amount of (Appendix 1) more/
    less than ± %15 of the total value

    2.3 The general invoice (Appendix 1) +-15% per shipment plus 12% services fees, seller will issue
    separate invoices prior to each shipment based on quantities and items provided by the buyer 15 days
    prior to shipping.

    2.4 Payment under the present contract No. 8628–57 contract shall be effected by the BUYER in US
    dollars as follows;

                                                                         Initials ______ ______

                         Gr.Xenopoulou, 17, 3106, Limassol, Cyprus
    00078604                                                                         Ghanem-00072443


                                     Ghanem_Sentencing_00000245
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 80 of 174 Page ID #:5666




                               QUISIANTO TRADING LIMITED
    A) Seller to issue a confirmed irrevocable/ revolving standby letter of credit / bank guarantee for the
    value of 2,525,000 million USD (two million five hundred and twenty five thousand million USD) to cover
    the first shipment and immediately after the acceptance of the first shipment. Bank guarantee will
    always equal total value of further order from this contract.

    12 % supplementary services fee will be invoiced separately (transportation inland, air freight to
    destination, handling, storage, loading, Insurance, financial, export and consultancy fees).
    Will be invoiced by our authorized representative Golden Wings, Inc. Amman, Jordan.

    B.) 1st shipment (Annex 1) valued at (2,525,000) two million and five hundred and twenty five thousand
    USD, hereinafter is considered an integral part of this contract No. 8628–57 reference Appendix 1, upon
    delivering trial order (Annex 1), this contract No. 8628–57 will be implemented in total in accordance
    with all terms and conditions stipulated in this contract No. 8628–57. All payments for present and
    future shipments will be paid by wire transfer against confirmed irrevocable/revolving standby letter of
    credit / bank guarantee for full amount of each shipment.

    Wire transfer payment conditions & Documentations

    -    Airway Bill
    -    Packing List
    -    Commercial Invoice
    -    Inspection certificate signed by buyers’ representative for previous shipment.

    3. The terms and conditions of delivery

    3.1 The date of signing the Delivery-Acceptance and inspection Report is considered to be the date of
    Equipment handover / acceptance to the BUYER.

    3.2 The seller must contact the buyers’ representative by email to provide the date and place of loading
    and inspection.

    3.3 The buyers’ representative with Power of Attorney to execute this mission, will be handed the
    packing list of the current shipment for acceptance.

    3.4 Representative of the Buyer will complete checking the quantity and quality of goods before
    departure of each shipment.



                                                                          Initials ______ ______

                         Gr.Xenopoulou, 17, 3106, Limassol, Cyprus
    00078604                                                                           Ghanem-00072443


                                      Ghanem_Sentencing_00000246
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 81 of 174 Page ID #:5667




                                QUISIANTO TRADING LIMITED
    3.5 After checking the quantity of goods, both parties must sign the Packing List and have it approved by
    the buyer representative at the port/airport in compliance with laws and regulations of exporting
    country.

    3.6 The acceptance report shall be signed by the authorized representatives of both Parties in 2 (Two)
    copies, in Russian and English languages at the port of departure.

    3.7 The period of Equipment delivery is 21 days (Twenty One days) for the first shipment following the
    date of obtaining the authorization documents from the competent authorities for the execution of the
    present Contract provided that the SELLER receives the wire transfer and posts Standby Letter of Credit.
    The time period for delivery of all goods mentioned in Appendix 1 (General invoice) is 120 days-365
    days.

    3.8 The packing of the delivered Equipment to shall conform to the standards and conditions stipulated
    by the manufacturer of the Equipment and shall guarantee full safety of the Equipment during
    transportation and storage at the port of departure.

    3.9 Full set of packing lists shall be placed into the first case (case # 1) of the consignment to be shipped.
    All the shipping documents are to be issued in English. If required each package shall be provided with
    additional inscriptions in English as “Top”, “Do not turn”, “Gravity center”, “Attach slings here” as well as
    the signs of an arrow, glass etc.

    4. Quality

    The quality of the Equipment delivered under the present Contract No. 8628–57 shall comply with the
    norm and standards and shall be confirmed by quality Certificate, issued by the SELLER.

    5. ACCEPTANCE OF GOODS

    5.1 Check of the technical condition of the Goods is conducted at the Airport of the SELLER. Buyer may
    inspect goods at stores or factory if he chooses to.

    5.2 Before signing the certificates of acceptance, both parties’ representatives will exchange powers of
    attorney to show the right of signing the certificates of acceptance.

    5.3 Goods acceptance/transfer is made at port of the SELLER.

    5.4 The acceptance certificate for the goods subscribes in 6 copies (3 copies to each Side).

                                                                             Initials ______ ______

                          Gr.Xenopoulou, 17, 3106, Limassol, Cyprus
    00078604                                                                             Ghanem-00072443


                                       Ghanem_Sentencing_00000247
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 82 of 174 Page ID #:5668




                                QUISIANTO TRADING LIMITED
    6. Warranty

    6.1 The SELLER guarantees quality of the delivered equipment.

    7. Force-majeure

    7.1 None of the Parties shall bear responsibility for their partial or complete non-fulfillment of their
    contractual obligations, should this failure be resulted from circumstances of force-majeure such as (but
    not limited): natural disasters (floods, fires, earthquakes and others), strike, labor conflicts.

    7.2 Embargo / war is not considered as a force-majeure for this contract.

    In this event the period of fulfillment of obligations under the present Contract No. 8628–57 shall be
    extended in proportion to the period of the force-majeure circumstances in force and elimination of
    their consequences thereof.

    7.2 The Party invoking the force-majeure circumstances shall notify the other Party in written form
    about the occurrence of the event within 15 (Fifteen) calendar days of its commencement. The
    notification shall also indicate expected duration and cessation of the above circumstances.

    7.3 The Parties shall take all the possible measures to continue the fulfillment of their obligations in the
    period of the force-majeure.

    8. CONFIDENTIALITY.

    8.1 The parties will treat any information related to the present Contract No. 8628–57 as Commercial
    Secret, based on the None-Disclosure confidentiality agreement signed by both parties.

    8.3 All amendments or additions to the present Contract shall be signed by duly authorized
    representative of both Sides.

    9. Arbitration

    9.1. The Parties shall take all the practical measures to settle disputes and disagreements which may
    arise in connection with this Contract via negotiations. If the disputes or disagreements cannot be
    settled amicably then disputes or disagreements shall be referred to arbitration according to clause 9.2.



                                                                            Initials ______ ______

                          Gr.Xenopoulou, 17, 3106, Limassol, Cyprus
    00078604                                                                             Ghanem-00072443


                                       Ghanem_Sentencing_00000248
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 83 of 174 Page ID #:5669




                               QUISIANTO TRADING LIMITED
    9.2. All the disputes and/or disagreements and/or claims arising in connection with the contract which
    cannot be settled via negotiations are to be settled in the Arbitration Institute, Chamber of Commerce,
    in Lucerne, Switzerland. The arbitration award shall be final and binding for the both Parties and cannot
    be subject to any appeal or recourse of any kind. The court hearing is to be executed in accordance with
    the Regulations of the mentioned court. The language of the hearing is English.

    10. Effective date and period of Contract validity

    10.1 The present Contract comes into force when the following procedures and requirements are met:

    10.1.1 The Parties sign the Contract No. 8628–57.

    10.1.2 Within 5 (five) days from the day of signing of the present Contract the seller submits to the
    buyer a revolving/irrevocable standby letter of credit / bank guarantee for 2,525,000 Million (Two
    million and five hundred and twenty five thousand USD) according to the first invoice which is a part of
    the general invoice

    Bank Details                                               Bank Details

                                                                Hellenic Bank Ltd
                                                                IBC Branch, Corner leoforos Arch
                                                                Makarios 111 131
                                                               Loannou Polemi, 4 Floor
                                                                PO Box 51791, 3508 Limassol
                                                               EURO 240-01-723501-01
                                                               IBAN CY15 0050 0240 0002 4001 7235 0101
                                                               USD 240-07-723501-01
                                                               IBAN CY85 0050 0240 0002 4007 7235 0101

    The Buyer                                                  The Seller




    _______________________                                   _______________________
    Mr. Rami Ghanem                                           Mr. Alexei Kharlanov

                                                                            Initials ______ ______

                          Gr.Xenopoulou, 17, 3106, Limassol, Cyprus
    00078604                                                                          Ghanem-00072443


                                      Ghanem_Sentencing_00000249
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 84 of 174 Page ID #:5670




                       QUISIANTO TRADING LIMITED




                                                    Initials ______ ______

                   Gr.Xenopoulou, 17, 3106, Limassol, Cyprus
    00078604                                                 Ghanem-00072443


                            Ghanem_Sentencing_00000250
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 85 of 174 Page ID #:5671




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         545

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000251
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 86 of 174 Page ID #:5672


   From:           Tahsin Ammouri <tammouri@hotma il.com>
   Sent:           Friday, June 26, 2015 2:47 AM
   To:             Rami <ramithe@gmail.com>
   Subject:        FW: contract & Invoice
   Attach:         Contract(for signing ).pdf; Copy of Annexl_final.pdf




   Dear Rami " " I am glad you recovered from this unpleasant experience,

   1- I am sending you again both contract and first shipment invoice, if possible, have your office in Istanbul add
    your computer signature and stamp on both, and foreword back to me with your bank details so they could
   open t he standby LC, and obta in sellers counter signature. this will allow me to clear and approve inland
   transportation of first shipment to the departure location, to be ready for inspection and airfreight.

   2- When can we go to Cyprus to meet the owners of the 2 units, is it after you receive your VIP next Monday,
   please give me a tentative date ..

   3- can you receive in Istanbul both Meg 25 Tiers and Radios ( I sill need model number of radio) Tiers are
   available, then you ship farther to buyers? there is no airfreight service between their location and the final
   destination,

   IF ALL HAS TO WAIT UNTIL YOUR RETURN, PLEASE ADVICE ME


   Regards
   Tahsin

   From: tammouri@hotmail.com
   To: ramithe@gmail.com
   Subject: contract & Invoice
   Date: Tue, 23 Jun 2015 08:01:55 -0700




   Dear Rami,

   Attached is the final contract & invoice with all contract amendments based on your requested and quantities of
   first trial order.

   Please sign and provide banking details to allow seller to present to their bank for opening standby Letter of
   credit/ Bank Guarantee.

   Regards,

   Tahsin




00078472.pdf                                                                                        Ghanem-00072443
                                           Ghanem_Sentencing_00000252
   Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 87 of 174 Page ID #:5673



                                            Supply Contract
                                                   Contract N2 8628- 57



         22 June 2015



        Company, QUISIANTO TRADING LIMITED hereinafter referred as a «Seller» represented by Director Mr.
        Alexei Kharlanov, Gr. Xenopoulou, 17 3106, Limassol, Cyprus, act ing in accordance with Company's
        bylaws on the one part and Company: Gateway of Mena for Log istics and Services, AI- Shmeisani, Abdul
        Al-Rahim Al Waked St, Shmeisani Bldg. Amman- Jordan hereinafter referred as and the« Buyer»
        represented by Director M r. Rami Ghanem, acting in accordance with Company's bylaws on the other
        part, jointly and separately hereinafter referred to as a «Parties», have concluded the present Contract
        concerning the following:

         1 . Subject of the Contract


        1.2 The SELLER shall sell and the BUYER shall buy products, which quantity and assortments are specified
        in Appendix 1 to the present contract No. 8628-57 (5 pages) forming an integral part of Contract No.
        8628-57 and corresponding to its EUC # 8628-57 dat ed 18 Nov 2014 requirements.

         1.3 The BUYER shall pay for the delivered Equipment as provided for in Clause 2 herein;

         2 . Contract value and the terms of paym ent:


         2.1 The price of equipment capital Contract is ($250,000,000.00) Two hundred Fifty millions USD, 12%
         services Fees to be invoiced separately in advance by Golden Wings, Inc. to allow our agents to
         implement all services required.

        2.2 «Buyer» has the right to change, replace and modify items mentioned in (Appendix 1) as per the
        requirements of t he EUC, any changes must not affect the total amount of (Appendix 1) more/ less than
        ± %15 of the total value, Buyer to supply Seller list of items to be shipped 15 days prior to shipment.

         2.3 Payment under the present contract N o. 8 628-57 shall be effected by the BUYER in US dollars as
         follows;

        A) Seller to issue a confirmed irrevocable/standby letter of credit/ bank guarantee for the value of
        5,000,000 million USD (Five millions USO) to cover the first shipment. Bank guarantee will always equal
        total value of fur ther orders from th is contract No. 8628-57. Seller and Buyer agreed to have a
        m inimum order of (5 000 000) Five million USD after trial shipment.

         12 % supplementary services fee will be invoiced separately {transportation inland, air freight to
         destination, handling, storage, loading, Insurance, financial, export and consultancy fees).
         Will be invoiced by our authorized representative Golden Wings, Inc. Amman, Jordan.




         1                                                                     Initials _ _ __




00078473.pdf                                                                                            Ghanem-00072443
                                           Ghanem_Sentencing_00000253
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 88 of 174 Page ID #:5674



                                        Supply Contract
                                               Contract N2 8628- 57

     B.) 1st shipment (Annex 1) valued at (2,489,970.00) two million four hundred eighty nine thousand and
     nine hundred and seventy USD), hereinafter is considered an integral part of this contract No. 8628-57
     reference Appendix 1, upon delivering trial order (Annex 1), t his contract No. 8628-57 will be
     implemented in total in accordance with all terms and conditions stipulated in this contract No. 8628-
     57. All payments for present and future shipments will be paid by wire transfer against confirmed
     irrevocable/revolving standby letter of credit/ bank guarantee for fu ll amount of each shipment.

     Wire transfer payment conditions & Document ations

          Airway Bill
          Packing List
          Commercial Invoice
          Inspection certificate signed by both parties' representatives.

     3. The terms and conditions of delivery

     3.1 The date of signing the Delivery-Acceptance and inspection Report is considered to be the date of
     Equipment handover/ acceptance to the BUYER.

     3.2 The seller must contact the buyers' representative by email to provide the date and place of loading
     and inspection.

     3.3 The buyers' representative with Power of Attorney to execute this mission, will be handed the
     packing list of the current shipment for acceptance.

     3.4 Representative of the Buyer will complete checking the quantity and quality of goods before
     departure of each shipment.

     3.5 After checking the quantity of goods, both parties must sign the Packing List and have it approved by
     the buyer representative at the port/airport in compliance with laws and regulations of exporting
     country.

     3.6 The acceptance report shall be signed by the author ized representatives of both Parties in the
     English language at the port of departure.

     3. 7 The period of Equipment delivery is 21 days (Twenty One days) for the first trail shipment following
     the date of obtaining the authorization documents from the competent authorities for the execution of
     the present Contract provided that the SELLER receives the wire transfer and posts Standby Letter of
     Credit. The time period for delivery of all goods mentioned in Appendix 1 (General invoice) is 120 days-
     365 days.

     3.8 The packing of the delivered Equipment to shall conform to the standards and conditions stipulated
     by the manufacturer of the Equipment and shall guarantee full safety of the Equipment during
     transportation and storage at the port of departure.




     2                                                                      Initials _ _ __




                                                                                                    Ghanem-00072443
                                       Ghanem_Sentencing_00000254
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 89 of 174 Page ID #:5675



                                         Supply Contract
                                                 Contract N2 8628- 57



     3.9 Full set of packing lists shall be placed into the first case (case# 1} of the consignment to be shipped.
     All the shipping documents are to be issued in English. If required each package shall be provided with
     additional inscriptions in English as "Top", "Do not tum", "Gravity center", "Attach slings here" as well as
     the signs of an arrow, glass etc.

     4. Quality

     The quality of the Equipment delivered under the present Contract No. 8628- 57 shall comply with the
     norm and standards and shall be confirmed by qual ity Certificate, issued by the SELLER.

     5. ACCEPTANCE OF GOODS

     5.1 Check of the technical condition of the Goods is conducted at the Airport of the SELLER. Buyer may
     inspect goods at stores or factory if he chooses to.

     5.2 Before signing the certificates of acceptance, both parties' representatives will exchange powers of
     attorney to show the right of signing the certificates of acceptance.

     5.3 Goods acceptance/transfer is made at port of the SELLER.

     5 .4 The acceptance certificate for the goods subscribes in 6 copies {3 copies to each Side) .

     6. Warrant y

     6.1 The SELLER guarantees quality of the delivered equipment.

     7. Force-majeure

     7.1 This cont ract No. 8628-57 can be cancelled by offi cial notice by t he end user government only.

     7.2 None of the Parties shall bear responsibility for their partial or complete non-fulfillment of their
     contractual obligations, should this failure be resulted from circumstances of force-majeure such as (but
     not limited): natural disasters (floods, fires, earthquakes and others}, strike, labor conflicts.

     7.3 Embargo/ war is not considered as a force-majeure for this contract.

     In this event the period of fulfillment of obligations under the present Contract No. 8628-57 shall be
     extended in proportion to the period of the force-majeure circumstances in force and elimination of
     their consequences thereof.




     3                                                                       Initials _ _ __




                                                                                                       Ghanem-00072443
                                        Ghanem_Sentencing_00000255
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 90 of 174 Page ID #:5676



                                         Supply Contract
                                                Contract N2 8628- 57
     7.4 The Party invoking the force majeure circumstances shal l notify the other Party in written form
     about t he occurrence of the event within 15 (Fifteen) calendar days of its commencement. The
     notification shall also indicate expected duration and cessation of the above circumstances.

     7.5 The Parties shall take all the possible measures to continue the fulfillment of their obligations in the
     period of the force-majeure.

     8. CONFIDENTIALITY.

     8.1 The parties will treat any information related to the present Contract No. 8628- 57 as Commercial
     Secret, based on the None-Disclosure confident iality agreement signed by both parties.

     8.3 All amendments or additions to the present Contract shall be signed by duly authorized
     representative of both Sides.

     9. Arbitration

     9.1. The Parties shall take all the practical measures to settle disputes and disagreements which may
     arise in connection with this Contract via negotiations. If the disputes or disagreements cannot be
     settled amicably then disputes or disagreements shall be referred to arbitration according to clause 9.2.

     9.2. All the disputes and/or disagreements and/or claims arising in connection with the contract which
     cannot be settled via negotiations are to be settled in the Arbitration Institute, Chamber of Commerce,
     in Lucerne, Switzerland. The arbitration award shall be final and binding for the both Parties and cannot
     be subject to any appeal or recourse of any kind. The court hearing is to be executed in accordance with
     the Regulations of the mentioned court. The language of the hearing is English.

     10. Effective date and period of Contract validity

     10.1 The present Contract comes into force when the following procedures and requirements are met:

     10.1.1 The Parties sign the Contract No. 8628-57.

     10.1.2 Within 5 (five) days from the day of signing of the present Contract the seller submits to the
     buyer a revolving/irrevocable standby letter of credit/ bank guarantee for 5,000,000 M illion (Five
     million USD) according to the first invoice which is a part of the general invoice

     10.1.3 Within 5 (Five) days after signing of this contract Buyer will wire transfer the full amount of the
     first trial order , hereinafter is considered an integral part ofthis contract Nu. 8628-57 (Annex l) .




     4                                                                      Initials _ _ __




                                                                                                       Ghanem-00072443
                                        Ghanem_Sentencing_00000256
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 91 of 174 Page ID #:5677



                            Supply Contract
                                 Contract N2 8628-57




     Bank Details                               Bank Details

                                                Hellenic Bank Ltd
                                                IBC Branch, Corner leoforos Arch
                                                Makarios 111131
                                                Loannou Polemi, 4 Floor
                                                 PO B ox 51791, 3508 Limassol
                                                EURO 240-01-723501-01
                                                IBAN CYlS 0050 0240 0002 4001 7235 0101
                                                USO 240-07-723501-01
                                               IBAN CY85 0050 0240 0002 4007 7235 0101




     The Buyer                                  The Seller




     Mr. Rami Ghanem                           Mr. Alexei Kharlanov




     5                                                   Initials _ _ __




                                                                                   Ghanem-00072443
                            Ghanem_Sentencing_00000257
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 92 of 174 Page ID #:5678



                          QUISIANTO TRADING LIMITED                                 Invoice No.   ϴϲϮϴʹϱϳͲϭ
                                Gr.Xenopoulou, 17
                              3106, Limassol, Cyprus                                          Annex No. 1


     Requester Name:                      Mr. Alexei Kharlanov                    Date                   22-Jun-15
     Phone:
     Transport:                           Aircraft
     Payment condition:                   100% down payment
     Transport documents:                 Airway Bill
     Submitted to:                        Ministry of Defense of Libya             contract #             8628-57

     </ŶĚůǇƌĞƋƵĞƐƚĞĚƚŽƐĞƚƚůĞƚŚĞĂŵŽƵŶƚůŝƐƚĞĚďĞůŽǁǁŝƚŚŝŶϱĚĂǇƐĨŽƌŐŽŽĚƐĂŶĚƐĞƌǀŝĐĞƐƉƌŽǀŝĚĞĚ͘



       No.       QTY.          Unit            Description   Flights                Unit Price   TOTAL
        1       137340          1            23mm Ammunition     2                     $10.00 $ 1,373,400.00
        2       171780          1            14.5 Ammunition     1                       $6.50    $1,116,570
                                                                                               $         -




                                                                                    Sub Total      $       2,489,970.00


                                                                                      less down
                                                                                       payment


                                                                                     TOTAL         $       2,489,970.00

     Buyer



     ____________________




    00078478                                                                                  Ghanem-00072443


                                         Ghanem_Sentencing_00000258
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 93 of 174 Page ID #:5679




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         546

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000259
     Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 94 of 174 Page ID #:5680


     From :          Tahsin Ammouri <tammouri@hotmail.com>
     Sent:           Tuesday, June 23, 2015 8:02 AM
     To:             Rami <ramithe@gma il.com>
     Subject:        contract & Invoice
     Attach:         Contract(for signing }.pdf; Copy of Annexl_final.pdf




     Dear Rami,

     Attached is the final contract & invoice with all contract amendments based on your requested and quantities
     of first trial order.

     Please sign and provide banking details to allow seller to present to their bank for opening standby Letter of
     credit/ Bank Guarantee.

     Regards,

     Tahsin




                                                                                                    Ghanem-00072443
00078579
                                            Ghanem_Sentencing_00000260
     Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 95 of 174 Page ID #:5681



                                              Supply Contra ct
                                                     Contract NQ 8628-57



           22 June 2015




           Company, QUISIANTO TRADING LI MITED hereinafter referred as a «Seller >l represented by Director Mr.
           Alexei Kharlanov, Gr.Xenopoulou, 17 3106, Limassol, Cyprus, acting in accordance with Company's
           bylaws on the one part and Company: Gateway of Mena for Logistic!. and Services, AI-Shmeisani, Abdul
           Al-Rahim Al Waked St, Shmeisani Bldg. Amman - Jordan hereinafter referred as and the «Buyer»
           represented by Director Mr. Rami Ghanem, acting in accordance with Company's bylaws on the other
           part, jointly and separately hereinafter referred to as a «Parties», have concluded the present Contract
           concerning the following:

           1. Subject of the Contract

           1.2 The SELLER shall sell and the BUYER shall buy products, which quantity and assortments are specified
           in Appendix 1 to the present contract No. 8628- 57 (5 pages) forming an integral part of Contract No.
           8628-57 and corresponding to its EUC I# 8628-57 dated 18 Nov 2014 requirements.

           1.3 The BUYER shall pay for the delivered Equipment as provided for in Clause 2 herein;

           2. Contract value and the term s of payment:

           2.1 The price of equipment capital contract is ($250,000,000.00) Two hundred Fifty millions USO, 12%
           services Fees to be invoiced separately in advance by Golden Wings, Inc. to allow our agents to
           implement all services required.

           2.2 «Buyer» has the right to change, replace and modify items mentioned in (Appendix 1) as per the
           requirements of the EUC, any changes must not affect the total amount of (Appendix 1) more/ less than
           ± %15 of the total value, Buyer to supply Seller list of items to be shipped 15 days prior to shipment.

           2.3 Payment under the present contract No. 8628-57 shall be effected by the BUYER in US dollars as
           follows;

           A) Seller to issue a confirmed irrevocable/standby letter of credit/ bank guarantee for the value of
           5,000,000 million USD (Five millions USD) to cover the first shipment. Bank guarantee will always equal
           total value of further orders from this contract No. 8628-57. Seller and Buyer agreed to have a
           minimum order of (5 000 000) Five million USD after trial shipment.

           12 % supplementary services fee will be invoiced separately (transportation inland, air freight to
           destination, handling, storage, loading, Insurance, financial, export and consultancy fees).
           Will be invoiced by our authorized representative Golden Wings, Inc. Amman, Jordan.




           1                                                                     Initials _ _ __




                                                                                                          Ghanem-00072443
00078580
                                              Ghanem_Sentencing_00000261
     Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 96 of 174 Page ID #:5682



                                              Supply Contract
                                                     Contract NQ 8628-57

           B. } l 't shipment (Annex 1) valued at (2,489,970.00) two million four hundred eighty nine thousand and
           nine hundred and seventy USD), hereinafter is considered an integral part of this contract No. 8628-57
           reference Appendix 1, upon delivering trial order (Annex 1), this contract No. 8628-57 will be
           implemented in total in accordance with all terms and conditions stipulated in this contract No. 8628-
           57. All payments for present and future shipments will be paid by wire transfer against confirmed
           irrevocable/revolving standby letter of credit/ bank guarantee for full amount of each shipment.

           W ire transfer payment conditions & Documentations

                Airway Bill
                Packing List
                Commercial Invoice
                Inspection certificate signed by both parties' representatives.

           3. The terms and conditions of delivery

           3.1 The date of signing the Delivery-Acceptance and inspection Report is considered to be the date of
           Equipment handover/ acceptance to the BUYER.

           3.2 The seller must contact the buyers' representative by email to provide the date and place of loading
           and inspection.

           3.3 The buyers' representative with Power of Attorney to execute this mission, will be handed the
           packing list of the current shipment for acceptance.

           3.4 Representative of t he Buyer will complete checking the quantity and quality of goods before
           departure of each shipment.

           3.5 After checking the quantity of goods, both parties must sign the Packing List and have it approved by
           the buyer representative at the port/airport in compliance with laws and regulations of exporting
           country.

           3.6 The acceptance report shall be signed by the authorized representatives of both Parties in the
           English language at the port of departure.

           3. 7 The period of Equipment delivery is 21 days (Twenty One days) for the first trail shipment following
           the date of obtaining the authorization documents from the competent authorities for the execution of
           the present Contract provided that the SELLER receives the wire transfer and posts Standby Letter of
           Credit. The time period for delivery of all goods mentioned in Appendix 1 (General invoice) is 120 days-
           365 days.

           3.8 The packing of the delivered Equipment to shall conform to the standards and conditions stipulated
           by the manufacturer of the Equipment and shall guarantee full safety of the Equipment during
           transportation and storage .:it the port of departure.



           2                                                                      Initials _ _ __




                                                                                                          Ghanem-00072443
00078580
                                              Ghanem_Sentencing_00000262
     Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 97 of 174 Page ID #:5683



                                               Supply Contract
                                                      Contract NQ 8628-57



           3.9 Full set of packing lists shall be placed into the first case (case# 1) of the consignment to be shipped.
           All the shipping documents are to be issued in English. If required each package shall be provided with
           additional inscriptions in English as "Top", "Do not turn'', "Gravity center", "Attach slings here" as well as
           the signs of an arrow, glass etc.

           4. Quality

           The quillity of the Equipment delivered under the present Contract No. 8628- 57 sh.ill comply with the
           norm and standards and shall be confirmed by quality certificate, issued by the SELLER.

           S. ACCEPTANCE OF GOODS

           5.1 Check of t he technical condition of the Goods is conducted at the Airport of the SELLER. Buyer may
           inspect goods at stores or factory if he chooses to.

           5.2 Before signing the certificates of acceptance, both parties' representatives will exchange powers of
           attorney to show the right of signing the certificates of acceptance.

           5.3 Goods acceptance/transfer is made at port of the SELLER.

           5.4 The acceptance certificate for the goods subscribes in 6 copies (3 copies to each Side).

           6. Warranty

           6.1 The SELLER guarantees quality of the delivered equipment.

           7. Force-majeure

           7.1 This contract No. 8628-57 can be cancelled by official notice by the end user government only.

           7.2 None of the Parties shall bear responsibility for their partial or complete non-fulfillment of their
           contractual obligations, should this failure be resulted from circumstances of force-majeure such as (but
           not limited): natural disasters (floods, fires, earthquakes and others), strike, labor conflicts.

           7.3 Embargo/ war is not considered as a force-majeure for this contract.

           In this event the period of fulfillment of obligations under the present Contract No. 8628-57 shall be
           extended in proportion to the period of the force-majeure circumstances in force and elimination of
           their consequences thereof.




           3                                                                       Initials _ _ __




                                                                                                             Ghanem-00072443
00078580
                                               Ghanem_Sentencing_00000263
     Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 98 of 174 Page ID #:5684



                                               Supply Contract
                                                      Contract NQ 8628-57
           7.4 The Party invoking t he force-majeure circumstances shall notify the other Party in written form
           about the occurrence of the event within 15 (Fifteen) calendar days of its commencement. The
           notification shall also indicate expected duration and cessation of the above circumstances.

           7.5 The Parties shall take all the possible measures to continue the fulfillment of t heir obligations in the
           period of the force-majeure.

           8. CONFIDENTIALITY.

           8.1 The porties will treat any information reloted to the present Contract No. 8628-57 as Commerciol
           secret, based on the None-Disclosure confidentiality agreement signed by both parties.

           8.3 All amendments or additions to the present Contract shall be signed by duly authorized
           representative of both Sides.

           9. Arbitration

           9.1. The Parties shall take all the pract ical measures to settle disputes and disagreements which may
           arise in connection with this Contract via negotiations. If the disputes or disagreements cannot be
           settled amicably then disputes or disagreements shall be referred to arbitration according to clause 9.2.

           9.2. All the disputes and/or disagreements and/or claims arising in connection with the contract which
           cannot be settled via negotiations are to be settled in the Arbitration Institute, Chamber of Commerce,
           in Lucerne, Switzerland. The arbitration award shall be final and binding for the both Parties and cannot
           be subject to any appeal or recourse of any kind. The court hearing is to be executed in accordance with
           the Regulations of the mentioned court. The language of the hearing is English.

           10. Effective date and period of Contract validity

           10.1 The present Contract comes into force when the following procedures and requirements are met:

           10.1.1 The Parties sign the Contract No. 8628-5 7.

           10.1.2 Within 5 (five) days from the day of signing of the present Contract the seller submits to the
           buyer a revolving/irrevocable standby letter of credit/ bank guarantee for 5,000,000 Million (Five
           million USD) according to the first invoice which is a part of the general invoice

           10.1.3 Within 5 (Five) days after signing of this contract Buyer w ill wire transfer the full amount of the
           first trial order , hereinafter is considered an integral part of this contract No. 8628- 57 (Annex 1).




           4                                                                       Initials _ _ __




                                                                                                              Ghanem-00072443
00078580
                                               Ghanem_Sentencing_00000264
     Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 99 of 174 Page ID #:5685



                                 Supply Contract
                                     Contract NQ 8628-57




           Bank Details                             Bank Details

                                                    Hellenic Bank Ltd
                                                    IBC Branch, Corner leoforos Arch
                                                    Makarios 111 131
                                                    Loannou Polemi, 4 Floor
                                                    PO Box 51791, 3508 Limassol
                                                    EURO 240-01-723501-01
                                                    IBAN CYlS 0050 0240 0002 4001 7235 0101
                                                    USO 240-07-723501-01
                                                    lBAN CY85 0050 0240 0002 4007 7235 0101



           The Buyer                                The Seller




           Mr. Rami Gbanem                         ~1r. Alexei Kharlanov




           5                                                 Initials _ _ __




                                                                                       Ghanem-00072443
00078580
                                 Ghanem_Sentencing_00000265
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 100 of 174 Page ID
                                  #:5686




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             547

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000266
         Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 101 of 174 Page ID
                                           #:5687

   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                          Saturday, June 27, 2015 8:22 AM
   To:                            Tahsin Ammouri <tammouri@ hotmail.com>
   Subject:                       copy of the contract
   Attach:                        scan.pdf



   Dear My friend,

   Please see attached file for the required signed agreement, regarding to the bank information I
   am trying to finalize the discussion with my partner if we can do it throughout our bank in
   Jordan.

   Thanks & Regards




   611D1NIIJI ~" .l!LB.NA. /6!J7Q
   Egypt Office
   CompleK 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@gmail.com or rami@caravaname.com
   US Telephone: 772 675-4363                           Skype Address: ~aravana.me

    The information contained in th s mt ssaee i$ for the inte1ded addressee on1y and may conU1in confidential and/or prl\lftced Information. tf you are nol the Intended acdressee. this messa,e w II self destruct so
    notify the sent.1er; do not copy or dlStrlbute this mes.s~ge or dsclose its co~terts to anvone. Any views or opjn1ons expresse-l 1n this message are those of ttie authoranado not n.ece;sar IV reprei-ent tho;e 01 CNE or
    of any d its associated companies. No reliance may be p laced on this messac• without wntter confirn-atK>f'I from an autho·ized represtnta:ive of the company.




                          Life is short .. So love your life .. Be happy .. And Keep smiling.. and


                                                                               Before you speak »Listen
                                                                                Before you write >>Think
                                                                                Before you spend »Earn
                                                                               Before you pray »Forgive
                                                                                 Before you hurt »Feel
                                                                                 Before you hate »Love
                                                                                  Before you quit »Try



00078410.pdf                                                                                                                                                                                   Ghanem-00072443
                                                                               Ghanem_Sentencing_00000267
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 102 of 174 Page ID
                                  #:5688

                           Before you die »Live

                               That's Life ...




                                                                 Ghanem-00072443
                         Ghanem_Sentencing_00000268
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 103 of 174 Page ID
                                  #:5689


                                          Supply Contract
                                                   Contract N~ 8628-S7

      9.) l" shipment (Annex 1) valued et (2,489,970.00J two rnillion fuur hundred eighty nine chousand and
      nine hundred and ;eventy USO}, herein~fter is con$idered an Integral part of this contract No. 86Z8-S7
      refe·ente Appendix l, upon delivering trial order (Annex 1)1 this eontr..=ict No. 8628-S7 will be
      implemented In total in accordance with all tem,s and conditions sti~ulated In this contract No. 8628-
      57. All payments for present and future shipments wil be paid by wire transfer agains, confirmed
                         ne
      irrevocable/revolv standby letter or credit/ bark guarantee for full a11oun1 or each shipment.

      Wire tnn.sfcr payment conditions & Documentations

           AlrwavBIII
           Packing List
           Co11mercial lwolce
           Inspection certificate signed by both parties' representatives.

      3, The ter'ms and conditions of dellvery


      3.1 lhe dat• of signing the Delivery-Acceptance and Inspection Report Is considered 10 b• rh, nate of
      Equipment handover/ accep:ante to the BUYER.

      3.21he seller must contact the buyers' representative by email to provide t,e date an:! place of loading
     end in~pcction.


     3.3 lhe buvers' representative with Power of AtrornPy rn ~,cecute this rrisslon, wlll bg h.arided the
     packing list of the current shipment 'or acceptance.

     3.4 Representative of the Buver will complete the<king th• quantity and quality of gocds before
     departure ot each shi,ment.

     3.c;. Afte· checking the qucntity or good" both parties mun s;ign the P~cking List and heve It approved by
     the buyer representative at the port/airport in compliance with laws and t'Pg11btions of e)(portins
     country.

     3.6 The acceptance repon shall be sf8ned b•1 the authorized representatives of bot, Parties In the
     Engllsh language at the: port of departure.

     3.7 The ,eriod of Equipment delivery is 21 o•v• (Twenty One days) for the fi«ttrai ,hlpm•nt followlns
     the date of obtainlig the authorization documents fro,i the competent authoritie, for the execution of
     the present Contract provided that the SELLER receive; the wire transfer anj posts Standby Letter of
     creellt. The rime period for delivery ot a ll goods mentioned in Appendix I (General invoice) is 120 days-
     3,:;s day,.

     3.8 The Jac<ing ofthedel'Vered Eq uipment to shal conform to the standards and condltlons stlpulotod
     by the manufacturer of the Equipment and ,hall gLarantee full safety of the Equipment during
     transportation and storage at the port of departure.



     2                                                                       lnit1a l £ _ _




     00078412                                                                              Ghanem-00072443


                                      Ghanem_Sentencing_00000269
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 104 of 174 Page ID
                                  #:5690


                                            Supply Contract
                                                    Contrae1 Ne 8628-57


      3.9 Full set of padin9 11st, sh.ill ba placed Into the fir~ c;,$e (:.;1:-;c ti l) of the con:;ignment to be !h ipped.
      All the ! hipping dccuments are to be issued in English. If ••quir•d •ach pad age shall be prov·ded with
      additional inscrlpfons in English as "Top", · oo not tum·. "Gravity center". ' Attach slines here• as well as
      the signs of an arrow.glass etc.

      4. Quality

      The qu:ltty of the Equipn-ent de ivc.red uncer the present Contract No. 8628- 57 shall comply with lht:
      norm and st.andard.s and shall be confirmPr: hy(loalityCertlficate. is~ued by the SELLER.

      5. ACCEPTANCE OF GOODS

      s.1 Che:k of t he technlca condition of the c;oods Is conducted at the Airpo't of the SELLER. Buyer may
      in5pcct goods at stores or factory if ne choose$ to.


      5.2 Before signing the certificates of acceptance. both parties' represen:atives will exchange powPrs of
      attcxne( to show the ·lght of sig,lng the certificates of acceptance.

      5.3 Goods acceptance/transfer is made at port of lhe SELLER.

      5.4 Thc;:,cccptance certificate for the goods subscribes; in6 co pies (3 c.oµi~) to~dch Side).

      6. Warranty

      6.1 The SELLER guarantees quality of the delivered equipment.

      7. force-rnaJeure

      7.1 Thlscontract No. 8628- 57 c-.an be cancelled by official notice b-v the end usergowrnmont only.

      7.2 None of the Parties shall :iear responsibility for their part al <lr complete non-fulfillment of their
      contractual ob'igations, should tnls failLre be resu ted from circumstances of force-ma] eure such as (but
      not limited): natural disasters (floods, fores, earthquakes and others), strike, labor conflicts.

      7.1 Embareo / war Is not con,ldered ;u a force.majeure for this contr-3Q.

      In t his event the period o' fulfillment ofobligallons urder the present Cont'act No. 8628-57 shall be
      extended in prlportion to the period of the force-majeure circumstances In force and eliminatio, of
      their consequences thereof.




      3                                                                           lnitia1'12b-




     00078412                                                                                    Ghanem-00072443


                                         Ghanem_Sentencing_00000270
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 105 of 174 Page ID
                                  #:5691


                                            Supply Contract
                                                  Contract N2 8628-57
      7.4 The Parcy 1nvo~1ng the force-ma1eure circumstances siall nollly the other Partv in wrl:ter form
      :ibout the occurrence of the event within l S {Firtei:n) C.dltnddr d:1ys of its commencemem. The
      nnriA~tlor shall also lndlcat11 e.>ipvctvd duration and c.es.satlon c:f the .::ibovc drcumstcan«,.


      7.5 The Parties shall take all the possible measures to continue the rJlfillment of their obligation, in the
      period of the force-majeLre.

      8. CONFIDENTIALITY.

      8.1 The parties will tl'eat any lnform.itlon rcl.1ttd to the pre$ent Contract No. SG28-!j,7 ii$ Comme.rclal
      Secret, based on the None-Disclosure confifan1lal1ty sgr••m•nt slened by both partle,.

      8.3 All amendmems or additions to ;he pre;ent Ccntract shall be signed by duly authorized
      representative of both Sides.

      9. Atbitration

      9.1 . The Parties shaU rake all the practical measures to settle dl.sput~s .:and cisaereements which may
      arise In connection with tnis Contract via negoti ations. If the disputes or disagreements cannot be
      settled amicably then disputes or dbagreements s, all be ·eferred to arbitration accordin6 to clause 9.2.

      9.2. All lhe ui,pule> and/or cflsa6reemencs anotor claims arising in connection with the contract which
      cannot be settled vi;i negotiation$ are to be settled in the Arbitrc1tion ln.stitute, Cl 101nl.J1;;:1 CJ( Commerce,
      In Luc.eme, Switzerland. lhP Mbitration award shall be final and bindln,g for the both Parties and c.;imot
      be subject to any appeal or recourse of any kind. The court hearing Is to be executed in accor:fance with
      the Regulations of the mentioned court. The language of the hearing is English.

      l O. Effecti've date and period of contract validity

      10.1 The present Contract con,u Into forco when :he followhg procedure~ and rcquircm enh are met;

      10.1.1 The Par11es sign the Contract No. 8628-,7.

      :0.1.2 Wlt~in 5 (five) days from the day of signing of tie present Contract the seller svbmlts 10 the
      buy• • • ,evulving/irre•,ocable standby letter of credit / bank gua1antee for 5,000,0JO Million (Five
      million USO) 3ccording to the fir!t invoi(e which l:s e part of the general invoice


      '.0.1.3 Wlt~in 5 (Five} days after sigrlng of this contract Buver will wire transfer the full amount of the
      first trial order. hcreinnfler is considered an in1c1,>ral pan of this contract No. 8628- 57 (Annex I).




      4                                                                           In i t i a l s ~




     00078412                                                                                    Ghanem-00072443


                                        Ghanem_Sentencing_00000271
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 106 of 174 Page ID
                                  #:5692


                                         Supply Contract
                                                 Cont-act N2 8628-57


      22 June 2() 15




      Company, QUISIANTO TRADING LIMITED hereinalterrelerred as a •Seller• represented oy Director Mr.
      Alexei Kharlanov, Gr.~enopoulou, 17 3106, llmassol, Cyprus, acting in accordance with Company's
      bylaws on the one part and Cof111)anv: Gateway of Mena for LogjstitS and 5entices, AI-Shmeisanl, Abdul
      Al~Rahlm Al Waked St, Shmeisani Bldg. Amman - JurcJdn h1:1tinarter referred as and the «Buyer»
      rcprc~cntcd by Director Mr. R;,mi Ghanem, acting ln accordance w ith Comp;my's byl.1w, on the other
      part. jointly and separately hereinafter referred to as a «Partlesx. h;ve concluded the present Contract
      concerning the following:

      1. Subject of the Con1ract

      1.2 The SELLER shall sell and the BUYER shdl buy product,, which quanti ty and assortments are ,pecif1ed
      n Appandi1e 1 to the pre$ent contra~t No. 8628-57 (S pagPS) Forming an integral part of Contract No.
      8628-57 and corresponding to its EUC # 8628-57 dated 18 Nov 2014 requirements.

      1.3 The BUVER shall pay for the delivered Equipment as provided fo· In Clause 2 herein;

      z . Contract value and the terms or payment:

      , . 1 The price of equipment capi:al Contract is (S250,000,000.00) Two hundred Fifty millions USO, 12%
      services Fees to be in'loiced separately In advance by Golden Wings, Inc. to allow our agmts to
      implerTent all services required.

      2.2 •Buyer> has the righl to change, replace and mocify items mentioned in (Appendix 11 as per the
      requirements of the EUC, any changes 11ust not affect the total amount of (Ai::pendh< l} morr:/ l:s.s thiln
      ± %1S of the t·~UI valuoi Bu,1er to supply Seller list of itens. to be shiflpPrl 1c; cfa,y< prior t n <h pment

      2.3 Payment Lnder t he present contract No. 8628-57 shall be effected by the BU'ER in US dollars as
      follows;

      A) Seller to Issue a conrirm ed irrtVQ(..able/Sldndby letter of creclt / bank guarantee for the value of
      5,0:x>,000 million USO (Five mlllions USO) to cove~ tha first 5hipment. Bank guarantee will always equal
      total value of funher orders from this contract N•. 8628-57. Seller and Bu{er agreed to have a
      minimum order or (5 000 000) Five mllnon USO alter trial shipment.

       12 l6 supplementary services fee will be invoiced separately(transportatlon Inland, a r trelght to
       destination, handlfng. storage, loading, Insurance. nnc1nddl, ~xµort and consultancy fees),
      Will be i n\•oicc:d by our .::iuthorhcd rc:prc$ent.itive Golden Wings, Inc. Amrran, Jordan.




       1                                                                       lritial~




     00078412                                                                               Ghanem-00072443


                                      Ghanem_Sentencing_00000272
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 107 of 174 Page ID
                                  #:5693


                           Supply Contract
                                Contract N2 8628-57




      Bank Details                             Bank Details

                                               H~llcnic Bank Ltd
                                               IBC Branch, Corner leotoros Arch
                                               M:ikatlOS 111 U I
                                               Lo3nnou Pole:m~ 4 Floor
                                                PO Box 51791 , 3508 Um• ssol
                                               EURO 240-01-723501-01
                                               IBAN CY15 00500240 0002 400172350101
                                               USO 240-07-723S01-01
                                               DIAN CYSS 0050 0?40 0002 4001 7235 OIOI



      The Buyer                                The Seller




    liZcL,-
      )1r. Rimi C.hnnem                        Mr. Alexei Kharllnov




      5                                                     In tials   If};,,




     00078412                                                              Ghanem-00072443


                          Ghanem_Sentencing_00000273
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 108 of 174 Page ID
                                  #:5694


                                QUISJANfO TRADl/l'G UM/TEO                                     Invoice Ko. l862S-57·1
                                      Gr.Xt!110ptmlo11, 11
                                    JIU'11 UmassoJ, C)•p111s                                                 Annex No. I


      J<tq11csrtr Name:                            ~Jr. Alexei KJ,urlumJII                    Dai,
      I'hc,.:n::
      Tra1tsporl:                                  ) lirrr;1fl
      PO)'lnC.11,' CORdllion:                      /60%dow11 pa)'mtnr
      Tra,u·put docu•,ieTJrs:                      Air.·ay Bill
      Sub'l1fitud 10:                              Mi11i>1ry,] D,fr,c« •I l.ibJ·•             comrac1II                      S62J-57


      Klndly requested to settle the amount Rsttd bt'tow within 5 days far good1 and stNlces provided.



          i-o.        QTY.      l    Unit                   0 1tScriJJ1iOn          Flight•   I On.it rricc                 1'0TAL
            I         137340           I                23mm Ammuni1ioo                 2              S I0.00          s   1,373,400.00
            2         171780           I                14.5 Ammunition                 1               S6.50                 $1.116,570
                                                                                                                        s              -
          -                                        '-                                                              ---

                                                                  -+
                                                   '--
                                               -                                                                   I,




                                           -

      -          ,.
                            -    -- -


                                                                                                SubTot• I               s     2,489,970.00


                                                                                                     l~ndo .. 11
                                                                                                     p•:mrnt

                                                                                                 TOTAL                  $     2,489.?70,00




     00078412                                                                                                 Ghanem-00072443


                                            Ghanem_Sentencing_00000274
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 109 of 174 Page ID
                                  #:5695




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT         548

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000275
         Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 110 of 174 Page ID
                                           #:5696

   From:                           Tahsin Ammouri <tammou ri@hotmail.com>
   Sent:                           Sunday, June 28, 2015 2:32 AM
   To:                             Rami <ramithe@gmail.com>
   Subject:                        RE: copy of the contract




   Dear Rami,

   Thank you for signing the contract, we are excited to start this process soo n. I would li ke to refer you to some
   of the contract deliverable conditions that are applicable to both parties, once the contract is countersigned
   the seller must open the standby L/C within 5 days and buyer must t ransfer funds within the same period . (ref.
   clause 10.1.2 and 10.1.3)

   We need your banking details to keep the seller in compliance with terms of contract.

   Regards,

   Tahsin


   From: ram ithe@gmail.com
   To: tammouri@hotmail.com
   Subject: copy of the contract
   Date: Sat, 27 Jun 2015 18:21:33 +0300

   Dear My friend,

   Please see attached file for the required signed agreement, regarding to the bank infom1ation I
   am trying to finalize the discussion with m y partner if we can do it throughout our bank in
   Jordan.

   Thanks & Regards

   lllHld G.11,mlUII
   till&NIIJJ ~" .l!IBNA. /6'l'IE/
   Egypt Office
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office
   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@gmail.com or rarni@caravaname.com
   US Telephone: 772 675-4363                          Skype Address: caravaname
    The inform~tion contalr,ed rl th s. mus.age ;, for the inte,ded addreS&ee only and ma'{ contain co11fid•nti.al and/or prl,.i fegttl Information. tf you are not the lnt•nded acdrusee, this: mesuie w II self destruct so
    not ify the sender; do not copy or distribute this mess:12.e or dsclose its coiterts to anvone. Any views or opi nions expresse,:S In this messaie are those of the author and do not necessarlv reprei.ent tho>e of CNE or
    of i!tflY cl its associated companies. No reliance may be plicec! on this message withoU't writter confirrr.atioo from an autho·ized representa:ive of the company.




00078397.pdf                                                                                                                                                                                     Ghanem-00072443
                                                                               Ghanem_Sentencing_00000276
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 111 of 174 Page ID
                                  #:5697


      Life is short .. So love your life .. Be happy .. And Keep smiling .. and

                            Before you speak »Listen
                             Before you write »Think
                             Before you spend »Earn
                            Before you pray »Forgive
                              Before you hurt »Feel
                              Before you hate »Love
                               Before you quit »Try
                               Before you die »Live

                                   That's Life ...




                                                                          Ghanem-00072443
                            Ghanem_Sentencing_00000277
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 112 of 174 Page ID
                                  #:5698




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             549

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000278
          Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 113 of 174 Page ID
                                            #:5699

   From:                          Rarni Ghanem <ramithe@gmail.com>
   Sent:                          Tuesday , June 30, 2015 1:46 PM
   To:                            Tahsin Ammouri <tammouri@hotmail.com>
   Subject:                        Account Info




     Bank Details:

     Invest Bank, Shmessani Branch.


                                                                                                                                                                                                               ~-~-
     43 Abdul Hamid Sharaf St.
                                                                                                                                                                                                               ti«aWITJI
     P.0. Box 950601
     Amman 11195 Jordan                                                                                                                                                                                        {GnJ/
                                                                                                                                                                                                               Complex 133,
     Telphone: +9626 5001500                                                                                                                                                                                   Building 7,
                                                                                                                                                                                                               Apartment 32
     Fax+                                                                                                                                                                                                      Al Rehab City,
                                                                                                                                                                                                               Cairo Egypt
                                                                                                                                                                                                              Telephone#
     Company Name: Gateway to MENA for Logistics Services                                                                                                                                                      00201127999552
                                                                                                                                                                                                               lternational #:
     Account USD # 00133000021662220001                                                                                                                                                                        +37282432246
                                                                                                                                                                                                              Jordan Office
     IBAN Number: J019JIFB0010033000021662220001
                                                                                                                                                                                                               Tei: 962 6
                                                                                                                                                                                                               5685624
                                                                                                                                                                                                               Fax: 962 6
     SWIFT: JIFBJOAM                                                                                                                                                                                           5685625
                                                                                                                                                                                                               ramithe@g.mail
   or rami'mcaravaname.oom
   US Telephone: 772 675-4363                           Skype Address: caravanamc

    The {nf«n-i1tioncont•Jned In this rr"euage I, fo..r the lnte:ndtd Mfdre«eeonlvand m•v <:Of'lt•lnc:onlldentl.a1 •nd)or prlvlleg,ed lnformatlon. 1fy0-u •I'!! not t~ Intended eddrenff. thit meuase will t•tfdeutuct ,.o notlf\i the
    sender; do not ccpy or distritxlte t 'lls nwnseae or disclose h.Hon:enu to 1nyc:ne. Any view; or opinOns expressed In this n'le$saaearethose of the iuth:>r aOO do nor; necessnily ·epresert those cf CME or of ¥IV of it$ asscx:iated
    companies. tl o rtllance may be pl iced on this mesS1ge without written conflr-natbn from an aJthcrl.zed representative d the company.




                                Life is sho rt.. So love your life .. Be happy .. And Keep smi ling .. and


                                                                                     Before you speak »Listen
                                                                                      Before you write »Think
                                                                                      Before you spend »Earn
                                                                                     Before you pray »Forgive
                                                                                       Before you hurt »Feel
                                                                                       Before you hate »Love
                                                                                        Before you quit »Try



00078299.pdf                                                                                                                                                                                              Ghanem-00072443
                                                                                   Ghanem_Sentencing_00000279
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 114 of 174 Page ID
                                  #:5700

                            Before you die >>Live

                                That's Life ...




                                                                 Ghanem-00072443
                         Ghanem_Sentencing_00000280
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 115 of 174 Page ID
                                  #:5701




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT         550

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000281
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 116 of 174 Page ID
                                        #:5702

   From:          Tahsin Ammouri <tammouri@ hotmail.com>
   Sent:          Thursday, July 2, 2015 8:33 AM
   To:            Rami <ramithe@gmail.com>
   Subject:       FW: Si nged Contract
   Attach:        )loKyMeHT Microsoft Word (4).pdf




   Dear Ram i
   Attached is the last page of the contract signed and stamped, please add it to the contract,
    SBLC will be opened first working day next week.then both have 5 days to comply with
   contract conditions.
   ,If you are at buyers country, call when possible

   Regards
   Tahsin




00078088.pdf                                                                              Ghanem-00072443
                                      Ghanem_Sentencing_00000282
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 117 of 174 Page ID
                                  #:5703




       /ŶǀĞƐƚĂŶŬ͕^ŚŵĞƐƐĂŶŝƌĂŶĐŚ͘
       ϰϯďĚƵů,ĂŵŝĚ^ŚĂƌĂĨ^ƚ͘
        W͘K͘ŽǆϵϱϬϲϬϭ
        ŵŵĂŶϭϭϭϵϱ:ŽƌĚĂŶ
        dĞůĞƉŚŽŶĞ͗нϵϲϮϲϱϬϬϭϱϬϬ
        'ĂƚĞǁĂǇƚŽDEĨŽƌ>ŽŐŝƐƚŝĐƐ^ĞƌǀŝĐĞƐ
        ĐĐŽƵŶƚh^ϬϬϭϯϯϬϬϬϬϮϭϲϲϮϮϮϬϬϬϭ
        /E͗:Kϭϵ:/&ϬϬϭϬϬϯϯϬϬϬϬϮϭϲϲϮϮϮϬϬϬϭ
        ^t/&d͗:/&:KD




     00078089                                               Ghanem-00072443


                               Ghanem_Sentencing_00000283
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 118 of 174 Page ID
                                  #:5704




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             551

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000284
         Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 119 of 174 Page ID
                                           #:5705

   From:            Tahsin Ammouri <tammouri@hotmail.com>
   Sent:            Wednesday, August 19, 2015 10:29 AM
   To:              Rami <ramithe@gmail.com>
   Subject:         FW: contract Draft
   Attach:          Contract Draft 19082015.docx




   Dear Rami
   After several attempts to execute our firs shipment, and were faced with some complications ,we finally are
   able to execute this contract text and conditions, please note they will open for you a revolving SBLC for an
   amount of 700.000 seven hundred thousand USO equivalent to the value of each rotating or scheduled
   shipment, please revue and if you require any change or amendment do in Red color. or
   if acceptable please sign and return .
   Regards
   Tahsin

   Not e: I just received the offer S.A. with prices of all items, I am trying to add shipping (Air-cargo) cost to S.A.
   and send to you, as agreed no document s needed providing delivery is to an S.A. airport,,

   Prices for Sir Lanka will be sent to you as well in a couple of days




00076403.pdf                                                                                          Ghanem-00072443
                                           Ghanem_Sentencing_00000285
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 120 of 174 Page ID
                                  #:5706



                            Supply Contract
                               ʋ




       18 August 2015


       Company, xxxxxx hereinafter referred as a «Seller » represented by
       Director Mr. xxxxxxxx , City , Country, acting in accordance with
       Company's bylaws on the one part and Company: xxxxxxxxxxxxxxxxxx
       referred as and the «Buyer» represented by Director Mr. xxxxxx , acting
       in accordance with Company's bylaws on the other part, jointly and
       separately hereinafter referred to as a «Parties», have concluded the
       present Contract concerning the following:

       1. Subject of the Contract:

       1.2 The SELLER shall sell and the BUYER shall buy products, which
       quantity and assortments are specified in Appendix 1 to the present
       contract No. 811

       1.3 The BUYER shall pay for the delivered Equipment as provided for in
       Clause 2 herein;

       2. Contract value and the terms of payment:

       2.1 The price of equipment capital Contract is ($2, 5000, 000) Two
       million and Five thousand USD,

       2.2 «Buyer» has the right to change, replace and modify items
       mentioned in (Appendix 1) as per the requirements of the original
       Invoice , any changes must not affect the total amount of (Appendix 1)
       more/ less than ± %15 of the total value

     00076404                                             Ghanem-00072443


                          Ghanem_Sentencing_00000286
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 121 of 174 Page ID
                                  #:5707


       2.3 The invoice (Appendix 1) +-15% per shipment plus 12 % services
       fees, seller will issue separate invoices prior to each shipment based on
       quantities and items provided by the buyer 15 days prior to shipping.

       2.4 Payment under the present contract No. 811 contract shall be
       effected by the BUYER in US dollars as follows;

       A) Seller to issue a confirmed irrevocable/ standby letter of credit / for
       the value of 800 000 USD (Eight Hundred Thousand USD) to cover the
       amount of every invoice (as 3 invoices will be issued separately with an
       amount of approximately Eight Hundred Thousand USD for each
       shipment)

       Wire transfer payment conditions & Documentations

       -    Airway Bill (including Packing List)
       -    Commercial Invoice???? ( ʻ̨̱̙̦̛̣̏̵̨̡̱̥̖̦̯̔̌̣̔́̛̛̭̪̭̦̌́
       ̭̬̖̭̯̔̏͊͊͊͊͊͊͊͊͊͊͊͊͊͊Ϳ
       -    Inspection certificate signed by buyers’ representative for
       previous shipment at final destination

       3. The terms and conditions of delivery

       3.1 The date of signing the Delivery-Acceptance and inspection Report
       is considered to be the date of Equipment handover / acceptance to
       the BUYER.

       3.2 The seller must contact the buyers’ representative by email to
       provide the date and place of loading and inspection.

       3.3 The buyers’ representative with Power of Attorney to execute this
       mission will be handed the packing list of the current shipment for
       acceptance.

       3.4 Representative of the Buyer will complete checking the quantity
       and quality of goods before departure of each shipment.

       3.5 After checking the quantity of goods, both parties must sign the
       Packing List and have it approved by the buyer representative at the


     00076404                                               Ghanem-00072443


                          Ghanem_Sentencing_00000287
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 122 of 174 Page ID
                                  #:5708


       port/airport in compliance with laws and regulations of exporting
       country.

       3.6 The acceptance report shall be signed by the authorized
       representatives of both Parties in 2 (Two) copies, in English language at
       the port of departure.

       3.7 The period of Equipment delivery is 21 days (Twenty One days) for
       the first shipment following the date of obtaining the authorization
       documents from the competent authorities for the execution of the
       present Contract provided that the SELLER receives the wire transfer
       and posts Standby Letter of Credit...

       3.8 The packing of the delivered Equipment to shall conform to the
       standards and conditions stipulated by the manufacturer of the
       Equipment and shall guarantee full safety of the Equipment during
       transportation and storage at the port of departure.



       3.9 Full set of packing lists shall be placed into the first case (case # 1) of
       the consignment to be shipped. All the shipping documents are to be
       issued in English. If required each package shall be provided with
       additional inscriptions in English as “Top”, “Do not turn”, “Gravity
       center”, “Attach slings here” as well as the signs of an arrow, glass etc.

       4. Quality

       The quality of the Equipment delivered under the present Contract No.
       811 shall comply with the norm and standards and shall be confirmed
       by quality Certificate, issued by the SELLER.

       5. ACCEPTANCE OF GOODS

       5.1 Check of the technical condition of the Goods is conducted at the
       Airport of the SELLER. Buyer may inspect goods at stores or factory if he
       chooses to.




     00076404                                                  Ghanem-00072443


                           Ghanem_Sentencing_00000288
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 123 of 174 Page ID
                                  #:5709


       5.2 Before signing the certificates of acceptance, both parties’
       representatives will exchange powers of attorney to show the right of
       signing the certificates of acceptance.

       5.3 Goods acceptance/transfer is made at port of the SELLER.

       5.4 The acceptance certificate for the goods subscribes in 6 copies (3
       copies to each Side).

       6. Warranty

       6.1 The SELLER guarantees quality of the delivered equipment.

       7. Force-majeure

       7.1 None of the Parties shall bear responsibility for their partial or
       complete non-fulfillment of their contractual obligations, should this
       failure be resulted from circumstances of force-majeure such as (but
       not limited): natural disasters (floods, fires, earthquakes and others),
       strike, labor conflicts.

       7.2 Embargo / war are not considered as a force-majeure for this
       contract.

       In this event the period of fulfillment of obligations under the present
       Contract No. 81 shall be extended in proportion to the period of the
       force-majeure circumstances in force and elimination of their
       consequences thereof.

       7.2 The Party invoking the force-majeure circumstances shall notify the
       other Party in written form about the occurrence of the event within 15
       (Fifteen) calendar days of its commencement. The notification shall also
       indicate expected duration and cessation of the above circumstances.

       7.3 The Parties shall take all the possible measures to continue the
       fulfillment of their obligations in the period of the force-majeure.

       8. CONFIDENTIALITY.




     00076404                                               Ghanem-00072443


                          Ghanem_Sentencing_00000289
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 124 of 174 Page ID
                                  #:5710


       8.1 The parties will treat any information related to the present
       Contract No. 811 as Commercial Secret, respected by both parties.

       8.3 All amendments or additions to the present Contract shall be signed
       by duly authorized representative of both Sides.

       9. Arbitration

       9.1. The Parties shall take all the practical measures to settle disputes
       and disagreements which may arise in connection with this Contract via
       negotiations. If the disputes or disagreements cannot be settled
       amicably then disputes or disagreements shall be referred to
       arbitration according to clause 9.2.

       9.2. All the disputes and/or disagreements and/or claims arising in
       connection with the contract which cannot be settled via negotiations
       are to be settled in the Arbitration Institute, Chamber of Commerce, in
       Lucerne, Switzerland. The arbitration award shall be final and binding
       for the both Parties and cannot be subject to any appeal or recourse of
       any kind. The court hearing is to be executed in accordance with the
       Regulations of the mentioned court. The language of the hearing is
       English.

       10. Effective date and period of Contract validity

       10.1 The present Contract comes into force when the following
       procedures and requirements are met:

       10.1.1 The Parties sign the Contract No. 811

       10.1.2 Within 5 (five) days from the day of signing of the present
       Contract the seller submits to the buyer a revolving/irrevocable
       standby letter of credit for 800 000 Thousand USD (Eight Hundred
       Thousand USD) according to the first invoice and corresponding to
       others 2 invoices

       10.1.3 Within 5 (Five) days after signing of this contract Buyer will have
       to pay the full amount of the first invoice , hereinafter is considered
       an integral part of this contract No. 811 (Annex 1),

     00076404                                               Ghanem-00072443


                          Ghanem_Sentencing_00000290
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 125 of 174 Page ID
                                  #:5711




     00076404                                          Ghanem-00072443


                         Ghanem_Sentencing_00000291
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 126 of 174 Page ID
                                  #:5712




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT        552

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000292
         Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 127 of 174 Page ID
                                           #:5713

   From:           Tahsin Ammouri <tammouri@hotmail.com>
   Sent :          Thursday, August 20, 2015 6:38 AM
   To:             Rami <ramithe@gmail.com>
   Subject:        FW: cancellation of o ld contract




   Dear Rami.
   Mr. Alexei has asked me to forward this cancellation of the QUISIANTO offer to you, they apologize as they no
   longer can use t he previous lett erhead, or email address,
   I am fully responsible for t he authenticity and legal content of this ema il below ..
   Regards
   Tahsin Ammouri / President CEO
   GOLDEN WINGS INC.
   AMMAN - JORDAN




                                                 To Gateway of MENA for Logisti cs and Services
                                                            Mr. Rami Ghanem



   We, Quisianto xxxx, Hereby confirm our company is not able to execute contract NQ 8575-62
   signed between our companies, We consider contract is cancelled

   We seriously apologize and hope to meet your interest in the near future ..

   Sincerely Yours

   Mr. Alexei Kharlanov




00076230.pdf                                                                                   Ghanem-00072443
                                         Ghanem_Sentencing_00000293
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 128 of 174 Page ID
                                  #:5714




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             553

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000294
       Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 129 of 174 Page ID
                                         #:5715

   F rom:                Rami Ghanem <ramithe@gmail.com>
   Sent:                 Saturday, August 29, 2015 1:48 PM
   To:                   real@mweb.co.za
   Subject:              Requirements




   It was good taking to you and hoping to see you soon, for now the requirements are as follow :
      No.         QTY.             Unit                       Desc1i1>tion
        1        5.000,000          1                 23mm Ammunition
       2         5,000,000           1                  14.5 Ammunition
       3         5.000,000         5000                 7,62x54 BKT Ammunition
       4          [2,000            l                  Mortar Rounds 81mm
        5         12,000            1                   Mortar Rounds 120mm
       6         3,000,000          1                 12.7mm Ammunition
       7          1,000             1                  57mm Rocket
       8          1,000             1                 80mm Rocket (C8)
       9            ]6              1                  ASG-17 mm Grenade Launcher
       10         50.000            l                   AK-SU
       11          5.000             l                 AK-47
       12         L0.000             l                 Grad 122mm
       13           150              l           KonkursAnti-tankLauncher 9P 135 m-ml
       14          1.500             1            Missile Konkurs Anti-tank 9P 135 m-m 1
       15           200              l                Laser Ranger Finder
       16           100             1                 OSV-96 12.7mm Sniper Rifle
       17          1,000             l                240mm Rocket (Smersh 9m)
       18           200             J                 12. 7 Launcher
       19           300             l                 14.5 Launcher
       20           300              1                60mm Mortar launcher
       21           300              1                81 mm Mortar Launcher
       22           200             l                 120mm Mortar Launcher




   Bll&NIIJJ ~- .B§Jnrl. /B'T.BJ
   Complex 133, Building 7, Apartment 32
   Al Re hab City, Cairo Egypt
   Telephone# 00201127999552
   lternational #: +37282432246
   Jordan Office

   Tel: 962 6 568562.i
   Fax: 962 6 5685625
   ramithe@gma il.com or rami@caravanamc.com
   US Telephone: 772 675-4363     Skype Address: caravaname




00075838.pdf                                                                               Ghanem-00072443
                                             Ghanem_Sentencing_00000295
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 130 of 174 Page ID
                                        #:5716
The i.nformatfon contained in th s m?ssage isfor the inteided addressee only and ma·1 contai n confidential and/or prl\Ueged infornation. tt you are not the Intended acdre~see, this messate w II self destruct so
notify the sender; do not copy or distribute this mes.sige or dsdose ltsco,terts to anyone. Any vit:Ws or opi nions expre:s:se-J In thls message are thos.e d the author and do not nece~s.ar ly repres.ent tho;e of CWE or
uf dflV U ib d::,::.ocidtt:d l.:JIIIJJdnio . No n::!idm~ mov lie Pl•ccd u11 lhi::.. lrtQUgt: wilhuul w, itler l:uufim dliun f,c>111 dll dulho il.t:d ft:JJlt:::..cnld.ive of lht: u:imv<11ny,




                          Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                       Before you speak »Listen
                                                                                        Before you write >>Think
                                                                                        Before you spend »Earn
                                                                                       Before you pray »Forgive
                                                                                         Before you hurt »Feel
                                                                                         Before you hate »Love
                                                                                          Before you quit »Try
                                                                                          Before you die »Live

                                                                                                            That's Life ...




                                                                                                                                                                                                Ghanem-00072443
                                                                                       Ghanem_Sentencing_00000296
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 131 of 174 Page ID
                                  #:5717




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             554

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000297
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 132 of 174 Page ID
     Airplane mode If -'-! CJ     ~   ··· Jf ~ 80% m 9:11 AM
                                  #:5718



     ~~              Tomer y,§j                                       ••
                                                                       •


                        AUGUST 11, 2015

         Hi      1:41 PM

         I have 1.Smil 23mm
         available                                  1 :42 PM

         18$         1 :42 PM


                        AUGUST 16, 2015

         Rami          11 :06 AM


                                            What         9:46 PM ..//


         23mm 1.Smil from stock
                                                 9:50 PM


                           To Libya is ok               11:44PM ..//


        @ ~ype a message


      00143214.pdf                                        Ghanem-00072445
                           Ghanem_Sentencing_00000298
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 133 of 174 Page ID
     Airplane mode If -'-! CJ     ~   ··· Jf ~ 80% m 9:11 AM
                                  #:5719



     ~~              Tomer y,§j                                      ••
                                                                     •



         23mm 1.Smil from stock
                                                9:50 PM


                          To Libya is ok               11:44PM v/


                         AUGUST 17, 2015


                      12:15 PM


                       Call me to discus                1:2sPM v/


         I'm abroad my local is
         +66989731050           1 :56 PM


                     I tried to call you but
                     unfortunately you did not
                     answer                3:54 PM .//


        @ Type a message


      00143215.pdf                                       Ghanem-00072445
                          Ghanem_Sentencing_00000299
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 134 of 174 Page ID
     Airplane mode If -'-! CJ     ~   ··· Jf ~ 80% m 9:12 AM
                                  #:5720



     ~~              Tomer y,§j                                     ••
                                                                     •

                       Call me to discus               1:2sPM .//


         I'm abroad my local is
         +66989731050                              1:56 PM


                     I tried to call you but
                     unfortunately you did not
                     answer                3:54 PM .//


         Try now           s:os PM


                        SEPTEMBER 9, 2015




        @ Type a message


      00143216.pdf                                      Ghanem-00072445
                          Ghanem_Sentencing_00000300
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 135 of 174 Page ID
                                  #:5721




         23mm          4:19 PM




        @ ~ype a message


      00143217.pdf                                     Ghanem-00072445
                         Ghanem_Sentencing_00000301
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 136 of 174 Page ID
                                  #:5722




                         4:19 PM




                                              And      4:49 PM ..//

                     Are you trying in teasing
                     me??                 4:51 PM ..//


         Yes I hope still problems
        @ ~ype a message                               &J    0
      00143218.pdf                                      Ghanem-00072445
                          Ghanem_Sentencing_00000302
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 137 of 174 Page ID
     Airplane mode If -'-! CJ     ~   ··· Jf ~ 80% m 9:12 AM
                                  #:5723



     ~~              Tomer y,§j                                    ••
                                                                    •

                                                  6:05 PM



                                                      6:05 PM ..//


                        DECEMBER 2, 2015

         Hi Rami          2 :23 PM

         Finish inspection of
         GSh23                                    2:24 PM


                        DECEMBER 3, 2015




        @ ~ype a message


      00143221.pdf                                     Ghanem-00072445
                         Ghanem_Sentencing_00000303
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 138 of 174 Page ID
     Airplane mode If -'-! CJ     ~   ··· Jf ~ 80% m 9:12 AM
                                  #:5724



     ~~              Tomer y,§j                                    ••
                                                                    •

         Hi Rami          2 :23 PM

         Finish inspection of
       l.GSh23                                    2:24 PM


                        DECEMBER 3, 2015




         23mm 800,000 at 16$
                                          9:26 PM


                                   Cif Tripoli        9 :27 PM v'/


         Can do          9:29 PM

        @ Type a message


      00143222.pdf                                     Ghanem-00072445
                         Ghanem_Sentencing_00000304
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 139 of 174 Page ID
     Airplane mode If -'-! CJ     ~   ··· Jf ~ 80% m 9:12 AM
                                  #:5725



     ~~              Tomer y,§j                                     ••
                                                                     •

         23mm DECEMBER 3, 2015
                                           9:26 PM


                                    Cif Tripoli        9 :27 PM   v/

         Can do           9:29 PM


                                  Let's start          9 :35 PM v/


         I will get official prices by
         Monday                   9:36 PM


                                                Ok     9:36 PM v/

                     I will be in Athens for 2
                     days starting from
                     Monday                9:37 PM v/


         OK          9:37PM


        @ ~ype a message


      00143223.pdf                                      Ghanem-00072445
                          Ghanem_Sentencing_00000305
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 140 of 174 Page ID
                                  #:5726




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             555

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000306
         Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 141 of 174 Page ID
                                           #:5727

   From:            Alexei Alexei <office.hartford@gmail.com>
   Sent:            Thursday, June 11, 2015 3:19 AM
   To:              Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:         Re: documentation for fruit plane



   in one hour I will infonn you brother
   It will be or Belorussia or Ukraine:)

   2015-06-11 13: 17 GMT+03 :00 Rami Ghanem <rnmi.!D.~.@gmaj.J..9.Qffi.>:
    , Which count:Jy shipment will take a place

   . Sent from my iPad Rami Ghanem

   · > On Jun 11, 2015, at 12:54 PM, Alexei Alexei <9ffi:f9.,b_~9.gi.@grr.1~i.L9.9.m_> wrote:
     >
     > 1) Registration certificate copy of the company
     > 2) all docs for crew members
   ' > 3) Copy of contract with owner or lease agreement
     > 4)Certitica.te of the plane - to be sure it is still licenced to fly




00079016.pdf                                                                                    Ghanem-00072443
                                             Ghanem_Sentencing_00000307
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 142 of 174 Page ID
                                  #:5728




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT         556

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000308
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 143 of 174 Page ID
                                        #:5729

   From:       Alexei Alexei <office.hartford@gmail.com>
   Sent:       Saturday, June 27, 2015 4 :17 AM
   To:         Rami Ghanern <ramithe@gmail.com>
   Subject:    !!!
   Attach:     27-06-2015_ 11 10_ 39 753_20150627.pdf




00078421.pdf                                                           Ghanem-00072443
                                   Ghanem_Sentencing_00000309
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 144 of 174 Page ID
                                  #:5730




            ·-
            r....,.
            , .,           _..,,,_
                           c, 111ta
                           IU'IIHI •
                                                                     l,lrl. ,"1 Cl lt.f'tiOt U0'41
                                                                                   P,;)tf)II Will)




            ~---
            . ~t)
            r•
            1..i

            ,
                           411Jtt"i•,..,,_
                             co l

                   ......,..,'""',....
                                       ....
                                                                                      U.CH:wtl
                                                                                          ""·"'

                                                                        EA/50/13/45- 161 7


                             CERTIFICATE OF AUTHENTICATION
                      I. SUZGO LUNGU, Chef Legal Officer in lhe Ministry
           of Foreign Affairs and International Cooperation of the
           Republic of Malawi DO HEREBY CERTIFY and ATIEST lhal
           the Signature affixed to the Documen t Marked "NON
          TRANSFERABLE/END USER CERTIFICATE" Number DF3/ 26
          dated 291h day ol May 2015 is that of MR. JUSTIN A.K.
          SAIDI,           who at the time of ;igning the annexed
          document was SECRETARY FOR THE MINISTRY OF
          DEFENCE of lhe Republic of Malawi, and that to all
          Acts. Instruments. Documents and Writings subscribed
          by him in tha t capacity, full faith and credence ore
          given in. in the Republic of Malawi. in Court and there
          out.

         GIVEN under my Hand and Seal of the Ministry this day
         the 29;, doy of May 2015


           ~I            ,_,             ~ Suzgolrt
           ~                 CHIEF LEGAL OFFICER
            Mfi'tlstry of Foreign Affairs and International Affairs




       00078422                                                  Ghanem-00072443

                                              Ghanem_Sentencing_00000310
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 145 of 174 Page ID
                                  #:5731




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             557

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000311
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 146 of 174 Page ID
                                        #:5732

   From:       Alexei Alexei <office.hartford@gmail.com>
   Sent:       Saturday, June 27, 2015 4 :17 AM
   To:         Rami Ghanern <ramithe@gmail.com>
   Subject:    !! ! ]
   Attach:     27-06-2015_ 1109_ 55494_20150627.pdf




00078419.pdf                                                           Ghanem-00072443
                                   Ghanem_Sentencing_00000312
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 147 of 174 Page ID
                                  #:5733




                         o, nwcm·Jtl                                                                    \l~CIPDl'l."'il
                          OI   rat• •tJ 151&                                                                  ,o   liO,'\.l.,."J

                                                                                                              uw~••



                                                                   •
                                                                                                                    \!\L\I
                                                                  \

                                                                           7I   I w

          11111) UStR C~RTIFICAT!: lo OF 3/26


                  n, THE MUnSTllY or DU'Ucs. :ictmg lot ond on t,that oC ;he- Mala"i lklitntr f'Ol'('I"
         o/ lh< !!,public 0: Mt\Jaw,.,,...,       om.,, Box J39 L,k,ng,<'C m;IUIIY OPP!ClAIJ.V CCR....... '™'' ~,,_
          producu. 11. ,a«i bdo~ arc solely !or cxdutvc U6t b)· lht 'IUWI~· ~ Oclt:iKlC: tor- •ncl ort behaU a!
         the ~ta&.w1 Odc:ncc Poree o-r c.ht Rc;:publ.lc or MQ.l.1owl



            KO.                          Dac.riptioa.                                   Qty./Pct

             L                           Assault nk 7.62m,n Af.S                        20000
            a.
                                                                                                                          -
                                         Assa.ult j .62.mm AKM                          20000
            3.                           Can 7 62x39mm                                  10000(00
            ...                          Cart. 7. b::x54mm                          1
                                                                                        JO 000 000                          i
                                                                                    ! 5000 000
            ..
            "'                           Cun. 12,7x108mm
                                         Con. J4.5'cll•mm                           ' ~ Ul)U     uuu
            1.                           '8:n. lJXl:wntn                                1000000

            ••                           AnlMUlk        t',l'CIA:IJ\'   W\IQctter       I s4()
                                         Rl'0-7
            9,                          Atlll•l,;Uik §,l'fflllde JJO. 7V                20000
            JO.                          Mrdlnm Mar.hlnr Olin 7 '12mm                   I 500
                                         PKM
            11.                         Sniper nil< 7 .6Jmm SVO                         SOil
            12.                         60mn-, MO'"UU' shell                            15 000
            u.                          81 mil' Mo.1ar Sh•ll                            ll 000
            14,                          l'lOmm MortarohcJ                          J 1.l 000


         By lh1a we ir•arant.. lhat tbt aJ,o..,.ncntmn«I goodo will i>c o,:l<d only fQJ' the nttd• of th<
         Mi..niltry r,( Deft.nee ol the Repu.bbc of lofalawi and Y'l.l1 noc be re~"portcd. sold or &J\ffl to IUl)
        ihU'd countrl(I or t111n:1 P'flOD.I wu.llout U'K' pnor\\TIUe:n tonamt crtlk St'rt>mn AuUlart~

        W• abi..J atknOYtltdlJt" th..a thti ttprewntmg ccmp.iny wh.iith is b r o ~ t.htc V"anM<li,on ,,
        r..i<1,pnn• u,I. "'fl<i"""' addn,.. 21/22. P.nahSquar., M.Uidla. M• '"· )IJ.H 1010


        DOQ und<'I' m)' H.nd and &,,Jortlt• \lln1•11)' tb;.d.1)' the .191h dly of Mai ~IS
                                                                  t. r. /.
                                                                 ~-;.,,
                                                             lu•nn All s,udJ
                                                    SEOIU!TAltY IOR Dr;nJtCt




       00078420                                                                                        Ghanem-00072443

                                                  Ghanem_Sentencing_00000313
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 148 of 174 Page ID
                                  #:5734




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             558

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000314
             Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 149 of 174 Page ID
 From:           ramigo@outlook.com            #:5735
 Sent:              Sunday, July 5, 2015 6:44 AM
 To:                ramithe <ramithe@gmail.com>
 Subject:           Sergei



1) company paid. Tuesday they will provide me days when company will be ready
2) the fruit guy waiting me after 7 days to move delivery
3) to move delivery ask aircraft company what docs they need from us to start arrange flight plan etc
4) my friend with company offered me people who are ready to deliver to our country black way any items we want
5) my people from Ukraine wait list of spare parts we have for T72 and BTR 80 from Momo's friend




   00077931                                                                                                       00077931

                                                      Ghanem_Sentencing_00000315
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 150 of 174 Page ID
                                  #:5736




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             559

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000316
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 151 of 174 Page ID
                                        #:5737

   From:       Alexei Alexei <office.hartford@gmail.com>
   Sent:       Thursday, July 16, 2015 8:41 AM
   To:         Rami Ghanern <ramithe@gmail.com>
   Subject:
   Attach:     Company.docx; D ..docx




00077474.pdf                                                           Ghanem-00072443
                                   Ghanem_Sentencing_00000317
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 152 of 174 Page ID
                                        #:5738



               Defense Optics Group Corporation
               650 Kingston Rd. P.O. Box 18228
               Pickering Ontario UV 1AO
               Canada




               John Griffith
               President




00077475.pdf                                                              Ghanem-00072443
                                             Ghanem_Sentencing_00000318
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 153 of 174 Page ID
                                        #:5739



               1 51 Plane

               No.            Description     Qty      Weight / Tons   Pickup Airport        Location/
                                                                                           Inspection of
                                                                                              Goods
               1         23x152 mm           61090          40         Kosice, Slovakia   Kosice, Slovakia


               2 nd   Plane

               No.            Description     Qty      Weight / Tons   Pickup Airport        Location/
                                                                                           Inspection of
                                                                                               Goods
               1         12.7x108 mm         220 690         40            Kosice,        Kosice, Slovakia
                                                                           Slovaki a


               3 rd   Plane

               No.            Description     Qty       Weight/ Tons    Pickup Airport       Location/
                                                                                           Inspection of
                                                                                               Goods
               1         7. 62x54 mm        1353 846         40            Kosice,        Kosice, Slovakia
                                                                           Slovaki a




00077476.pdf                                                                                       Ghanem-00072443
                                            Ghanem_Sentencing_00000319
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 154 of 174 Page ID
                                  #:5740




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             560

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000320
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 155 of 174 Page ID
                                        #:5741

   From:       Alexei Alexei <office.hartford@gmail.com>
   Sent:       Saturday, July 18, 2015 5:21 AM
   To:         Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:    P.L.
   Attach:     packing list. doc




00077428.pdf                                                           Ghanem-00072443
                                   Ghanem_Sentencing_00000321
                             No. Description      Qty.      Dimension of   M3 of one   Weight of   Total Qty.   Total M3 of     Total
                                                              one case      cases      one case     of cases       cases      Weight of
                                                               (mm)                      (kg)                                 Cases (kg)

                             1   14.5x114       145 440                     0.0259        22         1 818       47.0862       39 996

                             2   12.7x108      220 690/     480x340x155     0.0235        29         1 379       32.4065       39 991

                                                248 220
                                                                                                                                                                             #:5742




                             3   7.62x54       1 353 846/   488x353x151      0.026        26         1 538        39.988       39 988

                                               1 353 400




Ghanem_Sentencing_00000322
                                                                                                                                           Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 156 of 174 Page ID




                             00077429                                                                                 Ghanem-00072443
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 157 of 174 Page ID
                                  #:5743




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             561

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000323
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 158 of 174 Page ID
                                        #:5744

   From:       Alexei Alexei <office.hartford@gmail.com>
   Sent:       Saturday, July 18, 2015 10:22 AM
   To:         Rami Ghanern <ramithe@gmail.com>
   Subject:    1st delivery
   Attach:     packing list. doc




00077422.pdf                                                           Ghanem-00072443
                                   Ghanem_Sentencing_00000324
                                    EŽ͘ ĞƐĐƌŝƉƚŝŽŶ             YƚǇ͘        ŝŵĞŶƐŝŽŶŽĨ DϯŽĨŽŶĞ tĞŝŐŚƚ    dŽƚĂů    dŽƚĂůDϯ dŽƚĂů WƌŝĐĞƉĞƌ   dŽƚĂůĨŽƌ
                                                                              ŽŶĞĐĂƐĞ    ĐĂƐĞƐ     ŽĨŽŶĞ   YƚǇ͘ŽĨ   ŽĨĐĂƐĞƐ tĞŝŐŚƚ ƵŶŝƚ         ĚĞůŝǀĞƌǇ
                                                                               ;ŵŵͿ                   ĐĂƐĞ    ĐĂƐĞƐ                  ŽĨ
                                                                                                      ;ŬŐͿ                          ĂƐĞƐ
                                                                                                                                     ;ŬŐͿ

                                    ϭ     ϭϰ͘ϱǆϭϭϰ            ϭϰϱϰϰϬ                       Ϭ͘ϬϮϱϵ     ϮϮ      ϭϴϭϴ      ϰϳ͘ϬϴϲϮ   ϯϵϵϵϲ   ϰ͘ϳϬΨͬϭ    ϲϴϯϯϴϬΨ

                                    Ϯ     ϭϮ͘ϳǆϭϬϴ           ϮϮϬϲϵϬͬ       ϰϴϬǆϯϰϬǆϭϱϱ     Ϭ͘ϬϮϯϱ     Ϯϵ      ϭϯϳϵ      ϯϮ͘ϰϬϲϱ   ϯϵϵϵϭ   ϰ͘ϮϱΨͬϭ    ϭϬϱϰϵϯϱΨ

                                                              ϮϰϴϮϮϬ

                                    ϯ     ϳ͘ϲϮǆϱϰ           ϭϯϱϯϴϰϲͬ      ϰϴϴǆϯϱϯǆϭϱϭ     Ϭ͘ϬϮϲ      Ϯϲ      ϭϱϯϴ      ϯϵ͘ϵϴϴ    ϯϵϵϴϴ   ϮϬϱͬϭϬϬϬ   ϮϳϳϰϰϳΨ

                                                            ϭϯϱϯϰϬϬ
                                                                                                                                                                                                         #:5745




                                    ϰ      dKd>                                                                                                         ϮϬϭϱϳϲϮΨ




Ghanem_Sentencing_00000325
                                    h&KZd,/^>/sZz͗ϮϬϭϱϳϲϮΎϲ͘ϱйсϭϯϭϬϮϬΨ

                                    dŽƚĂůŵŵŽнh͗ϮϬϭϱϳϲϮΨнϭϯϭϬϮϬсϮϭϰϲϳϴϮΨ
                                                                                                                                                                       Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 159 of 174 Page ID




                             00077423                                                                                                             Ghanem_00072443
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 160 of 174 Page ID
                                  #:5746




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT         562

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000326
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 161 of 174 Page ID
                                        #:5747

   From:       Alexei Alexei <office.hartford@gmail.com>
   Sent:       Thursday, July 23, 2015 9:02 AM
   To:         Rami Ghanern <ramithe@gmail.com>
   Subject:    2 planes
   Attach:     Rami 2 planes .doc




00077385.pdf                                                           Ghanem-00072443
                                   Ghanem_Sentencing_00000327
                                    ϭƐƚWůĂŶĞ

                                    EŽ͘ ĞƐĐƌŝƉƚŝŽŶ                YƚǇ͘        ŝŵĞŶƐŝŽŶ    DϯŽĨ   tĞŝŐŚƚ    dŽƚĂů    dŽƚĂůDϯ dŽƚĂů          h
                                                                                ŽĨŽŶĞĐĂƐĞ ŽŶĞĐĂƐĞƐ ŽĨŽŶĞ   YƚǇ͘ŽĨ   ŽĨĐĂƐĞƐ tĞŝŐŚƚ
                                                                                   ;ŵŵͿ                 ĐĂƐĞ    ĐĂƐĞƐ                  ŽĨ           ϲ͘ϱй
                                                                                                        ;ŬŐͿ                          ĂƐĞƐ
                                                                                                                                       ;ŬŐͿ

                                    ϭ      ϭϰ͘ϱǆϭϭϰ           ϭϰϱϰϰϬΎϰ͕ϳΨс                   Ϭ͘ϬϮϱϵ     ϮϮ      ϭϴϭϴ      ϰϳ͘ϬϴϲϮ   ϯϵϵϵϲ    ϰϰϰϯϬΨ

                                                              ϲϴϯϱϳϬΨ

                                    Ϯ      ϭϮ͘ϳǆϭϬϴ           ϮϰϴϮϮϬΎϰ͕ϮϱΨс    ϰϴϬǆϯϰϬǆϭϱϱ   Ϭ͘ϬϮϯϱ     Ϯϵ      ϭϯϳϵ      ϯϮ͘ϰϬϲϱ   ϯϵϵϵϭ    ϲϴϱϳϬΨ

                                                              ϭϬϱϰϵϯϱΨ
                                                                                                                                                                                               #:5748




                                    ϯ      ϳ͘ϲϮǆϱϰ            ϲϳϳϲϬϬΎϬ͘ϮϬϱΨс   ϰϴϴǆϯϱϯǆϭϱϭ   Ϭ͘ϬϮϲ      Ϯϲ       ϳϳϬ       ϮϬ͘ϬϮϬ    ϮϬϬϮϬ    ϵϬϯϬΨ

                                                              ϭϯϴϵϭϬΨ




Ghanem_Sentencing_00000328
                                    dKd>DDϬ͗ϭϴϳϳϰϭϱΨ

                                    h͗ϲ͘ϱйсϭϮϮϬϯϬΨ

                                    dKd>͗ϭϵϵϵϰϰϱΨ
                                                                                                                                                             Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 162 of 174 Page ID




                             00077386                                                                                                          Ghanem_00072443
                                    ϮŶĚWůĂŶĞ

                                    EŽ͘ ĞƐĐƌŝƉƚŝŽŶ                 YƚǇ͘         ŝŵĞŶƐŝŽŶŽĨ   DϯŽĨ tĞŝŐŚƚ dŽƚĂů     dŽƚĂů   dŽƚĂů          h
                                                                                    ŽŶĞĐĂƐĞ      ŽŶĞ  ŽĨŽŶĞ YƚǇ͘ŽĨ   DϯŽĨ   tĞŝŐŚƚ
                                                                                     ;ŵŵͿ         ĐĂƐĞƐ   ĐĂƐĞ  ĐĂƐĞƐ      ĐĂƐĞƐ      ŽĨ           ϲ͘ϱй
                                                                                                          ;ŬŐͿ                       ĂƐĞƐ
                                                                                                                                      ;ŬŐͿ

                                    ϭ      ϮϯǆϭϱϮŵŵ           ϭϮϮϮϮϬΎϭϳ͕ϱϱΨс                   Ϭ͘ϬϳϮ     ϱϱ    ϭϰϱϱ     ϭϬϰ͘ϳϲ   ϴϬϬϮϱ    ϭϯϵϰϮϬΨ

                                                              ϮϭϰϰϵϲϬΨ

                                    Ϯ      ϳ͘ϲϮǆϱϰ            ϲϳϳϲϬϬΎϬ͕ϮϬϱΨс    ϰϴϴǆϯϱϯǆϭϱϭ     Ϭ͘ϬϮϲ     Ϯϲ     ϳϳϬ      ϮϬ͘ϬϮϬ   ϮϬϬϮϬ    ϵϬϯϬΨ

                                                              ϭϯϴϵϭϬΨ
                                                                                                                                                                                                         #:5749




Ghanem_Sentencing_00000329
                                    dKd>DDϬ͗ϮϮϴϯϴϳϬΨ

                                    h͗ϲ͘ϱйсϭϰϴϰϱϬΨ

                                    dKd>͗ϮϰϯϮϯϮϬΨ
                                                                                                                                                                       Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 163 of 174 Page ID




                             00077386                                                                                                                    Ghanem_00072443
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 164 of 174 Page ID
                                  #:5750




                                            CASE NO.   CR 15-0704 (A)-SJO
                                                  UNITED STATES OF AMERICA
                                             VS.     GHANEM

                                            PLAINTIFF=S EXHIBIT          563

                                            DATE                               IDEN.

                                            DATE                               EVID.

                                            BY
                                                          DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000330
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 165 of 174 Page ID
                                        #:5751

   From:       Bill G1igor <office.gb.defence@gmail.com>
   Sent:       Thursday, July 23, 2015 3:15 PM
   To:         Rami Ghanem <Ramithe@gmail .com>
   Subject:    list fruits
   Attach:     list fiuits.docx




00077383.pdf                                                           Ghanem-00072443
                                   Ghanem_Sentencing_00000331
      Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 166 of 174 Page ID
                                        #:5752




                   Description                  Qty./Pc.      O Pri ce           Selling Price

                    7.62 AKS
                                                20,000                    320

          7.62 AKM (Convert to FAL)
                                                20,000                    300

                     7.62x39
                                              10,000,000             201/1000

                     7.62x54
                                              10,000,000             205/1000

                    12.7x108
                                               5,000,000                  4.25

                    14.Sx114
                                               5,000,000                  4.70

                     23x152
                                               1,000,000                 17.55

                     RPG -7V
                                                 1,500                   3200

                      PG-7V
                                                20,000                    287

                    7.62 PKM
                                                 1,500                   3650

                    7.62 SVD
                                                  500                    3600

               60 mm mortar s he ll
                                                15,000                    100

               81 mm mortar shell
                                                12,000                    150

               120 mm mortar shell
                                                12,000                    350




00077384.pdf                                                                        Ghanem-00072443
                                      Ghanem_Sentencing_00000332
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 167 of 174 Page ID
                                  #:5753




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             564

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000333
       Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 168 of 174 Page ID
                                         #:5754

   From:              Bill G1igor <office.gb.defence@gmail.com>
   Sent:              Wednesday, July 29, 2015 4:30 AM
   To:                Rami Ghanem <Ramithe@gmail .com>
   Subject:           info for plane




   - Packing lists for each flight, signed and sealed;

   - Declaration of dangerous cargo on each flight;

   - Permission for export;

   - End User Certifikate;

   - Exemption from civil aviation Slovakia for the transport of dangerous goods;

   - Consignor - name, address, fax. e-mail, contact person and a phone .;

   - Recipient - name, address, fax , e-mail, contact person and a phone. ;



   •




00077158.pdf                                                                        Ghanem-00072443
                                                Ghanem_Sentencing_00000334
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 169 of 174 Page ID
                                  #:5755




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT         565

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000335
       Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 170 of 174 Page ID
                                         #:5756

   From:           Alexei Alexei <office.hartford@gmail.com>
   Sent:           Friday, August 7, 2015 6:41 AM
   To:             Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:        Delivery




   1) from Slovakia fruits are flying to Hartum (Sudan) for refueling•
   2) from Hartum plane is flying to Lilongwe ( Malawi)
   3) in Lilon6rwe the fruits become property of private ammo company which has direct contract with minister of
   Defense from Tripoli and send direct to Misurata by flight plan approved by diplomatic way .

   •
   Immediately coming to Malawi plane make refueling and take delivery certificate from Malawi's Minister of
   Defense and a new flight plan to tvlisurata (Libya)
   Arriving to Misurata we take our fruits refuel plane and it is going back to Slovakia+

   The only problem we have today is that people from Minister of Defense of Malawi want 90 000$ for the
   company who will send official frnits to Misurata.




00076935.pdf                                                                                      Ghanem-00072443
                                          Ghanem_Sentencing_00000336
Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 171 of 174 Page ID
                                  #:5757




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT         566

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000337
       Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 172 of 174 Page ID
                                         #:5758

   From:            Bill Grigor <office.gb.defence@gmail.com>
   Sent:            Thursday, August 13, 2015 9:20 AM
   To:              Rami Ghanern <Rarnithe@gmail .com>
   Subject:         delivery final
   Attach:          Rami 2 planes final .docx



   I sent this to be approved by suppl ier


   No virus found in this message.
   Checked by A VG - ~,.<!-.YKfQ.J:D.
   Version: 2015.0.6086 / Virus Database: 4392/10426 - Release Date: 08/13/15




00076807.pdf                                                                    Ghanem-00072443
                                             Ghanem_Sentencing_00000338
                                    ϭƐƚWůĂŶĞ


                                        EŽ͘ ĞƐĐƌŝƉƚŝŽŶ              YƚǇ͘         ŝŵĞŶƐŝŽŶŽĨ   DϯŽĨ tĞŝŐŚƚ dŽƚĂů     dŽƚĂů   dŽƚĂů          h
                                                                                     ŽŶĞĐĂƐĞ      ŽŶĞ  ŽĨŽŶĞ YƚǇ͘ŽĨ   DϯŽĨ   tĞŝŐŚƚ
                                                                                      ;ŵŵͿ         ĐĂƐĞƐ   ĐĂƐĞ  ĐĂƐĞƐ      ĐĂƐĞƐ      ŽĨ           ϲ͘ϱй
                                                                                                           ;ŬŐͿ                       ĂƐĞƐ
                                                                                                                                       ;ŬŐͿ

                                        ϭ    ϮϯǆϭϱϮŵŵ          ϭϮϮϮϮϬΎϭϳ͕ϱϱΨс                   Ϭ͘ϬϳϮ     ϱϱ    ϭϰϱϱ     ϭϬϰ͘ϳϲ   ϴϬϬϮϱ    ϭϯϵϰϮϬΨ

                                                               ϮϭϰϰϵϲϬΨ

                                        Ϯ    ϳ͘ϲϮǆϱϰ           ϲϳϳϲϬϬΎϬ͕ϮϬϱΨс    ϰϴϴǆϯϱϯǆϭϱϭ     Ϭ͘ϬϮϲ     Ϯϲ     ϳϳϬ      ϮϬ͘ϬϮϬ   ϮϬϬϮϬ    ϵϬϯϬΨ

                                                               ϭϯϴϵϭϬΨ
                                                                                                                                                                                                      #:5759




                                    dKd>DDϬ͗ϮϮϴϯϴϳϬΨ

                                    h͗ϲ͘ϱйсϭϰϴϰϱϬΨ

                                    WůĂŶĞĐŽƐƚƐ͗ϲϮϱϬϬϬΨ




Ghanem_Sentencing_00000339
                                    DĂůĂǁŝĂŵŵŽĐŽŵƉĂŶǇ͗ϵϬϬϬϬΨ;ŽŶůǇŽŶĐĞͿ

                                    dKd>͗ϯϭϰϳϯϮϬΨ
                                                                                                                                                                    Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 173 of 174 Page ID




                             00076808                                                                                                                 Ghanem_00072443
                                    ϮŶĚWůĂŶĞ

                                        EŽ͘ ĞƐĐƌŝƉƚŝŽŶ            YƚǇ͘        ŝŵĞŶƐŝŽŶ    DϯŽĨ   tĞŝŐŚƚ    dŽƚĂů    dŽƚĂůDϯ dŽƚĂů         h
                                                                                ŽĨŽŶĞĐĂƐĞ ŽŶĞĐĂƐĞƐ ŽĨŽŶĞ   YƚǇ͘ŽĨ   ŽĨĐĂƐĞƐ tĞŝŐŚƚ
                                                                                   ;ŵŵͿ                 ĐĂƐĞ    ĐĂƐĞƐ                  ŽĨ          ϲ͘ϱй
                                                                                                        ;ŬŐͿ                          ĂƐĞƐ
                                                                                                                                       ;ŬŐͿ

                                        ϭ    ϭϰ͘ϱǆϭϭϰ         ϮϮϱϲϬϬΎϰ͕ϳΨс                   Ϭ͘ϬϮϱϵ     ϮϮ      ϮϴϮϬ      ϳϯ͘Ϭϯϴ   ϲϮϬϰϬ    ϲϴϵϮϬΨ

                                                              ϭϬϲϬϯϮϬΨ



                                        Ϯ    ϭϮ͘ϳǆϭϬϴ         ϭϮϲϬϬϬΎϰ͕ϮϱΨс    ϰϴϬǆϯϰϬǆϭϱϱ   Ϭ͘ϬϮϯϱ     Ϯϵ       ϳϬϬ        ϭϲ͘ϰϱ   ϮϬϯϬϬ ϯϰϴϭϬΨ
                                                                                                                                                                                              #:5760




                                                              ϱϯϱϱϬϬΨ




Ghanem_Sentencing_00000340
                                        ϯ    ϳ͘ϲϮǆϱϰ          ϲϳϳϲϬϬΎϬ͘ϮϬϱΨс   ϰϴϴǆϯϱϯǆϭϱϭ   Ϭ͘ϬϮϲ      Ϯϲ       ϳϳϬ       ϮϬ͘ϬϮϬ   ϮϬϬϮϬ    ϵϬϯϬΨ

                                                              ϭϯϴϵϭϬΨ


                                    dKd>DDϬ͗ϭϳϯϰϳϯϬΨ

                                    h͗ϲ͘ϱйсϭϭϮϳϲϬΨ

                                    WůĂŶĞĐŽƐƚƐ͗ϲϮϱϬϬϬΨ
                                                                                                                                                            Case 2:15-cr-00704-SJO Document 431-5 Filed 05/13/19 Page 174 of 174 Page ID




                                    dKd>͗ϮϰϳϮϰϵϬΨ
                             00076808                                                                                                         Ghanem_00072443
